 

 

TCW DIRECT LENDING LLC

as Borrower

 

 

 

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

 

 

NATIXIS, NEW YORK BRANCH

as Administrative Agent

NATIXIS, NEW YORK BRANCH

as Sole Lead Arranger and Sole Bookrunner and Syndication Agent

PNC CAPITAL MARKETS LLC

as Managing Agent

and

The Conduit Lenders, Committed Lenders,

and Funding Agents from time to time party hereto

 

 

 

April 10, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   1.   DEFINITIONS      1     1.01   

Defined Terms

     1     1.02   

Other Definitional Provisions

     37     1.03   

Times of Day; Rates

     38     1.04   

Accounting Terms

     38     1.05   

Letter of Credit Amounts

     38     1.06   

Exchange Rates; Currency Equivalents

     38     1.07   

Approved Alternative Currencies

     39   2.   LOANS AND LETTERS OF CREDIT      39     2.01   

Revolving Credit Commitment

     39     2.02   

Borrowing Procedures

     40     2.03   

Minimum Loan Amounts

     42     2.04   

Funding

     42     2.05   

Interest

     44     2.06   

Determination of Rate and Billing

     45     2.07   

Swingline Loans

     45     2.08   

Letters of Credit

     49     2.09   

Payment of Borrower Guaranty

     56     2.10   

Use of Proceeds and Letters of Credit

     57     2.11   

Unused Commitment Fee

     57     2.12   

Letter of Credit Fees

     57     2.13   

Computation of Interest and Fees

     58     2.14   

Cash Collateral

     59     2.15   

Defaulting Lenders

     60     2.16   

Reserved

     62     2.17   

Increase in the Maximum Commitment

     63   3.   PAYMENT OF OBLIGATIONS      64     3.01   

Notes

     64     3.02   

Payment of Interest

     64     3.03   

Payments of Obligations

     65     3.04   

Mandatory Prepayment

     67     3.05   

Voluntary Prepayments

     69     3.06   

Reduction or Early Termination of Commitments

     70     3.07   

Lending Office

     70   4.   CHANGE IN CIRCUMSTANCES      70     4.01   

Taxes

     70     4.02   

Illegality

     75     4.03   

Inability to Determine Rates

     76     4.04   

Increased Costs Generally

     77     4.05   

Compensation for Losses

     78     4.06   

Mitigation Obligations; Replacement of Funding Party

     79     4.07   

Survival

     80   5.   SECURITY      80     5.01   

Liens and Security Interest

     80     5.02   

Collateral Account; Capital Calls

     82  

 

i



--------------------------------------------------------------------------------

  5.03   

Reserved

     83     5.04   

Portfolio Collections Accounts

     83   6.   BORROWER GUARANTY      84     6.01   

Unconditional Guaranty of Payment

     84     6.02   

Waiver of Rights

     84     6.03   

No Discharge

     84     6.04   

Subrogation

     84     6.05   

Benefit

     84     6.06   

Reinstatement

     85     6.07   

Continuing Guarantee

     85   7.   CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT AND CREDIT
EXTENSIONS      85     7.01   

Conditions to Amendment and Restatement

     85     7.02   

All Loans and Letters of Credit

     87     7.03   

Qualified Borrower Loans and Letters of Credit

     88   8.   REPRESENTATIONS AND WARRANTIES      89     8.01   

Organization and Good Standing of Borrower

     89     8.02   

Authorization and Power

     89     8.03   

No Conflicts or Consents

     90     8.04   

Enforceable Obligations

     90     8.05   

Priority of Liens

     90     8.06   

Financial Condition

     90     8.07   

Full Disclosure

     90     8.08   

No Default

     90     8.09   

No Litigation

     90     8.10   

Material Adverse Change

     91     8.11   

Taxes

     91     8.12   

Jurisdiction Formation; Principal Office

     91     8.13   

ERISA Compliance

     91     8.14   

Compliance with Law

     91     8.15   

Hazardous Substances

     91     8.16   

Reserved

     91     8.17   

Company Structure

     91     8.18   

Capital Commitments and Contributions

     91     8.19   

Fiscal Year

     92     8.20   

Investment Company Act

     92     8.21   

Margin Stock

     92     8.22   

No Defenses

     92     8.23   

Foreign Asset Control Laws

     92     8.24   

OFAC

     92     8.25   

Subscription Facility

     92     8.26   

Anti-corruption Laws

     92     8.27   

Initial Closing Date

     93   9.   AFFIRMATIVE COVENANTS      93     9.01   

Financial Statements, Reports and Notices

     93     9.02   

Payment of Taxes

     95     9.03   

Maintenance of Existence and Rights

     95     9.04   

Notice of Default or Key Person Event

     95     9.05   

Other Notices

     96  

 

ii



--------------------------------------------------------------------------------

  9.06   

Compliance with Loan Documents and Operating Agreement

     96     9.07   

Books and Records; Access

     96     9.08   

Compliance with Law

     96     9.09   

Insurance

     96     9.10   

Authorizations and Approvals

     96     9.11   

Maintenance of Liens

     96     9.12   

Further Assurances

     97     9.13   

Investor Financial and Rating Information

     97     9.14   

Covenants of Qualified Borrowers

     97     9.15   

Investment Company Act

     97     9.16   

Compliance with Investment Policies

     97   10.   NEGATIVE COVENANTS      97     10.01   

Mergers; Dissolution

     98     10.02   

Negative Pledge

     98     10.03   

Fiscal Year and Accounting Method

     98     10.04   

Constituent Documents

     98     10.05   

Transfer by, or Admission of, Investors

     98     10.06   

Capital Commitments

     99     10.07   

ERISA Compliance

     99     10.08   

Reserved

     100     10.09   

Limitations on Dividends and Distributions

     100     10.10   

Limitation on Debt

     100     10.11   

Sanctions

     100     10.12   

Change in Nature of Business

     100     10.13   

Disposition Funding Requirements

     101     10.14   

Administrative Direction Detail

     101     10.15   

Limitation on Amendments to Related Credit Documents

     101   11.   EVENTS OF DEFAULT      101     11.01   

Events of Default

     101     11.02   

Remedies Upon Event of Default

     103     11.03   

Curing an Event of Default by Investor Capital Call or Portfolio Asset
Disposition

     104     11.04   

Performance by Administrative Agent

     105     11.05   

Application of Funds

     105   12.   AGENTS      106     12.01   

Appointment and Authority

     106     12.02   

Rights as a Lender

     106     12.03   

Exculpatory Provisions

     106     12.04   

Reliance by Agent or Lender

     107     12.05   

Delegation of Duties

     108     12.06   

Resignation of Administrative Agent

     108     12.07   

Non-Reliance on Agents and Lenders

     109     12.08   

No Other Duties, Etc

     110     12.09   

Administrative Agent May File Proofs of Claim

     110     12.10   

Collateral Matters

     110   13.   MISCELLANEOUS      111     13.01   

Amendments

     111     13.02   

Right of Setoff

     115     13.03   

Sharing of Payments by Lender Group

     116     13.04   

Payments Set Aside

     117  

 

iii



--------------------------------------------------------------------------------

  13.05   

No Waiver; Cumulative Remedies; Enforcement

     117     13.06   

Expenses; Indemnity; Damage Waiver

     118     13.07   

Notice

     119     13.08   

Governing Law

     121     13.09   

Waiver of Jury Trial

     122     13.10   

Invalid Provisions

     122     13.11   

Successors and Assigns

     123     13.12   

Assignment to Committed Lenders

     129     13.13   

Replacement of Funding Party or Lender Group

     131     13.14   

Maximum Rate

     132     13.15   

Headings

     132     13.16   

Survival of Representations and Warranties

     132     13.17   

Limited Liability of Investors

     132     13.18   

Confidentiality

     132     13.19   

USA Patriot Act Notice

     134     13.20   

No Advisory or Fiduciary Responsibility

     134     13.21   

Qualified Purchaser

     134     13.22   

No Bankruptcy Petition Against any Conduit Lender

     134     13.23   

No Recourse Against any Conduit Lender

     134     13.24   

Excess Funds

     135     13.25   

Electronic Execution of Assignments and Certain Other Documents

     135     13.26   

Counterparts; Integration; Effectiveness

     135     13.27   

Judgment Currency

     136     13.28   

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     136     13.29   

Entire Agreement

     136  

 

SCHEDULES    SCHEDULE 1.01A    Commitments and Lender Groups SCHEDULE 1.01B   
Portfolio Asset Concentration Limits SCHEDULE 1.01C    Industry Classifications
SCHEDULE 1.01D    Eligible Portfolio Asset Representations and Warranties
SCHEDULE 13.07    Addresses EXHIBITS    EXHIBIT A:    Reserved EXHIBIT B:   
Revolving Credit Note EXHIBIT C:    Loan Notice EXHIBIT D-1:    Security
Agreement (Capital Contributions) EXHIBIT D-2:    Security Agreement (Hybrid
Collateral) EXHIBIT E:    Collateral Account Assignment/Portfolio Collections
Account Assignment EXHIBIT F:    Assignment and Assumption Agreement EXHIBIT G:
   Compliance Certificate EXHIBIT H:    Borrowing Base Certificate EXHIBIT I:   
Facility Increase Request EXHIBIT J:    Intentionally Omitted EXHIBIT K:   
Lender Group Joinder Agreement EXHIBIT L:    Qualified Borrower Joinder
Agreement EXHIBIT M:    U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

EXHIBIT N:    Request for Letter of Credit EXHIBIT O:    Allonge

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (together with all
amendments and modifications hereof and supplements and attachments hereto, this
“Credit Agreement”) is dated as of April 10, 2017 by and among TCW DIRECT
LENDING LLC, a Delaware limited liability company (“Borrower”), NATIXIS, NEW
YORK BRANCH (in its individual capacity, “Natixis”), as administrative agent for
the Lenders (together with any successor appointed pursuant to Section 12 below,
the “Administrative Agent”), and the Committed Lenders, Conduit Lenders, Funding
Agents and other Borrower Parties from time to time party hereto (each
capitalized term not defined is defined below).

Borrower, Administrative Agent, the Lenders named therein, and certain other
Persons are parties to that certain Revolving Credit Agreement dated as of
November 12, 2014, as amended and restated by that certain Amended and Restated
Revolving Credit Agreement dated as of December 22, 2014, and as further amended
and restated by that certain Second Amended and Restated Revolving Credit
Agreement dated as of July 1, 2015, pursuant to which Lenders have provided to
Borrower a revolving credit facility on the terms stated therein (as so amended
and supplemented from time to time prior to the date hereof, the “Original
Credit Agreement”);

Borrower, Administrative Agent, and Lenders have agreed to make certain changes
to the Original Credit Agreement; and

Borrower, Administrative Agent, and Lenders desire to amend and restate the
Original Credit Agreement pursuant to this Credit Agreement in order to effect
such changes.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

Borrower has requested that Lenders make loans to the Borrower Parties for the
principal purposes of providing working capital to the Borrower Parties;
financing the costs and other expenses to be incurred by the Borrower Parties in
connection with making investments permitted under the Operating Agreement; and
financing the costs of other undertakings by Borrower permitted under the
Operating Agreement; Lenders are willing to lend funds upon the terms and
subject to the conditions set forth in this Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1.           DEFINITIONS.

1.01      Defined Terms. For the purposes of this Credit Agreement, unless
otherwise expressly defined, the following terms shall have the respective
meanings assigned to them in this Section 1 or in the Section or recital
referred to in the definition thereof:

“Account Assignment” means a Collateral Account Assignment or a Portfolio Asset
Account Assignment, as applicable.



--------------------------------------------------------------------------------

“Account Bank” means Natixis (or an affiliate thereof), another Lender (or an
affiliate thereof), or, subject to the approval of Required Lenders, each in its
reasonable discretion, a financial institution that fits the definition of an
“Eligible Assignee” hereunder.

“Adequately Capitalized” means compliance with the capital standards for Bank
Holding Companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.

“Administrative Agent” is defined in the preamble to this Credit Agreement.

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth in Schedule 13.07, or such other address or, as appropriate, account as
Administrative Agent may from time to time notify Borrower and the Lenders.

“Administrative Direction Detail” is defined in Section 5.01(b).

“Administrator” means, with respect to any Conduit Lender, the Person designated
by such Conduit Lender as its “Administrator”.

“Affected Funding Party” is defined in Section 13.13.

“Affiliate” of any Person means a specified Person that, directly or indirectly,
Controls or is Controlled By, or is Under Common Control With, such Person.

“Agents” means, collectively, Administrative Agent and each Funding Agent and
any successors and assigns in such capacities.

“Aggregate Investor Concentration Limit” means, with respect to the Borrowing
Base Investors, the concentration limits set forth below, calculated for each
Investor classification as a percentage of the aggregate Unfunded Commitments of
all Included Investors and Designated Investors:

 

Investor Classification:   Concentration Limit:                    

Included Investors

  N/A  

 

Designated Investors

  35%  

“Agreement Currency” is defined in Section 13.27.

“Allonge” means an Allonge, substantially in the form of Exhibit O hereto,
executed by Borrower, undated, with the transferee name left blank.

“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.07.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

2



--------------------------------------------------------------------------------

“Anti-corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower Parties from time to time concerning or
relating to bribery or corruption.

“Annual Valuation Period” means the “annual valuation period” as defined in
29 C.F.R. § 2510.3-101(d)(5) as determined for each Borrower Party, as
applicable.

“Applicable Margin” means, with respect to interest rate spreads and letter of
credit fees, the Applicable Margin set forth in the table below that corresponds
to the applicable Loan or Letter of Credit:

 

    

Applicable Margin

        

Base Rate Loan

   1.35%  

Eurocurrency Rate Loan

   2.35%  

Floating LIBOR Rate Loan

   2.35%  

CP Rate Loan

   2.35%  

Letter of Credit

   2.35%  

“Applicable Percentage” means (i) with respect to a Committed Lender, the
product of its Committed Lender Percentage and its Lender Group’s Lender Group
Percentage; (ii) with respect to a Lender Group, its Lender Group Percentage;
and (iii) with respect to a Conduit Lender, its Conduit Lender Percentage.

“Applicable Requirement” means, for any Included Investor that is (or whose
Credit Provider, if applicable, is): (a) a Bank Holding Company, Adequately
Capitalized status or better and a Rating of BBB-/Baa3 or higher; (b) an
insurance company, a Best’s Rating by A.M. Best Company of A- or higher and a
Rating of BBB-/Baa3 or higher; (c) an ERISA Investor, or the trustee or nominee
of an ERISA Investor, in addition to the Sponsor’s Rating of BBB-/Baa3 or
higher, a minimum Funding Ratio for the pension fund based on the Rating of the
Sponsor of the pension fund as follows:

 

          

Sponsor Rating

   Minimum Funding Ratio       

BBB+/Baa1 or higher

   No minimum       

BBB/Baa2 or lower

   85%  

(d)        a Governmental Plan Investor, or the Responsible Party with respect
to such Governmental Plan Investor, in addition to the Responsible Party’s
Rating of BBB-/Baa3 or higher, a minimum Funding Ratio for the pension fund
based on the Rating of the Responsible Party as follows:

 

          

Responsible Party Rating

   Minimum Funding Ratio       

BBB+/Baa1 or higher

   No minimum       

BBB/Baa2 or lower

   85%  

and (e) otherwise a Rated Included Investor, a Rating of BBB-/Baa3 or higher.

 

3



--------------------------------------------------------------------------------

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
Ratings are not equivalent, the Applicable Requirement shall be based on the
lowest of the Ratings. If any Person has only one Rating, then that Rating shall
apply.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
that is administered or managed by: (a) a Lender; (b) an Affiliate of a Lender;
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Arranger” means Natixis, in its capacity as sole lead arranger and sole book
manager.

“Asset Coverage Ratio” means the “asset coverage” within the meaning of
Section 18(h) of the Investment Company Act, as the Investment Company Act is in
effect on the Closing Date.

“Assignee” is defined in Section 13.11(b).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment Amount” means, with respect to a Committed Lender at the time of any
assignment pursuant to Section 13.12 by a Conduit Lender in such Committed
Lender’s Lender Group, an amount equal to the least of: (a) such Committed
Lender’s Committed Lender Percentage of the Obligations requested by such
Conduit Lender to be assigned at such time; (b) such Committed Lender’s Unused
Commitment (minus the sum of (i) the unrecovered principal amount of such
Committed Lender’s investments in such Obligations pursuant to the Liquidity
Agreement to which it is a party and (ii) such Committed Lender’s Committed
Lender Percentage of its Lender Group’s Lender Group Percentage of the Letter of
Credit Liability); and (c) in the case of an assignment on or after the Conduit
Investment Termination Date for such Conduit Lender, (i) such Committed Lender’s
pro rata share of the applicable Conduit Lender Percentage of the Lender Group
Percentage of the Principal Obligation minus (ii) such Committed Lender’s
Applicable Percentage of the Letter of Credit Liability.

“Assignment and Assumption Agreement” means the agreement contemplated by
Section 13.11(b)(iv), pursuant to which any Lender assigns all or any portion of
its rights and obligations hereunder, in substantially the form of Exhibit F or
any other form (including electronic documentation generated by MarkitClear or
other electronic platform) approved by the Administrative Agent and the
Borrower.

“Assignment Date” is defined in Section 13.12(a).

“Associated Expenses” means, with respect to any applicable Portfolio Asset, the
associated commercially reasonable and ordinary course expenses of Disposition
of such Portfolio Asset up to but not exceeding an amount equal to five
percent (5%) of the sale price (excluding any associated expenses) of such
Portfolio Asset.

 

4



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all documented out-of-pocket fees and
disbursements of a single law firm or any local or special counsel retained by
the Administrative Agent or Lenders.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Available Commitment” means, at any time, the Dollar Equivalent of the lesser
of: (a) the Maximum Commitment at such time; or (b) the Borrowing Base at such
time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended, or a non-bank subsidiary of
such bank holding company.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of: (a) the Federal Funds Rate for such day plus  1⁄2 of one
percent (0.50%); (b) the Prime Rate for such day; or (c) the Floating LIBOR Rate
for a term of one (1) month commencing that day plus 100 basis points (1.00%).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate (other
than, for avoidance of doubt, a Floating LIBOR Rate Loan as selected by Borrower
pursuant to Section 2.02). All Base Rate Loans shall be denominated in Dollars.

“Baseline Net Worth” is defined in clause (j) of the definition of Exclusion
Event.

“Basel III” means the global regulatory standards on bank capital adequacy and
liquidity referred to by the Basel Committee on Banking Supervision as “Basel
III” or the “Basel III Framework” published in December 2010 together with any
further guidance or standards in relation to “Basel III” or the “Basel III
Framework” published or to be published by the Basel Committee.

“Bifurcated First Lien Portfolio Assets” means First Lien, First Out Portfolio
Assets, provided that the obligor has a “bifurcated” lien or “split” collateral
capital structure with two (2) distinct tranches of debt secured by a first lien
security interests on separate pools of collateral.

“Borrower” is defined in the preamble hereto.

“Borrower Parties” means Borrower and each Qualified Borrower, and “Borrower
Party” means any one of them.

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans when such disbursement increases the outstanding principal amount of
the Loans (including any reimbursement of the Letter of Credit Issuer following
a draw on a Letter of Credit).

“Borrowing Base” means, at any time of determination, the sum of: (a) ninety
percent (90%) of the aggregate Eligible Included Unfunded Commitments (and for
the avoidance of doubt, including

 

5



--------------------------------------------------------------------------------

Returned Capital) of the Included Investors at such time; plus (b) sixty-five
percent (65%) of the aggregate Eligible Designated Unfunded Commitments (and for
the avoidance of doubt, including Returned Capital) of the Designated Investors
at such time; plus (c) forty-five percent (45%) of the Fair Market Value of
Eligible Portfolio Assets that are First Lien, First Out Portfolio Assets; plus
(d) thirty percent (30%) of the Fair Market Value of Eligible Portfolio Assets
that are Bifurcated First Lien Portfolio Assets; plus (e) thirty percent (30%)
of the Fair Market Value of Eligible Portfolio Assets that are First Lien, Last
Out Portfolio Assets; plus (f) all cash of the Borrower Parties in the
Collateral Account or Portfolio Collection Accounts.

For purposes of calculating the Borrowing Base (i) the Eligible Portfolio Assets
shall be subject to the Portfolio Asset Concentration Limits and such
concentration limits shall be applied prior to the application of the applicable
advance rates, and (ii) the Eligible Designated Unfunded Commitments and
Eligible Included Unfunded Commitments shall be subject to the Investor
Concentration Limits and such concentration limits shall be applied prior to the
application of the applicable advance rates.

“Borrowing Base Certificate” means a certificate of any Responsible Officer of
Borrower either (a) confirming there has been no change in the Borrowing Base
since the date of the most recently delivered Borrowing Base Certificate or
(b) setting forth the calculation of the Borrowing Base (based on the most
recent information available to Borrower), including (i) the name, Capital
Commitment and Unfunded Commitment of each Investor and a designation of the
Included Investors and Designated Investors (subject to the approval
requirements set forth in the respective definitions herein), (ii) a list of the
Portfolio Assets, including identifying information with respect to the
classification of each Portfolio Asset as First Lien, First Out Portfolio
Assets, First Lien, Last Out Portfolio Assets, and Bifurcated First Lien
Portfolio Assets (including, without limitation, the industry of each Portfolio
Asset), (iii) the Fair Market Value of each Eligible Portfolio Asset, and (iv) a
list of all Portfolio Assets, if any, that were previously Eligible Portfolio
Assets but as of the date of such Borrowing Base Certificate no longer comply
with all of the criteria to be an “Eligible Portfolio Asset”, in substantially
the form of Exhibit H attached hereto; provided, however, that the calculation
of the Borrowing Base may be provided in “Excel” format in a form reasonably
acceptable to the Administrative Agent and containing the information as set
forth in Exhibit H.

“Borrowing Base Investors” means each Included Investor and each Designated
Investor.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the City of New York with respect to Obligations denominated in
Dollars is located and:

(a)        if such day relates to any Loans bearing interest at the Eurocurrency
Rate, CP Rate or the Floating LIBOR Rate denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such Loan,
or any other dealings in Dollars to be carried out pursuant to this Credit
Agreement in respect of any such Loan, means any such day that is also a London
Business Day;

(b)        if such day relates to any Loans bearing interest at the Eurocurrency
Rate, CP Rate or the Floating LIBOR Rate denominated in Euros, any fundings,
disbursements, settlements and payments in Euros in respect of any such Loan, or
any other dealings in Euros to be carried out pursuant to this Credit Agreement
in respect of any such Loan, means a TARGET Day;

(c)        if such day relates to any Loans bearing interest at the Eurocurrency
Rate, CP Rate or the Floating LIBOR Rate denominated in a currency other than
Dollars or Euros, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

(d)        if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Loan bearing
interest at the Eurocurrency Rate, CP Rate or the Floating LIBOR Rate
denominated in a currency other than Dollars or Euros, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

6



--------------------------------------------------------------------------------

“Capital Call” means a call upon all or any of the Investors for payment of all
or any portion of their Unfunded Commitments.

“Capital Call Notice” means any notice sent to, or demand or request made on, an
Investor for the purpose of making a Capital Call.

“Capital Commitment” means, for any Investor, its “Commitment” as defined in the
Operating Agreement.

“Capital Contribution” means, for any Investor, any contribution of capital made
to Borrower in response to a Capital Call or deemed contributed pursuant to the
Operating Agreement.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer or Swingline Lender (as applicable) and the Lenders, as collateral for
the Letter of Credit Liability, obligations in respect of Swingline Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances pursuant to
documentation in form and substance satisfactory to: (a) Administrative Agent
and (b) the Letter of Credit Issuer or Swingline Lender (as applicable). “Cash
Collateral” and “Cash Collateralized” shall have meanings correlative to the
foregoing.

“Cash Sweep Trigger Date” means the earlier to occur of (i) the last day of the
Commitment Period (as defined in the Operating Agreement), and (ii) the first
date on which the sum of the aggregate Eligible Included Unfunded Commitments of
the Included Investors plus the aggregate Eligible Designated Unfunded
Commitments of the Designated Investors is equal to or less than the Principal
Obligation.

“Change in Law” means the occurrence, after the date of this Credit Agreement
(or, with respect to any Person that becomes a Lender pursuant to an Assignment
and Assumption, the effective date of such assignment), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary: (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith; and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

7



--------------------------------------------------------------------------------

“Change of Control” means TCW Asset Management Company or an Affiliate thereof
shall cease to be the investment advisor of the Borrower.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 7.01 are satisfied or waived.

“Code” or “Internal Revenue Code” means the United States Internal Revenue Code
of 1986, as amended.

“Collateral” is defined in Section 5.01.

“Collateral Account” means the “Account” as defined in the Collateral Account
Assignment delivered by Borrower pursuant hereto.

“Collateral Account Assignment” means an assignment or security agreement with
respect to the Collateral Account in substantially the form of Exhibit E
attached hereto, as such agreement shall be amended, modified, supplemented
and/or restated and in effect from time to time.

“Collateral Agent” means Natixis or another institution reasonably acceptable to
the Lenders.

“Collateral Documents” means the security agreements, financing statements,
assignments, and other documents and instruments from time to time executed and
delivered pursuant to this Credit Agreement to grant, perfect or continue a
security interest in the Collateral for the Obligations and any documents or
instruments amending or supplementing the same, including, without limitation,
the Security Agreements, the Collateral Account Assignments, the Deposit Account
Control Agreements, and the Portfolio Collection Account Assignments.

“Collateral Requirements” is defined in Section 5.01(b).

“Collection” means any payment (including, for the avoidance of doubt, any
prepayment) received on account of any Portfolio Asset, including, without
limitation, any payments of principal or interest thereon or proceeds therefrom
(and excluding, for the avoidance of doubt, proceeds of any Disposition).
“Collect” and “Collected” have meanings correlative thereto.

“Commercial Paper” means, on any day, either (i) the promissory notes of any
Conduit Lender issued by such Conduit Lender in the commercial paper market or
(ii) the promissory notes issued in the commercial paper market by a
multi-seller commercial paper conduit the proceeds of which are loaned to a
Conduit Lender that are allocated, in whole or in part, by such Conduit Lender
to fund or maintain its Principal Obligation hereunder.

“Commitment” means, with respect to each Committed Lender, its obligation to
(a) make Syndicated Loans to Borrower Parties pursuant to Section 2.01; and
(b) purchase risk participations in Letters of Credit and Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Committed Lender’s name on Schedule 1.01A attached
hereto under the heading “Commitment” or on the Assignment and Assumption
Agreement pursuant to which such Committed Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement. Administrative Agent may amend and re-issue
Schedule 1.01A from time to time to reflect the Commitments of the Committed
Lenders.

“Committed Lender Percentage” means, with respect to any Committed Lender on any
day, the percentage equivalent of a fraction the numerator of which is such
Committed Lender’s Commitment at such time and the denominator of which is the
Lender Group Limit for such Committed Lender’s Lender Group.

 

8



--------------------------------------------------------------------------------

“Committed Lenders” means: (a) each Committed Lender listed on the signature
pages hereof; and (b) any other Person that becomes a party to this Credit
Agreement as a Committed Lender pursuant to the terms hereof, and any assignees
thereof that shall become party hereto pursuant to Section 13.11 (but not any
Participant that is not otherwise party to this Credit Agreement).

“Competitor” means any direct lending investment company primarily focused on
investing in senior secured debt obligations or mezzanine debt obligations with
portfolio companies, or investment management. For avoidance of doubt, a
Competitor shall not include a commercial lender (i.e., a national bank, a state
chartered bank or other similarly regulated lending institution).

“Compliance Certificate” is defined in Section 9.01(c).

“Conduit Assignee” means any multi-seller commercial paper conduit or special
purpose entity funded by a multi-seller commercial paper conduit which is, in
either case, administered by the Funding Agent for any existing Lender Group or
an Affiliate thereof.

“Conduit Investment Termination Date” means, with respect to any Conduit Lender,
the date of the delivery by such Conduit Lender to Borrower of written notice
that such Conduit Lender elects, in its sole discretion, not to make any further
Loans or participate in any further Letters of Credit hereunder.

“Conduit Lender” means: (a) each Conduit Lender listed on the signature pages
hereof; and (b) any other Person that shall become a party to this Credit
Agreement as a Conduit Lender pursuant to the terms hereof, and any assignees
thereof that shall become party hereto pursuant to Section 13.11 (but not any
Participant that is not otherwise party to this Credit Agreement).

“Conduit Lender Percentage” means, with respect to any Conduit Lender, at any
time, one hundred percent (100%), minus the percentage share of Principal
Obligation held by the Committed Lenders and any other Conduit Lenders in such
Conduit Lender’s Lender Group at such time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means, for any entity, its constituent or organizational
documents, including: (a) in the case of any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time; (b) in the case of any limited liability
company, its articles or certificate of formation and its operating agreement or
limited liability company agreement; and (c) in the case of a corporation, its
certificate or articles of incorporation and its bylaws.

“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or partnership interests, or of
the ability to exercise voting power by contract or otherwise.

“CP Rate” means, for any Conduit Lender and any Interest Period for any Loan at
the CP Rate, the per annum rate equivalent to the rate (or, if more than one
rate, the weighted average of the rates)

 

9



--------------------------------------------------------------------------------

applicable to the Commercial Paper issued by such Conduit Lender or its Related
Commercial Paper Issuer and allocated, in whole or in part, to fund Syndicated
Loans or Swingline Loans hereunder, which Commercial Paper may be sold by any
placement agent or commercial paper dealer selected by such Conduit Lender, and
which rate shall incorporate (i) applicable commercial paper dealer and
placement agent fees and commissions and (ii) other funding costs (excluding
costs associated with a Conduit Lender’s liquidity fundings) of such Conduit
Lender relating to the Transactions, such as any costs associated with
conversions into any Alternative Currency incurred in connection therewith and
the costs of funding odd lots or small dollar amounts; provided that if the rate
(or rates) as agreed between any such agent or dealer and such Conduit Lender is
a discount rate, then the CP Rate shall be the rate (or if more than one rate,
the weighted average of the rates) resulting from such Conduit Lender’s
converting such discount rate (or rates) to an interest-bearing equivalent rate
per annum.

“CP Rate Loan” means a Loan that bears interest based on a CP Rate (or, in the
case of a Loan funded by a Conduit Lender through its Liquidity Provider, at the
rate specified in Section 2.05(a)).

“Credit Agreement” is defined in the preamble hereto.

“Credit Extension” means each of the following: (a) a Borrowing (including any
conversion or continuation of any Borrowing); and (b) an L/C Credit Extension.

“Credit Provider” means a Person providing a guaranty or other similar
agreement, in form and substance reasonably acceptable to Lenders, of the
obligations of an Included Investor to make Capital Contributions to Borrower.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.

“Default” means any condition, act, or event which, with the giving of notice or
lapse of time or both, would become an Event of Default.

“Default Rate” means, with respect to any Loan, on any day the lesser
of: (a) the interest rate in effect on such day and otherwise applicable to such
Loan, plus the Applicable Margin applicable to such Loan, plus two
percent (2.0%); or (b) the Maximum Rate.

“Defaulting Investor” is defined in the definition of “Exclusion Event” herein.

“Defaulting Lender” means, subject to Section 2.15(b), any Committed Lender
that: (a) has failed to: (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Administrative Agent, the Letter of
Credit Issuer, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two (2) Business Days of the
date when due unless such Lender notifies Administrative Agent and Borrower in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied; (b) has
notified Borrower,

 

10



--------------------------------------------------------------------------------

Administrative Agent, the Swingline Lender or the Letter of Credit Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within two (2) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has: (i) become the subject of a proceeding
under any Debtor Relief Law; (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) as of the date established therefor by Administrative Agent in
a written notice of such determination, which shall be delivered by
Administrative Agent to Borrower, the Letter of Credit Issuer, the Swingline
Lender and each other Lender (including such Defaulting Lender) promptly
following such determination. For the purposes of the definition of Defaulting
Lender only, “Equity Interest” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“Deposit Account Control Agreement” means a deposit account control agreement or
blocked account control agreement by and among Borrower, Depository and
Administrative Agent, with respect to the Collateral Account or any Portfolio
Collection Account, in form and substance reasonably satisfactory to
Administrative Agent.

“Depository” is defined in Section 5.02(a).

“Designated Investor” means any Investor: (a) designated by Administrative Agent
and all Committed Lenders (each in its sole discretion) as a Designated
Investor; and (b) as to which Borrower has delivered to Administrative Agent the
information and documents required under Section 7.01(a)(xi) or 10.05(d), as
applicable; provided that (i) a Defaulting Investor shall no longer be a
Designated Investor until such time as all Exclusion Events affecting such
Investor have been cured to the satisfaction of the Administrative Agent and all
of the Committed Lenders (not to be unreasonably withheld, conditioned or
delayed); and (ii) if an involuntary proceeding under clause (b) of the
Exclusion Events is instituted against a Designated Investor, such Defaulting
Investor shall be automatically reinstated as a Designated Investor if such
Exclusion Event is dismissed with sixty (60) days of the date such proceeding is
instituted.

 

11



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory or region that is, or
whose government is, the subject of any Sanction and with which dealings are
prohibited under such Sanction.

“Dispose” means the sale, assignment, or transfer of any property of any Person.
“Disposition” and “Disposed” shall have correlative meanings.

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the applicable Funding Agent at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollars” and the sign “$” mean lawful currency of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means: (a) a Lender, an Affiliate of a Lender, an Approved
Fund, a Liquidity Provider, a Conduit Assignee, a Federal Reserve Bank, a
central bank, a collateral trustee or security agent for holders of commercial
paper; and (b) any other Person approved in writing by the Administrative Agent
and the Letter of Credit Issuer (each such approval not to be unreasonably
withheld or delayed by Administrative Agent or the Letter of Credit Issuer) and,
unless an Event of Default exists at the time any assignment is effected in
accordance with Section 13.11, Borrower (such approval not to be unreasonably
withheld or delayed by Borrower); provided, however, that (x) each Eligible
Assignee must be a Qualified Purchaser, (y) so long as no Event of Default has
occurred and is continuing, no Competitor shall qualify as an Eligible Assignee,
provided, that during an Event of Default, no Competitor identified by the
Borrower to the Administrative Agent on or prior to the Closing Date (limited to
five (5) such Competitors, which the Borrower may replace after the Closing Date
in its reasonable determination upon a change of investment strategy of
Competitors or potential Competitors, provided, that (i) no existing Lender or
Affiliate of an existing Lender can be so designated as a Competitor and (ii) in
no event shall Borrower be permitted to replace any such Competitor after the
occurrence and during the continuance of an Event of Default, provided, further,
that the Administrative Agent shall promptly notify the Lenders of the current
list of Competitors following (1) request by the Lenders and (2) any change to
the list of Competitors) shall qualify as an Eligible Assignee, and (z) neither
Borrower nor any Affiliate of Borrower shall qualify as an Eligible Assignee.

“Eligible Designated Unfunded Commitments” means, with respect to Designated
Investors, the aggregate amount that is equal to the Unfunded Commitments of all
Designated Investors; provided,

 

12



--------------------------------------------------------------------------------

however, that in connection with each determination of the Borrowing Base (in
accordance with the final paragraph thereof), (a) the Eligible Designated
Unfunded Commitment of each Designated Investor shall be reduced to the extent
necessary, if any, so that the Eligible Designated Unfunded Commitment of such
Designated Investor does not exceed the Individual Investor Concentration Limit
and (b) the aggregate Eligible Designated Unfunded Commitments of all Designated
Investors shall be reduced to the extent necessary, if any, so that the
aggregate Eligible Designated Unfunded Commitments of all Designated Investors
do not exceed the Aggregate Investor Concentration Limit.

“Eligible Included Unfunded Commitments” means, with respect to Included
Investors, the aggregate amount that is equal to the Unfunded Commitments of all
Included Investors.

“Eligible Portfolio Asset Decrease” means, on any date of determination, the
amount (if any), calculated as a percentage, by which the Fair Market Value of
Eligible Portfolio Assets (in the aggregate) as of such date has decreased as
compared to the Initial Fair Market Value of such Eligible Portfolio Assets (in
the aggregate). For the avoidance of doubt, if there has been no decrease in the
Fair Market Value of the Eligible Portfolio Assets (in the aggregate) as of such
date as compared to the Initial Fair Market Value of such Eligible Portfolio
Assets (in the aggregate), then the Eligible Portfolio Asset Decrease shall be
equal to 0%; provided that for the avoidance of doubt, the Initial Fair Market
Value of Eligible Portfolio Assets shall be adjusted for any dispositions or
acquisitions from the Initial Fair Market Value date to the date of
determination.

“Eligible Portfolio Assets” means, collectively, at any time, each Portfolio
Asset that:

(a)        is directly held by Borrower in accordance with the Operating
Agreement, and in respect of which Borrower is a direct lender (and not a
participant);

(b)        the Administrative Agent has a first priority perfected security
interest in such Portfolio Asset and such Portfolio Asset is subject to no other
Liens (other than Permitted Liens);

(c)        is in compliance with the Collateral Requirements;

(d)        is Performing;

(e)        bears interest at a rate payable in cash of at least equal to four
and one-half percent (4.5%) per annum in the case of fixed rate interest or
LIBOR plus three and one-half percent (3.5%) per annum in the case of floating
rate interest;

(f)        has a maximum Net Senior Debt/EBITDA Ratio of 5.0 to 1.0; provided
that Portfolio Assets with a Net Senior Debt/EBITDA Ratio equal to or greater
than 4.0 to 1.0 but not more than 5.0 to 1.0 at the time of acquisition of such
Portfolio Assets may remain Eligible Portfolio Assets (for inclusion in the
Borrowing Base) in the event that the Net Senior Debt/EBITDA Ratio of such
Portfolio Asset exceeds 5.0 to 1.0 so long as the Net Senior Debt/EBITDA Ratio
does not exceed the initial Net Senior Debt/EBITDA Ratio of such Portfolio Asset
by greater than one turn (notwithstanding that it exceeds the level set forth
under this clause (f)); provided, further, that Portfolio Assets with a Net
Senior Debt/EBITDA Ratio equal to or greater than 5.0 to 1.0 may remain Eligible
Portfolio Assets (for inclusion in the Borrowing Base) with the written consent
of the Super Majority Lenders;

(g)        were acquired by a Borrower Party for a price greater than
eighty-five percent (85%) of par value of such Portfolio Asset;

 

13



--------------------------------------------------------------------------------

(h)       provide for a fixed amount of principal payable at maturity;

(i)        are first lien, senior secured debt instruments or obligations;

(j)        the applicable primary obligors of such Portfolio Asset are organized
or formed under a jurisdiction within the U.S., and the related instruments or
obligations are denominated in U.S. Dollars;

(k)       is not a Securitization Exposure; and

(l)        with respect to which the representations and warranties set forth on
Schedule 1.01D hereto are true and correct in all material respects;

provided, that for purposes of calculating the Borrowing Base (in accordance
with the last paragraph thereof), the Eligible Portfolio Assets shall be subject
to the Portfolio Asset Concentration Limits. Any Portfolio Asset that complies
with all of the above criteria is deemed to be an Eligible Portfolio Asset;
provided that Portfolio Assets that do not comply with all of the above criteria
may be deemed Eligible Portfolio Assets (for inclusion in the Borrowing Base)
with the written consent of all Lenders.

“Environmental Laws” means: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Re-authorization Act of 1986, 42 U.S.C. §9601 et seq.; (b) the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; (c) the Clean Air Act,
42 U.S.C. §7401 et seq., as amended by the Clean Air Act Amendments of 1990;
(d) the Clean Water Act of 1977, 33 U.S.C. §1251 et seq.; (e) the Toxic
Substances Control Act, 15 U.S.C.A. §2601 et seq.; (f) all other federal, state
and local laws, ordinances, regulations or written policies relating to
pollution or protection of human health (as it relates to exposure to Hazardous
Materials) or the environment including without limitation, air pollution, water
pollution, noise control, or the use, handling, discharge, disposal or Release
or recovery of on-site or off-site Hazardous Materials, as each of the foregoing
may be amended from time to time, applicable to any Borrower Party; and (g) any
and all regulations promulgated under or pursuant to any of the foregoing
statutes.

“Environmental Liability” means any written claim, demand, obligation, cause of
action, accusation or allegation, or any order, violation, damage (including,
without limitation, to any Person, property or natural resources), injury,
judgment, penalty or fine, cost of enforcement, cost of remedial action,
clean-up, restoration or any other cost or expense whatsoever, including
reasonable attorneys’ fees and disbursements resulting from the violation or
alleged violation of any Environmental Law or the imposition of any
Environmental Lien or otherwise arising under any Environmental Law or resulting
from any common law cause of action asserted by any Person.

“Environmental Lien” means a Lien in favor of any Governmental
Authority: (a) under any Environmental Law; or (b) for any liability or damages
arising from, or costs incurred by, any Governmental Authority in response to
the Release or threatened Release of any Hazardous Material.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

14



--------------------------------------------------------------------------------

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA,
(b) any “plan” defined in and subject to Section 4975 of the Code, or (c) a
partnership or commingled account of a fund, or any other entity, whose assets
include or are deemed to include the assets of one or more such employee benefit
plans or plans in accordance with the Plan Assets Regulations or otherwise.

“ERISA Investor Excluded Items” means, with respect to each ERISA Investor, any
rights, titles, interests, remedies or privileges of Borrower:

(a)        in and to the rights and obligations of such ERISA Investor in
Borrower (and any appurtenant rights thereunder), including such ERISA
Investor’s Membership Interests therein, granted to Borrower to secure such
ERISA Investor’s obligation to fund its Capital Commitment;

(b)        to request or require such ERISA Investor to confirm the amount of,
or to confirm its obligation to make payments in respect of, its uncalled
Capital Commitments;

(c)        to require such ERISA Investor to forfeit or sell any portion of such
ERISA Investor’s Membership Interests in Borrower; and

(d)        to request or require such ERISA Investor to make payment for any
Capital Call other than to an account of Borrower.

“Euro” and “€” mean the single currency of the Participating Member States.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time

“Eurocurrency Rate” means:

(a)        for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate if LIBOR is no longer available, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the Floating LIBOR Rate; and

(c)        if the Eurocurrency Rate calculated in accordance with the foregoing
clause (a) or (b) shall be less than zero, then such rate shall be deemed zero
for purposes of this Credit Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

15



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” is defined in Section 11.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) imposed as a result
of such Recipient being organized, formed or incorporated under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof); or (ii) that are Other Connection Taxes; (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which: (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the applicable Borrower Party under Section 4.06); or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.01(a)(ii) or Section 4.01(c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.01(e); (d) any backup withholding Tax that is required by the Code to
be withheld from amounts payable to such Recipient; and (e) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Exclusion Event” means the occurrence, with respect to any Borrowing Base
Investor or, if applicable, the Sponsor, Responsible Party, or Credit Provider
of such Borrowing Base Investor (such Investor hereinafter referred to as a
“Defaulting Investor”), of any of the following events:

(a)        such Investor (or its Sponsor, Responsible Party or Credit Provider,
as applicable) shall: (i) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (ii) file a voluntary petition as debtor in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization, or insolvency proceeding
under any Debtor Relief Laws; or (vi) take any personal, partnership, limited
liability company, corporate or trust action, as applicable, for the purpose of
effecting any of the foregoing;

(b)        the commencement of any bankruptcy, reorganization, or insolvency
proceeding under any Debtor Relief Laws relating to such Investor (or its
Sponsor, Responsible Party or Credit Provider, as applicable) or all or any
material part of its respective property is instituted without the consent of
such Person; or an order, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition seeking
such Investor’s (or its Sponsor’s, Responsible Party’s or Credit Provider’s, as
applicable) bankruptcy, reorganization, or insolvency, or appointing a receiver,
custodian, trustee, administrator or similar entity, of such Person or of all or
substantially all of its assets;

(c)        any uninsured final judgment(s) for the payment of money which in the
aggregate exceeds fifteen percent (15%) of the net worth of such Investor (or
its Sponsor, Responsible Party or Credit Provider, as applicable) shall be
rendered against such Person, and such judgment or judgments shall not be
bonded, stayed or satisfied or discharged at least thirty (30) days prior to the
date on which any of its assets could be lawfully sold to satisfy such judgment;

 

16



--------------------------------------------------------------------------------

(d)        such Investor shall repudiate, challenge, or declare unenforceable
its obligation to make contributions to the capital of Borrower pursuant to its
Capital Commitment or a Capital Call Notice or its obligations under its
Subscription Agreement or the Operating Agreement shall be or become
unenforceable;

(e)        such Investor shall fail to make a contribution to the capital of
Borrower when required pursuant to a Capital Call Notice, or shall otherwise be
in material default under its Subscription Agreement, the Operating Agreement or
the Loan Documents, in each case subject to any applicable notice or cure
periods plus ten (10) Business Days;

(f)         any representation or warranty made under the Operating Agreement or
its Subscription Agreement shall prove to be untrue or inaccurate in any
material respect, as of the date on which such representation or warranty is
made, and such Person shall fail to cure the adverse effect of the failure of
such representation or warranty within thirty (30) days after written notice
thereof is delivered by Administrative Agent to Borrower;

(g)        such Investor shall transfer its entire Membership Interest in
Borrower, provided that if less than all of such Investor’s Membership Interest
is transferred or assigned, only such portion as is transferred or assigned
shall be subject to exclusion from the calculation of Borrowing Base;

(h)        in the case of each Rated Included Investor (or its Sponsor,
Responsible Party or Credit Provider, as applicable), it shall fail to maintain
its Applicable Requirement as required in the definition of Applicable
Requirement hereof;

(i)         in the case of each Designated Investor without a Rating (or its
Sponsor, Responsible Party or Credit Provider, as applicable), the occurrence of
any circumstance or event which: (A) would reasonably be expected to have a
material and adverse effect on the financial condition or business operations of
such Investor; or (B) would reasonably be expected to impair, impede, or
jeopardize the obligation and the liability of such Investor to fulfill its
obligations under its Subscription Agreement or the Operating Agreement;

(j)         in the case of each Non-Rated Included Investor, (i) it shall fail
to maintain a net worth (determined in accordance with GAAP), measured at the
end of each fiscal year of such Included Investor, of at least seventy
percent (70%) of the net worth of such Investor (the “Baseline Net Worth”) as
of: (A) the fiscal year which ended on or immediately prior to the Closing Date,
if the Investor was an Included Investor (or was pre-approved as an Included
Investor, pursuant to written agreement of Administrative Agent) on the Closing
Date; or (B) the fiscal year for which Administrative Agent has financial
information which ended on or immediately prior to the date of its designation
as an Included Investor (in the case not covered by clause (A) above); or
(ii) it shall fail to provide updated financial information available (to the
extent requested by Administrative Agent) on an annual basis in order to measure
such Baseline Net Worth after the Closing Date; or (iii) except as set forth in
subsection (k) below with respect to Governmental Plan Investors, the Rating of
the related entity Under Common Control with such Non-Rated Included Investor
falls below BBB-/Baa3;1

 

 

1  In the event that the Ratings of the relevant Person are not equivalent, such
Rating shall be based on the lowest of the Rating of such Person. If any Person
has only one Rating, then that Rating shall apply.

 

17



--------------------------------------------------------------------------------

(k)        in the case of each Non-Rated Included Investor that is a
Governmental Plan Investor, (A) the Rating of the related governmental entity
falls below BBB-/Baa3, or (B) the Rating of the related governmental entity is
BBB-/Baa3 and the Funding Ratio for the Governmental Plan Investor is then less
than ninety percent (90%), or (C) the Rating of the related governmental entity
is higher than BBB /Baa3, but such Governmental Plan Investor shall fail to
maintain a Funding Ratio of the lesser of at least (1) eighty percent (80%) or
(2) ninety percent (90%) of its Funding Ratio as was reported on its most recent
audited financial statements which were available to Administrative Agent on or
immediately prior to (x) the Closing Date, if it was an Included Investor (or
was pre-approved as an Included Investor, pursuant to written agreement of
Administrative Agent) on the Closing Date; or (y) the date of its admission as
an Investor (in the case not covered by clause (x) above);2

(l)        in the case of all ERISA Investors, Borrower has determined that
participation of ERISA Investors in Borrower constitutes “significant”
participation for purposes of Plan Assets Regulations and no exception applies;

(m)      there is a material breach or written repudiation by any Credit
Provider of its obligations under its guaranty of the obligations of its related
Investor or other similar agreement;

(n)       the Capital Commitment or Unfunded Commitment of such Investor is
cancelled, reduced, terminated or abated without the prior written consent being
obtained in accordance with Section 10.06; provided, that only such portion of
the Unfunded Commitment that is cancelled, reduced, terminated or abated shall
be subject to exclusion from the calculation of Eligible Included Unfunded
Commitments or Eligible Designated Unfunded Commitments, as applicable;

(o)       the Capital Commitment of such Investor ceases to be Collateral, other
than by reasons of actions or inaction of the Administrative Agent or Lenders;

(p)       such Investor appears on any list of “Specially Designated Nationals”
or list of known or suspected terrorist generated by OFAC;

(q)       other than rights under the Operating Agreement permitting an Investor
from opting out of particular Portfolio Assets, an Investor is excused from
funding any portion of its Unfunded Commitments with respect to any Portfolio
Asset, provided that only such excused amount of its Unfunded Commitment will be
excluded from the calculation of Eligible Included Unfunded Commitments or
Eligible Designated Unfunded Commitments, as applicable; or

(r)        if an Investor elects to participate in a Spin-Off, such Investor
shall be a Defaulting Investor beginning on the date ten (10) Business Days
prior to the effective date of such Spin-Off.

“Facility Increase Fee” means a fee as agreed by Borrower and Administrative
Agent in a separate fee letter agreement.

 

 

2  In the event that the Ratings of the relevant Person are not equivalent, such
Rating shall be based on the lowest of the Rating of such Person. If any Person
has only one Rating, then that Rating shall apply.

 

18



--------------------------------------------------------------------------------

“Facility Increase Request” means a notice in substantially the form of
Exhibit I attached hereto pursuant to which Borrower requests an increase of the
Commitments in accordance with Section 2.17.

“Fair Market Value” means, with respect to any Portfolio Asset at any time of
determination (which shall be at least on a quarterly basis), its fair market
value as determined on the basis of valuations by the Valuation Agent or other
recognized dealers or pricing services as selected by the Borrower and approved
by all Lenders (such approval not to be unreasonably withheld) in accordance
with the valuation policy of the Borrower Parties, as the same may be amended by
the Borrower Parties from time to time; provided that, such valuation policy is
generally consistent with industry standards and/or GAAP; and provided further
that, on the date of acquisition of any Portfolio Asset and until the next
valuation date for such Portfolio Asset, the Fair Market Value of such Portfolio
Asset shall be the amount of the purchase price of such Portfolio Asset. In no
event shall the Fair Market Value of any Portfolio Asset exceed one hundred
percent (100%) of the par value of such Portfolio Asset, except with respect to
any Portfolio Asset which includes a call premium in the Related Credit
Documents of such Portfolio Asset, in which case the Fair Market Value of such
Portfolio Asset shall not exceed one hundred two percent (102%) of the par value
of such Portfolio Asset.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any published intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that: (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Administrative
Agent on such day on such transactions as determined by Administrative Agent.

“First Lien, First Out Portfolio Asset” means any Portfolio Asset that: (a) is
secured by a first priority perfected security interest or lien in, to or on
specified collateral (subject to customary exemptions for permitted liens,
including, without limitation, any tax liens) securing the obligor’s obligations
under such Portfolio Asset and not subordinated to any other Person or any other
loan tranche or obligation issued by the obligor with respect to such specified
collateral and (b) in the case of a payment event of default under the
definitive documentation for the applicable Portfolio Asset, the Borrower’s
right to receive payments on such obligations is not subordinated or junior to
any other Person or any other loan tranche or obligation issued by the obligor.

“First Lien, Last Out Portfolio Assets” means any Portfolio Asset that: (a) is
secured by a first priority perfected security interest or lien in, to or on
specified collateral (subject to customary exemptions for permitted liens,
including, without limitation, any tax liens) securing the obligor’s obligations
under such Portfolio Asset and (b) the Borrower shares the lien on the
applicable collateral, but in the case of a payment event of default under the
definitive documentation for the applicable Portfolio Asset, the Borrower’s
right to receive payments on such obligations is junior to the first out lender
only.

 

19



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings, a wholly-owned subsidiary of Fimalac, S.A.

“Floating LIBOR Rate” means, on any date the same is to be determined, the rate
per annum equal to LIBOR or a comparable or successor rate if LIBOR is no longer
available, which rate is approved by the Administrative Agent, as published on
the applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time), for deposits in the relevant currency with a term of one (1)
month commencing that day; provided that, if the Floating LIBOR Rate shall be
less than zero (0), such rate shall be deemed to be zero (0) for purposes of
this Credit Agreement.

“Floating LIBOR Rate Loan” means a Loan that bears interest based on the
Floating LIBOR Rate (as selected by Borrower pursuant to Section 2.02).

“Foreign Recipient” means: (a) if the applicable Borrower Party is a
U.S. Person, a Recipient that is not a U.S. Person; and (b) if the applicable
Borrower Party is not a U.S. Person, a Recipient that is resident or organized
under the laws of a jurisdiction other than that in which such Borrower Party is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Letter of Credit Issuer, such Defaulting Lender’s proportionate
share (based on the total of such Defaulting Lender’s participation in all
Letters of Credit as determined in accordance with Section 2.08 as a proportion
of the total Letter of Credit Liability) of the outstanding Letter of Credit
Liability other than Letter of Credit Liability as to which (i) such Defaulting
Lender’s participation obligation has been reallocated to other Committed
Lenders in accordance with the terms hereof or (ii) Cash Collateral or other
credit support acceptable to the Letter of Credit Issuer shall have been
provided in accordance with Section 2.14, and (b) with respect to the Swingline
Lender, such Defaulting Lender’s proportionate share (based on the total of such
Defaulting Lender’s participation in all outstanding Swingline Loans as
determined in accordance with Section 2.07 as a proportion of the total amount
of outstanding Swingline Loans) of outstanding Swingline Loans other than
Swingline Loans as to which (i) such Defaulting Lender’s participation
obligation has been reallocated pursuant to other Committed Lenders in
accordance with the terms hereof, or (ii) Cash Collateral or other credit
support acceptable to the Swingline Lender shall have been provided in
accordance with Section 2.14.

“Funding Agent” means each financial institution designated on Schedule 1.01A
that acts as agent for a Lender Group, or its successor appointed pursuant to
Section 12.

“Funding Party” means any Lender, Letter of Credit Issuer or Liquidity Provider.

“Funding Ratio” means: (a) for a Governmental Plan Investor, the actuarial
present value of the assets of the plan over the actuarial present value of the
plan’s total benefit liabilities, as reported in such plan’s most recent audited
financial statements; and (b) for an ERISA Investor; (i) the fair market value
of the plan’s assets as defined under Section 430(g)(3) of the Code, unreduced
for any prefunding balance or funding standard carryover balance as defined and
provided for in Section 430(f) of the Code; over (ii) the plan’s funding target,
as defined under Section 430(d) of the Code, without regard to the special
at-risk rules of Section 430(i) of the Code, with each value as reported on the
most recently filed Schedule SB to the Form 5500 by such plan with the United
States Department of Labor.

“GAAP” means those generally accepted accounting principles and practices as in
effect from time to time that are recognized as such by the American Institute
of Certified Public Accountants or by the Financial Accounting Standards Board
or through other appropriate boards or committees thereof, and

 

20



--------------------------------------------------------------------------------

that are consistently applied for all periods, after the date hereof, so as to
properly reflect the financial position of Borrower, except that any accounting
principle or practice required to be changed by the Financial Accounting
Standards Board (or other appropriate board or committee of the said Board) in
order to continue as a generally accepted accounting principle or practice may
be so changed.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

“Guaranteed Debt” is defined in Section 6.01.

“Hazardous Material” means any substance, material, or waste which is or becomes
regulated, under any Environmental Law, as hazardous to public health or safety
or to the environment, including, but not limited to: (a) any substance or
material designated as a “hazardous substance” pursuant to Section 311 of the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq., or listed pursuant to
Section 307 of the Clean Water Act, as amended; (b) any substance or material
defined as “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; (c) any
substance or material defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; or (d) petroleum, petroleum products and
petroleum waste materials.

“Honor Date” is defined in Section 2.08(c)(i).

“Impacted Loans” is defined in Section 4.03.

“Included Investor” means an Investor: (a)(i) that has, or that has a Credit
Provider that has, met the Applicable Requirement for an Included Investor and
that has been approved by Administrative Agent; or (ii) that has been so
designated by Administrative Agent and all Committed Lenders (each in its sole
discretion) as an Included Investor; and (b) that has delivered to
Administrative Agent the information and documents required under
Section 7.01(a)(xi) or 10.05(d), as applicable; provided that (i) a Defaulting
Investor shall no longer be an Included Investor until such time as all
Exclusion Events affecting such Investor have been cured to the satisfaction of
the Administrative Agent and all of the Committed Lenders (not to be
unreasonably withheld, conditioned or delayed); and (ii) if an involuntary
proceeding under clause (b) of the Exclusion Events is instituted against an
Included Investor, such Defaulting Investor shall be automatically reinstated as
an Included Investor if such Exclusion Event is dismissed with sixty (60) days
of the date such proceeding is instituted.

“Increasing Committed Lender” is defined in Section 2.17(a).

“Indebtedness” means “indebtedness” as contemplated in the Operating Agreement,
and for the avoidance of doubt, shall not include the Preferred Units (as
defined in the Operating Agreement).

“Indemnified Taxes” means: (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

21



--------------------------------------------------------------------------------

“Indemnitee” is defined in Section 13.06(b).

“Independent Valuation Provider” is defined in Section 2.02(d).

“Individual Investor Concentration Limit” means, with respect to each Borrowing
Base Investor, the concentration limits set forth below, calculated for each
such Investor as a percentage of the aggregate Unfunded Commitments of all
Included Investors and Designated Investors:

 

Investor Classification:   Concentration Limit:                       

Included Investors

  N/A                     

Designated Investors

  3.5%   

provided, that, for purposes of calculating the above Individual Investor
Concentration Limit for any Investor, each Investor and its investing affiliates
shall be treated as a single Investor.

“Information” is defined in Section 13.18.

“Initial Fair Market Value” means, with respect to all Eligible Portfolio
Assets, the greater of (x) Fair Market Value of such Eligible Portfolio Assets
(in the aggregate) as of the Closing Date, for Portfolio Assets owned on the
Closing Date (or, with respect to Eligible Portfolio Assets acquired by the
Borrower after the Closing Date, the date on which the Borrower acquired such
Eligible Portfolio Asset, and (y) Fair Market Value of such Eligible Portfolio
Assets (in the aggregate) as of the most recent Credit Extension.

“Initial Notice” means a notice delivered by Borrower to the Investors under
Section 14.1.3 of the Operating Agreement with respect to the treatment of
Borrower’s assets as Plan Assets.

“Interest Option” means each of the Eurocurrency Rate and the Base Rate.

“Interest Payment Date” means (a) at any time there is only one Lender Group
party to this Credit Agreement, (i) for Base Rate Loans, Floating LIBOR Rate
Loans, CP Rate Loans and Swingline Loans, the last Business Day of each fiscal
quarter and the Maturity Date and (ii) for Eurocurrency Rate Loans, the last
Business Day of each Interest Period and the Maturity Date, and (b) at any time
there are two or more Lender Groups party to this Credit Agreement, (i) for Base
Rate Loans, Floating LIBOR Rate Loans and Swingline Loans, the last Business Day
of each fiscal quarter and the Maturity Date, (ii) for Eurocurrency Rate Loans,
the last Business Day of each Interest Period for such Eurocurrency Rate Loan
and the Maturity Date, (iii) for CP Rate Loans while any Base Rate Loan or
Floating LIBOR Rate Loans are outstanding, the last Business Day of each fiscal
quarter and the Maturity Date, and (iv) for CP Rate Loans while any Eurocurrency
Rate Loans are outstanding, the last Business Day of each Interest Period for
each Eurocurrency Rate Loan and the Maturity Date; provided, however, that if
any Interest Period for any Eurocurrency Rate Loan exceeds three (3) months,
each of the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be an Interest Payment Date (or, if
such day is not a Business Day, on the next succeeding Business Day).

“Interest Period” means (a) with respect to any CP Rate Loan, (i) if the Related
Commercial Paper is issued on a pool funded basis, a calendar month (or, in the
case of the first Interest Period, the period from and including the date of the
first advance hereunder to and including the last day of the calendar month in
which such date occurs) and (ii) if the Related Commercial Paper is issued on a

 

22



--------------------------------------------------------------------------------

match-funded basis, the period of time allocated by the applicable Funding Agent
to such Loan in its reasonable discretion; and (b) with respect to any
Eurocurrency Rate Loan (other than Swingline Loans, which are addressed in
Section 2.07(a)), a period commencing: (i) on the Borrowing date of such
Eurocurrency Rate Loan; or (ii) on the termination date of the immediately
preceding Interest Period in the case of a continuation of a Eurocurrency Rate
Loan to a successive Interest Period as described in Section 2.02, and ending
one (1) week (subject to availability from all Lenders), one (1) month, two (2)
months, three (3) months or (subject to availability from all Lenders) six (6)
months thereafter, each as a Borrower Party shall elect in accordance with
Section 2.02; provided, however, that with respect to clauses (a) and (b)
above: (A) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (B) any Interest Period which
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (A) above, end on the last Business
Day of a calendar month; and (C) if the Interest Period would otherwise end
after the Stated Maturity Date, such Interest Period shall end on the Stated
Maturity Date.

“Investment Company Act” means the Investment Company Act of 1940 and the rules
and regulations promulgated thereunder, as amended to the date hereof and from
time to time hereafter, and any successor Investment Company Act.

“Investor” means a Member of Borrower.

“Investor Classification Letter” means that certain letter agreement dated as of
the date hereof by and among Borrower and Administrative Agent, based on
confirmation by the applicable Lenders, listing the Investors and their Capital
Commitments and approving the Investors as Included Investors or Designated
Investors or indicating they are neither Included Investors or Designated
Investors, as it may be amended, restated, modified or supplemented from time to
time (including pursuant to Section 10.05(b)). For avoidance of doubt, the
Investor Classification Letter may be updated from time to time by
Administrative Agent and Borrower, including through delivery and acceptance of
a Compliance Certificate, Borrowing Base Certificate or borrowing base summaries
prepared by Administrative Agent.

“Investor Concentration Limit” means the Individual Investor Concentration Limit
and the Aggregate Investor Concentration Limit, as applicable.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Request for
Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the Letter of Credit Issuer and a
Borrower Party or entered into by a Borrower Party in favor of the Letter of
Credit Issuer and relating to any such Letter of Credit, including, as
applicable, any documentation relating to Cash Collateral (which may include,
without limitation, a Collateral Account Assignment).

“Joinder Agreement” means a joinder agreement in the form of Exhibit L.

“Key Person Event” means a “Key Person Event” as defined in the Operating
Agreement.

 

23



--------------------------------------------------------------------------------

“KYC Compliance” is defined in Section 8.23.

“L/C Advance” means, with respect to each Committed Lender, such Committed
Lender’s funding of its participation in any L/C Borrowing.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender Group” means each Lender Group identified by name on Schedule 1.01A to
this Credit Agreement (as such Schedule 1.01A may be amended, supplemented or
otherwise modified and in effect), including the Funding Agent for such Lender
Group and each Committed Lender and each Conduit Lender (if any) in such Lender
Group.

“Lender Group Joinder Agreement” means a joinder agreement, substantially the
form of Exhibit K attached hereto, pursuant to which a new Lender Group becomes
party to this Credit Agreement.

“Lender Group Limit” means, for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.

“Lender Group Percentage” means, with respect to any Lender Group, the
percentage equivalent of a fraction the numerator of which is the sum of the
Commitments held by the Committed Lenders members of such Lender Group and the
denominator of which is the sum of all Commitments. If the Commitments have
terminated or expired, the Lender Group Percentages shall be the percentage
equivalent of a fraction the numerator of which is the aggregate Principal
Obligation held by the Lenders members of such Lender Group and the denominator
of which is the total Principal Obligation.

“Lenders” means the Conduit Lenders, the Committed Lenders and, as the content
requires, the Swingline Lender; provided, that each Lender must be a Qualified
Purchaser.

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an affiliate of such Lender) described as such in such Lender’s
administrative questionnaire delivered to Administrative Agent, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Letter of Credit” means a standby letter of credit issued in Dollars by the
Letter of Credit Issuer pursuant to Section 2.08 either as originally issued or
as the same may, from time to time, be amended or otherwise modified or
extended.

“Letter of Credit Application” means an application and agreement for standby
letter of credit by and between a Borrower Party and the Letter of Credit Issuer
in a form acceptable to the Letter of Credit

 

24



--------------------------------------------------------------------------------

Issuer (and customarily used by it in similar circumstances) and conformed to
the terms of this Credit Agreement, either as originally executed or as it may
from time to time be supplemented, modified, amended, renewed, or extended.

“Letter of Credit Availability Period” means the period as may be agreed in
writing by the Letter of Credit Issuer, Borrower, and all Lenders but not to
extend beyond the final Maturity Date.

“Letter of Credit Collateralization Date” means the day that is the earlier
of: (a) thirty (30) days prior to the Stated Maturity Date then in effect (or,
if such day is not a Business Day, the next preceding Business Day); or (b) the
Maturity Date.

“Letter of Credit Issuer” means, with respect to any Letter of Credit, Natixis
in its capacity as the issuer of such Letter of Credit hereunder.

“Letter of Credit Liability” means the aggregate amount available to be drawn
under all outstanding Letters of Credit plus the aggregate Unreimbursed Amounts,
including all L/C Borrowings. For all purposes of this Credit Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

“Letter of Credit Sublimit” means, at any time, $0 unless otherwise agreed to by
all Lenders.

“LIBOR” is defined in the definition of Eurocurrency Rate.

“LIBOR Rate” means the Eurocurrency Rate or the Floating LIBOR Rate.

“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of Indebtedness, whether
arising by agreement or under common law, any statute or other law, contract, or
otherwise.

“Liquidity Agreement” means, with respect to a Conduit Lender, any agreement
entered into by such Conduit Lender’s Liquidity Provider providing for (i) the
issuance of one or more letters of credit for the account of such Conduit Lender
(or its Related Commercial Paper Issuer), (ii) the issuance of one or more
surety bonds for drawings under which such Conduit Lender (or its Related
Commercial Paper Issuer) is obligated to reimburse such Liquidity Provider,
(iii) the sale by such Conduit Lender (or its Related Commercial Paper Issuer)
to such Liquidity Provider of its interests hereunder (or portions thereof or
participations therein) or (iv) the making of loans or other extensions of
credit to such Conduit Lender (or its Related Commercial Paper Issuer) in
connection with Related Commercial Paper, together with any letter of credit,
surety bond or other instrument issued thereunder.

“Liquidity Event” means, with respect to a Conduit Lender, the occurrence of any
one or more of the following events: (a) the inability of such Conduit Lender to
fund any Loan by issuing, directly or indirectly, Commercial Paper, either at a
commercially reasonable rate or rates or otherwise, as a result of any
materially adverse circumstances or conditions in the domestic or foreign
capital markets generally or Commercial Paper markets in particular, any
outbreak or escalation or war or other hostilities or any other national or
international calamity or crisis the effect of which, in the sole and absolute
determination of its Administrator made in good faith, is to cause such a
disruption as to make it impracticable to sell or enforce contracts for the sale
of its Commercial Paper; (b) unless its Administrator elects otherwise, the date
of termination of the commitment of any Liquidity Provider to such Conduit
Lender under a

 

25



--------------------------------------------------------------------------------

Liquidity Agreement; (c) the Commercial Paper of such Conduit Lender shall not
be rated at least “A-2” by S&P and at least “P-2” by Moody’s; or (d) the later
of (i) the date its Administrator ceases to be the Administrator for such
Conduit Lender and neither the Administrator nor any of its affiliates shall
administer any other asset-backed commercial paper conduit, and (ii) the
ninetieth (90th) day following the date its Administrator shall have publicly
announced or otherwise notified the Borrower that, at such time as is specified
in the related notice or announcement, it shall cease to be the Administrator
for such Conduit Lender and neither such Administrator nor any of its Affiliates
shall administer any other asset-backed commercial paper conduit.

“Liquidity Provider” means, with respect to a Conduit Lender, such Conduit
Lender’s Funding Agent, a Committed Lender in such Conduit Lender’s Lender
Group, or such other Person as is consented to in writing by the Administrative
Agent and the Borrower (such consent not to be unreasonably withheld) which
shall, pursuant to a Liquidity Agreement, now or hereafter extend credit or
commit to extend credit to or for the account of, or to make purchases from,
such Conduit Lender or its Related Commercial Paper Issuer or issue a letter of
credit, surety bond or other instrument, in each case to support any obligations
arising under or in connection with such Conduit Lender’s (or such Related
Commercial Paper Issuer’s) commercial paper program.

“Loan” means a Syndicated Loan made pursuant to Section 2.02 and/or, as
applicable, a Swingline Loan made pursuant to Section 2.07, including, without
limitation, any Base Rate Loan, Eurocurrency Rate Loan, Floating LIBOR Rate Loan
or CP Rate Loan made pursuant thereto.

“Loan Date” is defined in Section 2.02(a).

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each Letter of Credit
Application, each of the Collateral Documents, each Joinder Agreement, any
agreement creating or perfecting rights in Cash Collateral or other credit
support provided by a Borrower Party pursuant to the provisions of Section 2.13
and such other agreements and documents (including any fee letters), and any
amendments or supplements thereto or modifications thereof, executed or
delivered pursuant to the terms of this Credit Agreement or any of the other
Loan Documents and any additional documents delivered in connection with any
such amendment, supplement or modification.

“Loan Notice” means any request for a Borrowing, conversion or continuation of a
Loan substantially in the form of Exhibit C attached hereto, containing the
information specified therein, executed and delivered by the applicable Borrower
Parties.

“London Business Day” means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank Eurocurrency market.

“Mandatory Prepayment Event” is defined in Section 3.04.

“Margin Stock” is defined in Regulation U.

“Material Adverse Effect” means: (a) a material adverse effect upon, the
operations, business, assets or financial condition of Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Borrower Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower Party of any Loan Document to
which it is a party.

“Material Amendment” is defined in Section 10.04.

 

26



--------------------------------------------------------------------------------

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which Administrative Agent declares the Obligations, or the
Obligations become, due and payable after the occurrence of an Event of Default
in accordance with the term of this Credit Agreement; (c) the date upon which
Borrower terminates the Commitments pursuant to Section 3.06 or otherwise; or
(d) any scheduled or known termination of the Operating Agreement.

“Maximum Accordion Amount” means $750,000,000.

“Maximum Commitment” means, at any time the same is to be determined, an amount
equal to the aggregate Commitments of the Committed Lenders, as such amount may
be increased pursuant to Section 2.17 or reduced by Borrower pursuant to
Section 3.06.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.

“Member” shall mean “Member” as defined in the Operating Agreement.

“Membership Interest” of any Investor means the units of such Investor in
Borrower under the Operating Agreement.

“Minimum Collateral Amount” means, at any time: (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure while any Lender is a Defaulting Lender, an amount
equal to one hundred percent (100%) of the Fronting Exposure at such time; and
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
outstanding amount of all Letter of Credit Liability.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six (6)
plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means any employee benefit plan which has two or more
contributing sponsors (including any Borrower Party or any ERISA Affiliate) at
least two (2) of whom are not under common control, as such a plan is described
in Section 4064 of ERISA.

“Natixis” is defined in the preamble to this Credit Agreement.

“Net Senior Debt/EBITDA Ratio” means, with respect to any Portfolio Asset, net
senior indebtedness to earnings before interest, taxes, depreciation,
amortization and other adjustments on an annual or annualized basis, either
(i) as defined in the respective Related Credit Documents and as set forth in
the reporting materials in respect of a Portfolio Asset approved by the
investment committee of the Borrower, or (ii) if not defined in the respective
Related Credit Documents, then calculated in accordance with generally accepted
market practice.

“No Plan Asset Certificate” means a certificate from a Borrower Party, delivered
by the relevant Responsible Officer of such Borrower Party, based on
consultation with its counsel and in a form reasonably acceptable to
Administrative Agent, (a) certifying that throughout the period beginning from
the date of the prior No Plan Asset Certificate or the date of the Credit
Agreement, as applicable, and

 

27



--------------------------------------------------------------------------------

continuing through the date of the subject No Plan Asset Certificate, “benefit
plan investors” (as defined in Section 3(42) of ERISA) hold less than
twenty-five percent (25%) of the total value of each class of equity interest in
the Borrower Party (calculated in accordance with Section 3(42) of ERISA) and,
accordingly, the underlying assets of such Borrower Party have not and do not
constitute Plan Assets; and (b) covenanting that at all times following the date
of such certificate, less than twenty-five percent (25%) of the total value of
each class of equity interest in such Borrower Party (calculated in accordance
with Section 3(42) of ERISA) will continue to be held by “benefit plan
investors” (as defined in Section 3(42) of the ERISA) until such time, if any,
that such Borrower Party delivers to Administrative Agent an Operating Company
Opinion.

“Non-Defaulting Lender” means any Committed Lender that is not a Defaulting
Lender.

“Non-Rated Included Investor” means any Investor that does not have a Rating
meeting the relevant minimum requirement included in the definition of
“Applicable Requirement” (or that does not have a Credit Provider, Sponsor, or
Responsible Party that has such a Rating) and is otherwise deemed to be an
Included Investor in accordance with such defined term.

“Notes” means the promissory notes provided for in Section 3.01(b), and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified; and “Note” means any
one of the Notes.

“Obligations” means all present and future indebtedness, obligations, and
liabilities of any Borrower Party to any of the Secured Parties (including,
without limitation, the Guaranteed Debt), and all renewals and extensions
thereof, or any part thereof (including, without limitation, Loans, Letter of
Credit Liability, or both), arising pursuant to this Credit Agreement
(including, without limitation, the indemnity provisions hereof) or represented
by the Notes and each Letter of Credit Application, and all interest accruing
thereon, and payable in accordance with terms hereof, regardless of whether such
indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several, or joint and several; together with all
indebtedness, obligations, and liabilities of any Borrower Party to any of the
Secured Parties evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of Borrower dated as of September 19, 2014,
including, without limitation, any Side Letters, as it may have been or may be
amended, restated or supplemented from time to time.

“Operating Company” means an “operating company” within the meaning of
Section 2510.3-101(c) of the Plan Assets Regulation.

“Operating Company Certificate” means a certificate from a Borrower Party,
delivered by the relevant Responsible Officer of such Borrower Party, in a form
reasonably acceptable to Administrative Agent, certifying that, based upon
consultation with counsel, such Borrower Party has met the requirements to be an
Operating Company for the twelve-month period following the end of the Annual
Valuation Period for such Borrower Party.

“Operating Company Opinion” means a written opinion of counsel to the Borrower
Parties, in a form reasonably acceptable to Administrative Agent, as to
qualification of each Borrower Party, as applicable, as an Operating Company.

 

28



--------------------------------------------------------------------------------

“Original Credit Agreement” is defined in the recitals hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.06).

“Overnight Rate” means for any day: (a) with respect to any amount denominated
in Dollars, the greater of: (i) the Federal Funds Rate and (ii) an overnight
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Natixis in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Participant” is defined in Section 13.11(f).

“Participant Register” is defined in Section 13.11(f).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” is defined in Section 13.19.

“Pending Capital Call” means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor, but with
respect to which such Investor is not in default.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower Party or any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Performing” means, at any time in respect of any Portfolio Asset, that, unless
otherwise agreed by all Lenders:

(a)        neither the primary obligor nor any material obligor of such
Portfolio Asset is in default of all or any portion of one or more payment
obligations in respect thereof, after the expiration of any applicable grace
period; provided that, for the avoidance of doubt, capitalization of interest
shall not constitute a default in a payment obligation, if permitted by the
underlying Related Credit Documents (and if the primary obligor or any material
obligor of such Portfolio Asset had been in default of all or any portion of one
or more payment obligations in respect thereof, such obligor is no longer in
default and has made at least one additional payment since the date such obligor
cured its default in payment);

 

29



--------------------------------------------------------------------------------

(b)        the primary obligor of such Portfolio Asset is not in default (other
than a default described in clause (a) above) beyond any applicable grace period
and for which the holders of such Portfolio Asset have not accelerated the
obligations and exercised remedies of foreclosing on collateral;

(c)        the holders of such Portfolio Asset have not waived or forgiven any
portion of principal thereunder; provided that, any waiver or forgiveness of
principal in a good faith effort to maintain or improve the value of such
Portfolio Asset (including, by way of example, conversion of principal into
equity interests) shall not result in such Portfolio Asset ceasing to be
Performing for purposes hereof (and, for the avoidance of doubt, (i) any
unwaived and unforgiven principal shall continue to be included in the
calculation of Fair Market Value of Eligible Portfolio Assets, and (ii) any
waived or forgiven portion of principal (including any portion converted into
equity interests) shall not be included in the calculation of Fair Market Value
of Eligible Portfolio Assets); and

(d)        neither the primary obligor nor any material obligor of such
Portfolio Asset is the subject of a proceeding under any Debtor Relief Law
(which, for the avoidance doubt, shall not include any Portfolio Asset which has
been structured or restructured as “debtor in possession” financing, up to an
aggregate amount of such financing that is equal to or less than ten percent
(10%) of the aggregate Fair Market Value of the Eligible Portfolio Assets and
any “debtor in possession” financing in excess thereof shall be excluded from
the calculation of the Fair Market Value of the Eligible Portfolio Assets)
unless approved by all Lenders.

“Permitted Liens” means:

(a)        Liens created pursuant to any Loan Document (including, for the
avoidance of doubt, pursuant to the Original Credit Agreement);

(b)        carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith;

(c)        Liens in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; and

(d)        Liens for claims that are not yet due with respect to Taxes,
assessments or charges of any Governmental Authority or otherwise arising as a
matter of Law for which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP.

“Permitted RIC Distributions” means, with respect to each taxable year, any
distributions determined by a Borrower Party in good faith to be required to be
made in order to maintain a Borrower Party’s tax status under Section 852 of the
Internal Revenue Code or to avoid the payment of any tax imposed under
Section 852(b)(1), Section 852(b)(3) or Section 4982 of the Internal Revenue
Code, as certified by a Borrower Party to the Administrative Agent in a RIC
Distribution Notice delivered to the Administrative Agent.

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, partnership,
limited liability company, sovereign government or agency, instrumentality, or
political subdivision thereof, or any similar entity or organization.

 

30



--------------------------------------------------------------------------------

“Plan” means any Pension Plan or any retirement medical plan, each as
established or maintained for employees of any Borrower Party or any ERISA
Affiliate, or any such Plan to which any Borrower Party or any ERISA Affiliate
is required to contribute on behalf of any of its employees.

“Plan Assets” means “plan assets” within the meaning of the Plan Assets
Regulation or otherwise.

“Plan Assets Regulation” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA.

“Portfolio Asset Concentration Limits” means the Portfolio Asset concentration
limitations set forth in Schedule 1.01B.

“Portfolio Asset” means any “Portfolio Investment” (as defined in the Operating
Agreement) directly held by the Borrower, including, without limitation, any
equity interests of the Borrower in any Portfolio Company (as defined in the
Operating Agreement).

“Portfolio Collection Account Assignment” means an assignment or security
agreement with respect to the Portfolio Collection Accounts in substantially the
form of Exhibit E attached hereto, as such agreement shall be amended, modified,
supplemented and/or restated and in effect from time to time.

“Portfolio Collection Accounts” means all segregated bank accounts maintained by
the Borrower or another Borrower Party at an Account Bank, into which the
proceeds of all Collections and Dispositions (net of Associated Expenses) of
their respective Portfolio Assets (including any and all subaccounts thereof,
segregated accounts thereunder and successor, replacement or substitute accounts
therefor) shall be deposited, and the Administrative Agent’s security interest
in which accounts shall be perfected by control pursuant to one or more control
agreements over such accounts in favor of Administrative Agent.

“Prime Rate” means, on any day, the rate of interest in effect for such day as
publicly announced from time to time by Natixis as its “prime rate.” The “prime
rate” is a rate set by Natixis based upon various factors including Natixis’
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Natixis shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Principal Obligation” means the Dollar Equivalent amount of (a) the aggregate
outstanding principal amount of the Loans (including Swingline Loans); plus
(b) the Letter of Credit Liability.

“Property” means any real property, improvements thereon and any leasehold or
similar interest in real property which is owned, directly or indirectly, by any
Borrower Party, or secures any investment of any Borrower Party.

“Qualified Borrower” means any entity, which entity may be organized in the
United States or outside of the United States, in which Borrower owns a direct
or indirect ownership interest or through which Borrower will acquire an
investment, the indebtedness of which entity can be guaranteed by Borrower
pursuant to the terms of the Operating Agreement, and which entity has executed
and delivered this Credit Agreement on the Closing Date or a Joinder Agreement
and in respect of which entity Borrower has guaranteed the Obligations thereof
pursuant to Section 6.

 

31



--------------------------------------------------------------------------------

“Qualified Purchaser” means a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.

“Qualified Required Lenders” means, at any time, the Required Lenders including
the Administrative Agent.

“Rated Included Investor” means any Investor that has a Rating meeting the
relevant minimum requirement included in the definition of “Applicable
Requirement” (or that has a Credit Provider, Sponsor, or Responsible Party that
has such a Rating).

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating (for a governmental entity), or revenue bond rating (for an
educational institution)) from either of S&P or Moody’s.

“Rating Agencies” means S&P, Moody’s, or any other nationally-recognized
statistical rating agency which has been approved by the Administrative Agent.

“Recipient” means Administrative Agent, any Lender, any Agent, any Liquidity
Provider, the Letter of Credit Issuer, or any other recipient of any payment to
be made by or on account of any obligation of any Borrower Party hereunder.

“Register” is defined in Section 13.11(e).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time in effect, and shall include any successor or
other regulation relating to reserve or margin requirements, applicable to
member banks of the Federal Reserve System.

“Related Commercial Paper” means, with respect to a Conduit Lender, at any time
of determination, Commercial Paper of such Conduit Lender or its Related
Commercial Paper Issuer the proceeds of which are then allocated by the
administrator of such Conduit Lender or its Related Commercial Paper Issuer as
the source of funding the acquisition or maintenance of such Conduit Lender’s
Principal Obligation hereunder.

“Related Commercial Paper Issuer” means a multi-seller commercial paper conduit
that issues Commercial Paper the proceeds of which are loaned to a Conduit
Lender as the source of funding the acquisition or maintenance of its Principal
Obligation hereunder.

“Related Credit Documents” means, for each Portfolio Asset, the following
documents or instruments entered into with respect to such Portfolio Asset
(including all amendments, supplements or modifications thereto) to the extent
applicable and to the extent the delivery of the same is not waived by the
Qualified Required Lenders, each in its sole discretion:

(a)        the relevant credit agreement, loan agreement, note purchase
agreement, indenture, assignment agreement or similar document evidencing
Borrower’s ownership of the applicable Portfolio Asset;

(b)        (i) the promissory note(s), if applicable, or (ii) a certification
from the Borrower (which certification may be included in the Borrowing Base
Certificate) certifying that an executed note(s) was not a condition to the
effectiveness of such Portfolio Asset; and

(c)        to the extent reasonably requested by the Administrative Agent, any
guaranty agreement, pledge agreement, and/or security agreement, as applicable,
and any other material agreements or operative documentation related to such
Portfolio Asset that Borrower possesses or which could be obtained using
commercially reasonable efforts.

 

32



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Material through or in the air, soil, surface water,
groundwater, of any Property.

“Removal Effective Date” is defined in Section 12.06(b).

“Repayment Percentage” means, with respect to any Lender, (a) with respect to
any Borrowing, the percentage equivalent of a fraction the numerator of which is
such Lender’s applicable Principal Obligation of such Borrowing and the
denominator of which is the aggregate Principal Obligation of such Borrowing;
(b) with respect to any Letter of Credit, the percentage equivalent of a
fraction the numerator of which is such Lender’s applicable Letter of Credit
Liability and the denominator of which is the aggregate Letter of Credit
Liability; and (c) with respect to any other Obligation, the percentage
equivalent of a fraction the numerator of which is such Lender’s Principal
Obligation and the denominator of which is the aggregate Principal Obligation.

“Request for Credit Extension”    means: (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice; and (b) with respect to an
L/C Credit Extension, the related Request for Letter of Credit and Letter of
Credit Application.

“Request for Letter of Credit” means a request for the issuance of a Letter of
Credit substantially in the form of Exhibit N attached hereto.

“Required Lenders” means, at any time, (a) Committed Lenders having its share of
the Principal Obligation and its Unused Commitments representing more than fifty
percent (50%) of the sum of (x) the total Principal Obligation then outstanding
and (y) the aggregate Unused Commitments at such time, provided that in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the pro rata shares of the
aggregate Principal Obligation and Unused Commitments of Lenders shall be
redetermined for voting purposes only, to exclude the pro rata shares of the
aggregate Principal Obligation and Unused Commitments of such Defaulting
Lenders, and (b) at all times when two or more Committed Lenders (other than
Defaulting Lenders) are party to this Credit Agreement, the term “Required
Lenders” shall in no event mean fewer than two Committed Lenders.

“Responsible Officer”    means: (a) in the case of a corporation, its chief
executive officer, president, chief financial officer, senior vice president,
any vice president or treasurer, and, in any case where two Responsible Officers
are acting on behalf of such corporation, the second such Responsible Officer
may be a secretary or assistant secretary; (b) in the case of a limited
partnership, the Responsible Officer of the general partner, acting on behalf of
such general partner in its capacity as general partner; (c) in the case of a
limited liability company, the Responsible Officer of the managing member,
acting on behalf of such managing member in its capacity as managing member; and
(d) and, solely for purposes of notices given pursuant to Section 3, any other
officer or employee of the applicable Borrower Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.

 

33



--------------------------------------------------------------------------------

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
or political subdivision under which the Governmental Plan Investor operates is
obligated to fund the Governmental Plan Investor and is liable to fund any
shortfalls, the state or political subdivision as applicable; and (b) otherwise,
the Governmental Plan Investor itself.

“Returned Capital” means, for any Investor, any part of any Capital Contribution
that is redistributed to such Investor and is, in accordance with the terms of
the Operating Agreement, added back to such Investor’s Unfunded Commitment; in
each case which amount has been set forth as “Returned Capital” on a certificate
of Borrower delivered to Administrative Agent.

“Revaluation Date” means, with respect to any Loan, each of the
following: (a) each date of a Borrowing of such Loan denominated in an
Alternative Currency; and (b) each date of a continuation of such Loan
denominated in an Alternative Currency, and (c) such additional dates as the
Administrative Agent shall reasonably determine or the Required Lenders shall
reasonably require.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding Principal Obligation of such Lender’s Loans at such time.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“RIC Distribution Notice” means a written notice setting forth the calculation
of any Permitted RIC Distribution with respect to the Borrower and certifying
that the Borrower remains a “regulated investment company” under Subchapter M of
the Code.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw & Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means: (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanction(s)” means any applicable international economic sanction administered
or enforced by a United States Governmental Authority (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other sanctions authority applicable to Borrower.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b)(i) the government of a
Designated Jurisdiction or an agency of the government of a Designated
Jurisdiction, (ii) an organization controlled by a Designated Jurisdiction or
organized under the laws of a Designated Jurisdiction, or (iii) an individual
ordinarily resident in a Designated Jurisdiction.

“Secured Parties” means, collectively, the Lenders, the Letter of Credit Issuer,
the Agents, the Liquidity Providers and the Indemnitees.

“Security Agreement” means a security agreement substantially in the form of
Exhibit D-1 or D-2, as applicable attached hereto, executed and delivered by
Borrower to Administrative Agent for the benefit of Secured Parties, as such
agreement may be amended, modified, supplemented and/or restated from time to
time.

 

34



--------------------------------------------------------------------------------

“Securitization Exposure” means an exposure to a special purpose vehicle that is
unable to vary its capital structure on a voluntary basis and is secured
primarily by financial assets on a non-recourse basis to the originator or
seller of such assets.

“Side Letter” means any “side letter” (if any) between an Investor and Borrower.

“SOX” means Section 402 of the Sarbanes-Oxley Act of 2002 (codified as
Section 13(k) of the Securities Exchange Act of 1934, as amended).

“SOX Insiders” means the employees (or any of their spouses) of The TCW Group,
Inc., the Borrower, the Investment Advisor or any Affiliate thereof, in each
case who, in the reasonable opinion of Borrower, constitute “insiders” for
purposes of SOX from time to time.

“Spin-Off” has the meaning assigned to it in the Operating Agreement.

“Spin-Off Notice” is defined in Section 9.01(e).

“Sponsor” of an ERISA Investor means a sponsor as that term is understood under
ERISA, specifically, the entity that established the plan and is responsible for
the maintenance of the plan and, in the case of a plan that has a sponsor and
participating employers, the entity that has the ability to amend or terminate
the plan.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Stated Maturity Date” means April 10, 2020.

“Subscription Agreement” means a Subscription Agreement executed by an Investor
in connection with the subscription for a Membership Interest in Borrower.

“Subsequent Investor” is defined in Section 10.05(d).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Super Majority Lenders” means, at any time, (a) Committed Lenders (one of which
must be the Administrative Agent) having its share of the Principal Obligation
and its Unused Commitments representing more than seventy-five percent (75%) of
the sum of (x) the total Principal Obligation then

 

35



--------------------------------------------------------------------------------

outstanding and (y) the aggregate Unused Commitments at such time, provided that
in determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the pro rata shares of the
aggregate Principal Obligation and Unused Commitments of Lenders shall be
redetermined for voting purposes only, to exclude the pro rata shares of the
aggregate Principal Obligation and Unused Commitments of such Defaulting
Lenders, and (b) at all times when two or more Committed Lenders (other than
Defaulting Lenders) are party to this Credit Agreement, the term “Super Majority
Lenders” shall in no event mean fewer than two Committed Lenders (one of which
must be the Administrative Agent).

“Sweep Eligible Asset” means, as of any date following the Cash Sweep Trigger
Date, each Eligible Portfolio Asset as of such date; provided that at all times
there shall be a total of at least ten (10) Sweep Eligible Assets (i.e., if less
than ten (10) Eligible Portfolio Assets exist, then the remainder of such ten
(10) Sweep Eligible Assets shall be satisfied first by Portfolio Assets that
were previously Eligible Portfolio Assets (in the order of last-in-time
exclusion from the Borrowing Base); provided further, that if there are less
than ten (10) Portfolio Assets, then Sweep Eligible Assets shall mean all such
Portfolio Assets.

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.07.

“Swingline Availability Period” means the period as may be agreed in writing by
the Swingline Lender, Borrower, and all Lenders but not to end after the
Maturity Date.

“Swingline Lender” means Natixis, in its capacity as provider of Swingline
Loans, or any permitted successor Swingline Lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.07(a).

“Swingline Obligation” means the aggregate outstanding principal amount of the
Swingline Loans.

“Swingline Sublimit” means an amount equal to $0 unless otherwise agreed to by
all Lenders.

“Syndicated Loan” means a Loan made pursuant to Section 2.02, including, without
limitation, any Base Rate Loan, Eurocurrency Rate Loan, Floating LIBOR Rate Loan
or CP Rate Loan made pursuant thereto.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” means all present or future taxes, including, without limitation, stamp
taxes (including mortgage recording taxes), levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trade Date” has the meaning set forth in Section 13.11(b)(i)(B).

 

36



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrower
Parties of this Credit Agreement and the other Loan Documents, the Borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Type of Syndicated Loan” means any Syndicated Loan (i.e., a Base Rate Loan,
Eurocurrency Rate Loan, Floating LIBOR Rate Loan or CP Rate Loan).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 4.01(e)(ii)(B)(3).

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state, which governs creation or perfection (and the effect thereof)
of security interests in any collateral for the Obligations.

“Unfunded Commitment” means, with respect to any Investor at any time, the
Capital Commitment of such Investor, minus the aggregate Capital Contributions
made, or deemed made under the Operating Agreement to Borrower by such Investor,
plus Returned Capital attributed to such Investor, but “Unfunded Commitment”
shall not include that portion of an Investor’s Capital Commitment that is, at
such time, subject to a Pending Capital Call.

“Unreimbursed Amount” is defined in Section 2.08(c)(i).

“Unused Commitment” has the meaning specified in Section 2.11.

“Valuation Agent” means Lincoln International, an Illinois limited liability
company.

“Withholding Agent” means any Borrower Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02      Other Definitional Provisions.

(a)        All terms defined in this Credit Agreement shall have the
above-defined meanings when used in the Notes or any other Loan Documents or any
certificate, report or other document made or delivered pursuant to this Credit
Agreement, unless otherwise defined in such other document.

(b)        Defined terms used in the singular shall import the plural and vice
versa.

(c)        The words “hereof,” “herein,” “hereunder,” and similar terms when
used in this Credit Agreement shall refer to this Credit Agreement as a whole
and not to any particular provisions of this Credit Agreement.

(d)        Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(e)        The term “including” is by way of example and not limitation.

 

37



--------------------------------------------------------------------------------

(f)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(h)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Loan Document.

1.03      Times of Day; Rates. Unless otherwise specified in the Loan Documents,
time references are to time in New York, New York.

1.04      Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Credit Agreement shall be prepared in conformity
with, GAAP applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the audited financial
statements of Borrower, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Borrower and its Subsidiaries shall be deemed to be carried at
one hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

1.05      Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.06      Exchange Rates; Currency Equivalents.

(a)        The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Principal Obligation denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Borrower Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

(b)        Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

(c)        Administrative Agent does not warrant, nor accept responsibility for,
nor shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” herein or with respect to any comparable or
successor rate thereto.

 

38



--------------------------------------------------------------------------------

1.07      Approved Alternative Currencies.

(a)        A Borrower Party may from time to time request that Loans (other than
Base Rate Loans) be made in a currency other than those specifically listed (if
any) in the definition of “Alternative Currency” herein, provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. In the case of
any such request with respect to the making of Loans (other than Base Rate
Loans), such request shall be subject to the approval of the Administrative
Agent and the Committed Lenders.

(b)        Any such request shall be made to Administrative Agent not later than
11:00 a.m., fifteen (15) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by Administrative Agent).
In the case of any such request pertaining to Loans (other than Base Rate
Loans), Administrative Agent shall promptly notify each Funding Agent thereof
(which shall promptly notify the Committed Lenders in its Lender Group). In the
case of any such request, each Funding Agent shall notify Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Loans (other than
Base Rate Loans) in such requested currency.

(c)        Any failure by a Funding Agent to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by the applicable Lender Group to permit Loans to be made in such requested
currency. If Administrative Agent and the applicable Funding Agent consent to
making Loans (other than Base Rate Loans) in such requested currency,
Administrative Agent shall so notify Borrower and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Borrowings of Loans (other than Base Rate Loans). If Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.07, Administrative Agent shall promptly so notify Borrower.

2.          LOANS AND LETTERS OF CREDIT.

2.01      Revolving Credit Commitment. Subject to the terms and conditions
herein set forth, each Committed Lender severally agrees, on any Business Day
during the Availability Period, to make Syndicated Loans to the Borrower
Parties, in Dollars or in one or more Alternative Currencies, on a several
basis, at any time and from time to time in an aggregate principal amount up to
such Committed Lender’s Commitment at any such time; provided, however, that
after making any such Loans: (a) such Committed Lender’s Principal Obligation
would not exceed such Committed Lender’s Commitment as of such date; (b) the
Principal Obligation of such Committed Lender’s Lender Group would not exceed
the aggregate applicable Lender Group Limit of such Lender Group; and (c) the
Principal Obligation would not exceed the Available Commitment. Subject to the
foregoing limitation, the conditions set forth in Section 7 and the other terms
and conditions hereof, the Borrower Parties may borrow, repay without penalty or
premium (subject to Section 4.05), and re-borrow hereunder, during the
Availability Period. Each Borrowing pursuant to this Section 2.01 shall be
funded ratably by each Lender Group in

 

39



--------------------------------------------------------------------------------

accordance with its Applicable Percentage and, if applicable, by a Committed
Lender in a particular Lender Group in accordance with such Committed Lender’s
Applicable Percentage. No Lender shall be obligated to fund any Loan if the
interest rate applicable thereto hereunder would exceed the Maximum Rate in
effect with respect to such Loan.

2.02      Borrowing Procedures.

(a)        Request for Borrowing. Except with respect to Swingline Loans which
are addressed in Section 2.07, each Borrowing, each conversion of Eurocurrency
Rate Loans, Floating LIBOR Rate Loans or Base Rate Loans from one Type of
Syndicated Loan to another, and each continuation of Eurocurrency Rate Loans
shall be made upon the applicable Borrower Party’s irrevocable notice to
Administrative Agent. Unless otherwise agreed by Administrative Agent, each such
notice must be received by Administrative Agent not later than 11:00 a.m. at
least: (i) three (3) Business Days prior to the requested date of any Borrowing
other than for a Base Rate Loan; (ii) three (3) Business Days prior to the
conversion of Base Rate Loans to another Type of Syndicated Loan, the conversion
of Eurocurrency Rate Loans (or Floating LIBOR Rate Loan) to another Type of
Syndicated Loan or the continuation of Eurocurrency Rate Loans; (iii) five (5)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Loans denominated in Alternative Currencies; and (iv) one (1)
Business Day prior to the requested date of any Borrowing of Base Rate Loans.
Each Loan Notice shall specify: (A) whether the Borrower Party is requesting a
Borrowing, a conversion of a Eurocurrency Rate Loan, a Floating LIBOR Rate Loan
or Base Rate Loan to another Type of Syndicated Loan, or a continuation of
Eurocurrency Rate Loans; (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day, the “Loan
Date”); (C) the principal amount of Syndicated Loans to be borrowed, converted
or continued; (D) if any portion of such Borrowing is not to be funded by a
Conduit Lender through the issuance of Commercial Paper, whether such portion of
such Borrowing is to be funded instead as a Base Rate Loan or a Eurocurrency
Rate Loan (it being understood that if any Conduit Lender elects to fund any
portion of a Loan through its Liquidity Provider, such Conduit Lender’s Funding
Agent shall determine whether such portion shall bear interest based on the
Eurocurrency Rate or the Base Rate for the period prior to the time such portion
of such Loan is funded through the issuance of Commercial Paper); (E) the Type
of Syndicated Loans to which any existing Eurocurrency Rate Loans, Floating
LIBOR Rate Loans or Base Rate Loans are to be converted; (F) with respect to a
Eurocurrency Rate Loan, the duration of the Interest Period with respect
thereto; (G) to which account the proceeds of such Borrowing, conversion or
continuation should be directed; and (H) the currency of the Loans to be
borrowed. If a Borrower Party fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Syndicated Loans so requested shall be made in
Dollars. If a Borrower Party fails to specify a Type of Syndicated Loan in a
Loan Notice or if a Borrower Party fails to give a timely notice requesting a
conversion or continuation with respect to a Eurocurrency Rate Loan or Base Rate
Loan, then the applicable Syndicated Loans shall be made as, or converted to,
Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Syndicated Loans denominated in an Alternative
Currency, such Syndicated Loans shall be continued as Eurocurrency Rate Loans in
their original currency with an Interest Period of one (1) month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If Borrower fails to specify an Interest Period with respect to a
Eurocurrency Rate Loan, it will be deemed to have specified an Interest Period
of one (1) month. No Syndicated Loan may be converted into or continued as a
Syndicated Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Syndicated Loan and reborrowed in the other
currency.

 

40



--------------------------------------------------------------------------------

(b)        Administrative Agent Notification.     Following receipt of a Loan
Notice, Administrative Agent shall promptly, but in any event on the date of
receipt of such Loan Notice, if such Loan Notice is received by Administrative
Agent not later than 11:00 a.m., notify each Funding Agent of the amount (and
currency) of its Lender Group’s Applicable Percentage of the applicable
Syndicated Loans, and if no timely notice of a conversion or continuation is
provided by a Borrower Party, Administrative Agent shall notify each Funding
Agent of the details of any automatic conversion of a Eurocurrency Rate Loan to
Base Rate Loans or continuation of Syndicated Loans denominated in a currency
other than Dollars described in the preceding subsection.

(c)        Conduit Lender Determination and Committed Lender Commitment.  Upon
receipt of a Loan Notice from Administrative Agent, each Funding Agent shall
request the Conduit Lender (if any) in its Lender Group to make the Syndicated
Loan, and such Conduit Lender may from time to time during the Availability
Period, in its sole discretion, agree or decline to make the Syndicated Loan. At
no time will any Conduit Lender have any obligation to fund a Syndicated Loan or
participate in any Letter of Credit or Swingline Loans. At all times on and
after the Conduit Investment Termination Date for a Conduit Lender, or if
Conduit Lender has failed for whatever reason to fund its portion of a Borrowing
in full, all Loans shall be made by the Committed Lenders of such Conduit
Lender’s Lender Group. At any time when a Conduit Lender has rejected a request
for Syndicated Loan (it being understood that if a Conduit Lender does not fund
any Syndicated Loan in relation to which all of the conditions precedent set
forth in Section 7.02 have been satisfied on the date set forth in the
applicable Loan Notice, such Conduit Lender shall be deemed to have rejected the
request for Syndicated Loan), such Conduit Lender’s Funding Agent shall so
notify the Committed Lenders in such Conduit Lender’s Lender Group and such
Committed Lenders shall make such Syndicated Loan in accordance with their
respective Applicable Percentage. Notwithstanding anything contained in this
Section 2.02(c) or elsewhere in this Credit Agreement to the contrary, no
Committed Lender shall be obligated to provide Administrative Agent or any
Borrower Party with funds in connection with a Syndicated Loan in an amount that
would result in such Committed Lender’s Principal Obligation exceeding its
Commitment then in effect by any such Committed Lender as a Liquidity Provider
under a Liquidity Agreement, and all Loans funded by a Conduit Lender shall be
CP Rate Loans.

(d)        Fair Market Values.    The Administrative Agent individually, at the
request of the Qualified Required Lenders, based upon a good faith belief that
the valuations provided by the Valuation Agent are not representative of the
Fair Market Value of any Eligible Portfolio Asset(s), shall have the right to
request that such Eligible Portfolio Asset(s) be independently evaluated by an
independent third-party pricing service or valuation firm as selected by the
Qualified Required Lenders (the “Independent Valuation Provider”). There shall
be no limit on the number of such subsequent appraisals requested by the
Administrative Agent; provided that, the costs of any such valuation for such
Eligible Portfolio Asset shall be at the expense of the Borrower Parties only
once per calendar year so long as no Event of Default has occurred and is
continuing. If (x) the value of any Eligible Portfolio Asset determined by the
Valuation Agent is less than the value determined by the Independent Valuation
Provider pursuant to this clause (d), then the value used will be the average of
the Fair Market Values provided by the Valuation Agent and the Independent
Valuation Provider for purposes of this Credit Agreement and (y) if the value of
any Eligible Portfolio Asset determined by the Valuation Agent is greater than
the value determined by the Independent Valuation Provider, and the difference
between such values, on a percentage basis, is:

(i)        less than or equal to five percent (5%), then the value determined by
the Valuation Agent shall be the Fair Market Value of such Eligible Portfolio
Asset,

 

41



--------------------------------------------------------------------------------

(ii)        greater than five percent (5%) but less than or equal to twenty
percent (20%), then the Fair Market Value of such Eligible Portfolio Asset shall
be an amount equal to (A) the sum of (x) the value determined by the Valuation
Agent and (y) the value determined by the Independent Valuation Provider divided
by (B) two (2),

(iii)       greater than twenty percent (20%), then the Borrower and the
Administrative Agent individually, at the direction of the Qualified Required
Lenders, shall retain an additional independent third-party appraiser and, upon
the completion of such appraisal, the Fair Market Value of such Eligible
Portfolio Asset shall be an amount equal to (A) the sum of all three (3)
valuations pursuant to this clause (d), divided by (B) three (3), and

(iv)       greater than twenty percent (20%) and the Borrower and the
Administrative Agent are awaiting the completion of the third appraisal
described in clause (iii) above, then the Fair Market Value of such Eligible
Portfolio Asset shall be an amount equal to (A) the sum of (x) the value
determined by the Valuation Agent and (y) the value determined by the
Independent Valuation Provider divided by (B) two (2);

provided that, for the avoidance of doubt, prior to the completion of any second
appraisal permitted under this clause (d), the Fair Market Value of such
Eligible Portfolio Asset shall be the value determined by the Valuation Agent.

(e)        Tranches.    Notwithstanding anything to the contrary contained
herein, the Borrower Parties shall not have the right to have more than
seven (7) Eurocurrency Rate Loans (other than Swingline Loans) in the aggregate
outstanding hereunder at any one time during the Availability Period.

(f)        Continuations and Conversions of Eurocurrency Rate Loans and
Automatic Continuation of CP Rate Loans.    Except as otherwise provided herein,
a Eurocurrency Rate Loan may be continued or converted only on the last day of
an Interest Period for such Eurocurrency Rate Loan. During the existence of an
Event of Default or Default under Section 11.01(a), 11.01(g) and 11.01(h), the
Required Lenders may demand that any or all of the then outstanding Syndicated
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto or otherwise on demand. Any CP
Rate Loan shall automatically continue as a CP Rate Loan without any further
action of any Borrower Party.

2.03      Minimum Loan Amounts.    Each Borrowing of, conversion to or
continuation of Syndicated Loans shall be in a principal amount that is an
integral multiple of $100,000 and not less than $1,000,000, and each Borrowing
of, conversion to or continuation of Base Rate Loans shall be in an amount that
is an integral multiple of $100,000 and not less than $500,000; provided,
however, that a Base Rate Loan may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or in an aggregate amount
that is required for the reimbursement of a Letter of Credit under
Section 2.08(c).

2.04      Funding.

(a)        Funding by Committed Lenders; Presumption by Administrative Agent.
Except with respect to Swingline Loans, which are addressed in Section 2.07,
each Conduit Lender and each Committed Lender, as the case may be, shall, in
accordance with the terms hereof, on any Loan Date make the proceeds of its
Applicable Percentage of each Borrowing

 

42



--------------------------------------------------------------------------------

available to Administrative Agent in Dollars at Administrative Agent’s Office
for the applicable currency for the account of the appropriate Borrower Party
(or, if otherwise agreed between such Lender and such Borrower Party and upon
fulfillment of all applicable conditions set forth herein, directly to such
Borrower Party as specified in the Loan Notice, or, if requested by such
Borrower Party in the Loan Notice, shall wire transfer such funds as requested)
no later than 2:00 p.m. in the case of any Syndicated Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Loan Date in Same Day Funds, and upon fulfillment of all applicable conditions
set forth herein, Administrative Agent shall promptly deposit such proceeds in
Same Day Funds in such Borrower Party’s account at Administrative Agent
specified in the Loan Notice, or, if requested by such Borrower Party in the
Loan Notice, shall wire transfer such funds as requested; provided, however,
that (i) if, in connection with a particular Credit Extension, the 2:00 p.m.
time in this sentence is not met as a result of an operational or technical
error, issue or oversight, then the 2:00 p.m. time in this sentence shall
instead be 3:00 p.m. and (ii) if a single entity is the only Lender, such Lender
may wire such funds directly to the Borrower Party (or as directed by the
Borrower Party) as specified in the Loan Notice. The failure of any Committed
Lender to advance the proceeds of its respective share of any Borrowing required
to be advanced hereunder shall not relieve any other Committed Lender of its
obligation to advance the proceeds of its Applicable Percentage of any Borrowing
required to be advanced hereunder. Absent contrary written notice from a Funding
Agent prior to the proposed Loan Date that a Conduit Lender or a Committed
Lender in such Lender Group will not make available to Administrative Agent such
Lender’s share, as applicable, of such Borrowing, Administrative Agent may
assume that each Committed Lender and each Conduit Lender, as the case may be,
has made its Applicable Percentage of the requested Borrowing available to
Administrative Agent on the applicable Loan Date and in the applicable currency,
and Administrative Agent may, in reliance upon such assumption (but is not
required to), make available to the appropriate Borrower Party a corresponding
amount.

(b)        Obligations of Committed Lenders Several. The obligations of the
Committed Lenders hereunder to make Syndicated Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to
Section 13.06(c) are several and not joint. The failure of any Committed Lender
to make any Syndicated Loan, to fund any such participation or to make any
payment under Section 13.06(c) on any date required hereunder shall not relieve
any other Committed Lender of its corresponding obligation to do so on such
date, and no Committed Lender shall be responsible for the failure of any other
Committed Lender to so make its Syndicated Loan, to purchase its participation
or to make its payment under Section 13.06(c).

(c)        Commercial Paper. Each Conduit Lender confirms that, to the extent
permitted by its commercial paper program documentation, it intends to fund all
Loans hereunder through the issuance of its Commercial Paper at all times prior
to the occurrence of a Liquidity Event, the termination date specified in its
Liquidity Agreement, an Event of Default or certain other circumstances
occurring in the financial or Commercial Paper markets in general or with
respect to the Loan Documents, or any Borrower Party in particular which, in the
opinion of such, Conduit Lender or its Funding Agent or Administrator, make
funding the Loans through the issuance of Commercial Paper reasonably
inadvisable.

(d)        Reallocation. On the Closing Date, the Administrative Agent will
reallocate the outstanding Loans and participations in Letters of Credit such
that, after giving effect thereto, the ratio of each Lender’s share of
outstanding Loans and participations in Letters of Credit to its share of
Commitments is the same as that of each other Lender. For the avoidance of
doubt, such

 

43



--------------------------------------------------------------------------------

reallocation may require the reallocation of Loans among the Lenders. In
connection with any such reallocation of the outstanding Loans, the
(i) Administrative Agent will give advance notice sufficient to comply with the
applicable timing period in this Section 2.04 to each Lender which is required
to fund any amount or receive any partial repayment in connection therewith; and
(ii) the applicable Lender or Lenders will fund such amounts up to their
respective shares of the Loans being reallocated and the Administrative Agent
shall remit to any applicable Lenders its applicable portion of such funded
amount if necessary to give effect to the reallocation of such Loans. In
connection with such repayment made with respect to such reallocation (to the
extent such repayment is required), the Borrower shall pay (x) all interest due
on the amount repaid to the date of repayment on the immediately following
Interest Payment Date, and (y) any amounts due pursuant to Section 4.05 as a
result of such reallocation occurring on any date other than the last day of an
Interest Period.

2.05      Interest.

(a)        Interest Rate.  Subject to the provisions of clause (b) below:

(i)        (A) each CP Rate Loan funded by a Conduit Lender through the issuance
of Commercial Paper shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the CP Rate for
such Interest Period plus the Applicable Margin for CP Rate Loans, and (B) each
CP Rate Loan funded by a Conduit Lender through its Liquidity Provider shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Floating LIBOR Rate plus the Applicable
Margin for CP Rate Loans or the Base Rate plus the Applicable Margin for CP Rate
Loans, each in accordance with Section 2.02, for each day in such Interest
Period prior to the day on which such funding has been refinanced through the
issuance of Commercial Paper and at the CP Rate for the remainder of such
Interest Period plus the Applicable Margin for CP Rate Loans;

(ii)       each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin for
Eurocurrency Rate Loans, all in accordance with Section 2.02;

(iii)       each Base Rate Loan shall bear interest on the outstanding principal
amount thereof at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans in accordance with Section 2.02; and

(iv)        each Floating LIBOR Rate Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Floating LIBOR Rate
plus the Applicable Margin for Floating LIBOR Rate Loans, all in accordance with
Section 2.02.

(b)        Default Rate.

(i)        If any amount of principal of the Obligations is not paid when due
(without regard to any applicable grace periods), then (in lieu of the interest
rate provided in Section 2.05(a) above) such amount shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate.

(ii)       If any amount (other than principal of the Obligations) payable by
Borrower under any Loan Document is not paid when due (without regard to any

 

44



--------------------------------------------------------------------------------

applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders (in lieu of the
interest rate provided in Section 2.05(a) above), such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate.

(iii)       Upon the request of Required Lenders, while any Event of Default
exists, then (in lieu of the interest rate provided in Section 2.05(a) above)
the principal amount of the Obligations shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate, from the date of
the occurrence of such Event of Default until such Event of Default is cured or
is waived.

2.06      Determination of Rate and Billing.    Each change in the rate of
interest for any Borrowing or any portion thereof shall become effective,
without prior notice to the Borrower Parties, automatically as of the opening of
business of Administrative Agent on the date of said change. Administrative
Agent shall promptly notify Borrower and the Committed Lenders of the interest
rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate. The determination of the Eurocurrency Rate
and Floating LIBOR Rate by Administrative Agent shall be conclusive in the
absence of manifest error. The applicable CP Rate shall be determined for each
Conduit Lender by the applicable Funding Agent and reported, together with a
calculation of any accrued interest and fees for the applicable period (but
excluding any fee payable pursuant to Section 2.11) payable to such Conduit
Lender on any Interest Payment Date, to the Administrative Agent and the
Borrower by 11:00 a.m. five (5) Business Days prior to such Interest Payment
Date; provided that, if such Funding Agent fails to report the CP Rate to the
Administrative Agent and the Borrower by such time, the Administrative Agent
shall be authorized to use the interest rate being paid to the non-Conduit
Lenders for such applicable period for any such non-reporting Conduit Lender
(provided that such amount paid to any non-reporting Conduit Lender shall be
trued-up on the following applicable Interest Payment Date upon five (5)
Business Days prior notice). The Administrative Agent will bill the Borrower on
behalf of all Lenders with respect to interest on Eurocurrency Rate Loans, Base
Rate Loans, Floating LIBOR Rate Loans and CP Rate Loans.

2.07      Swingline Loans.

(a)        The Swingline. Subject to the terms and conditions set forth herein
during the Swingline Availability Period, the Swingline Lender agrees, in
reliance upon the agreements of the Committed Lenders set forth in this
Section 2.07, on any Business Day during the Availability Period, to make loans
(each such loan, a “Swingline Loan”) in Dollars to the Borrower Parties at any
time and from time to time in an aggregate principal amount not to exceed at any
time outstanding the amount of the Swingline Sublimit; provided, however, that
after giving effect to any Swingline Loan or purchase or funding any risk
participations therein: (i) the Principal Obligation shall not exceed the
Available Commitment; (ii) no Committed Lender’s Revolving Credit Exposure shall
exceed such Committed Lender’s Commitment (minus any amounts funded in respect
of a Loan hereunder (but not used to fund such Loan and accordingly not included
in the Principal Obligation) by any such Committed Lender as a Liquidity
Provider under a Liquidity Agreement); (iii) the Principal Obligation of each
Lender Group shall not exceed such Lender Group’s Lender Group Limit; and
(iv) the Swingline Obligation shall not exceed the Swingline Sublimit; and
provided, further, that the Borrower Parties shall not: (A) use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan; or (B) except
with the approval of the Swingline Lender, request more than two (2) Swingline
Loans during any given week. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower Parties may borrow under this
Section 2.07, prepay under Section 3.05, and re-borrow under this Section 2.07.
Each Swingline

 

45



--------------------------------------------------------------------------------

Loan shall bear interest payable in arrears on the outstanding principal amount
thereof, from the applicable Borrowing date thereof to the date of payment of
such Swingline Loan, at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans and shall only be made in Dollars.
Immediately upon the making of a Swingline Loan, each Committed Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to such Committed Lender’s Applicable Percentage of the principal amount
of such Swingline Loan.

(b)        Borrowing Procedures.   Each Borrowing under the Swingline shall be
made upon the applicable Borrower Party’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 10:00 a.m. on the requested
Borrowing date, and shall: (i) specify the amount to be borrowed, which shall be
in a principal amount that is not less than $1,000,000; (ii) specify the
requested Borrowing date, which shall be a Business Day; and
(iii) simultaneously request a Borrowing of a Base Rate Loan (which shall
automatically convert to a Eurocurrency Rate Loan with a one (1) month Interest
Period three (3) days thereafter but without regard to the minimum and multiples
specified in Section 2.03) under Section 2.02 to repay such Swingline Loan. Each
such telephonic notice must be confirmed promptly by delivery to the Swingline
Lender and the Administrative Agent of a written Loan Notice for such Swingline
Loan and an applicable Syndicated Loan (to refinance such Swingline Loan),
appropriately completed and signed by a Responsible Officer of such Borrower
Party. Promptly after receipt by the Administrative Agent of any Loan Notice for
a Swingline Loan, Administrative Agent shall notify the Swingline Lender of the
amount of the applicable Swingline Loan. Unless the Swingline Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 12:00 noon on the date of the
proposed Swingline Borrowing: (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.07(a); or (B) that one or more of the applicable
conditions specified in Section 7 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 4:00 p.m.
on the Borrowing date specified in such Loan Notice, make the amount of its
Swingline Loan available to the Administrative Agent’s Office for the account of
the applicable Borrower Party at its office in immediately available funds, and
upon fulfillment of the applicable conditions set forth herein, Administrative
Agent shall promptly deposit such proceeds in immediately available funds in
such Borrower Party’s account specified in the Loan Notice, or, if requested by
such Borrower Party in the Loan Notice, shall wire transfer such funds as
requested. Absent contrary written notice from the Swingline Lender prior to the
proposed Borrowing date that the Swingline Lender will not make available to
Administrative Agent the Swingline Loan, its Administrative Agent may assume
that the Swingline Lender has made its share of the requested Swingline Loan
available to Administrative Agent on the requested Borrowing date, and
Administrative Agent may, in reliance upon such assumption (but is not required
to), make available to the appropriate Borrower Party a corresponding amount by
crediting the account of such Borrower Party specified in such Loan Notice.

(c)        Refinancing of Swingline Loans.

(i)        To the extent a Loan Notice for a Syndicated Loan is not
simultaneously delivered with a Loan Notice for a Swingline Loan, the Swingline
Lender at any time in its sole and absolute discretion may request, on behalf of
the applicable Borrower Party (which hereby irrevocably authorizes the Swingline
Lender to so request on its behalf), that each Lender Group make a Syndicated
Loan in an amount equal to such Lender Group’s Applicable Percentage of the
amount of Swingline Loans then outstanding.

 

46



--------------------------------------------------------------------------------

Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, but without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans (to be automatically
converted to a Eurocurrency Rate Loan with a one (1) month Interest Period
three (3) days thereafter), but subject to the unutilized portion of the
Available Commitment and the applicable conditions set forth in Section 7.
Promptly upon receipt of such Loan Notice, the Administrative Agent will give
notice thereof to each Funding Agent by 1:00 p.m. at least one (1) Business Day
prior to the date specified in such Loan Notice, specifying in such Loan Notice
such Lender Group’s Applicable Percentage of such Swingline Loan or Loans, and
the Swingline Lender shall furnish the applicable Borrower Party with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each (A) Conduit Lender may, and if a Conduit Lender does
not, each Committed Lender in such Conduit Lender’s Lender Group shall, and
(B) each Committed Lender in a Lender Group without a Conduit Lender shall, upon
receipt of such Loan Notice, make an amount equal to its Lender Group’s
Applicable Percentage (or, in the case of a Committed Lender, its Applicable
Percentage) of the amount specified in such Loan Notice available (including for
this purpose Cash Collateral and other credit support made available with
respect to the applicable Swingline Loan) to the Administrative Agent in
immediately available funds for the account of the Swingline Lender not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.07(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower Party in such amount.
The Administrative Agent shall remit the funds so received to the Swingline
Lender.

(ii)        If for any reason any Swingline Loan cannot be refinanced by such a
Base Rate Loan in accordance with Section 2.07(c)(i), the request for Syndicated
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Lender Groups fund its
risk participation in the relevant Swingline Loan with a Base Rate Loan and each
Lender Group’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.07(c)(i) shall be deemed payment in
respect of such participation.

(iii)       If any Lender Group fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender Group pursuant to the foregoing provisions of this Section 2.07(c)
by the time specified in Section 2.07(c)(i), the Swingline Lender shall be
entitled to recover from the Committed Lenders in such Lender Group (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation; provided, however, that if such Lender Group fails to pay its
amount upon Administrative Agent’s demand, then from the appropriate Borrower
Party: (A) promptly on demand, to the extent such funds are available in the
applicable Collateral Account for such purpose; and (B) otherwise, to the extent
that it is necessary for Borrower to issue Capital Call Notices to fund such
required payment, within fifteen (15) Business Days after Administrative Agent’s
demand (but, in any event, Borrower shall issue such Capital Call Notices and
shall make such payment promptly after the related Capital Contributions are
received). A certificate of the Swingline Lender submitted to any Committed
Lender (through the Administrative Agent and the applicable Funding Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

47



--------------------------------------------------------------------------------

(iv)      Each Committed Lender’s obligation to make Syndicated Loans or to
purchase and fund risk participations in Swingline Loans on behalf of its Lender
Group pursuant to this Section 2.07(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including: (A) any set-off,
counterclaim, recoupment, defense or other right which such Committed Lender may
have against the Swingline Lender, any Borrower Party or any other Person for
any reason whatsoever; (B) the occurrence or continuance of an Event of Default;
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Committed Lender’s obligation to
make Syndicated Loans pursuant to this Section 2.07(c) is subject to the
applicable conditions set forth in Section 7. No such funding of risk
participations shall relieve or otherwise impair the obligation of the
applicable Borrower Party to repay Swingline Loans, together with interest as
provided herein.

(d)        Repayment of Participations.

(i)        At any time after any Lender Group has purchased and funded a risk
participation in a Swingline Loan, if Administrative Agent receives any payment
on account of such Swingline Loan, Administrative Agent will distribute to such
Lender Group its share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender
Group’s risk participation was funded) in the same funds as those received by
Administrative Agent.

(ii)       If any payment received by Administrative Agent in respect of
principal or interest on any Swingline Loan is required to be returned by
Administrative Agent under any of the circumstances described in Section 13.04
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Committed Lender on behalf of its Lender Group shall pay
to the Administrative Agent for the account of the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lender Groups and the Committed Lenders under
this clause shall survive the payment in full of the Obligation and the
termination of this Credit Agreement.

(e)        Interest for Account of Swingline Lender.  The Administrative Agent
shall be responsible for invoicing the applicable Borrower Party for interest on
the Swingline Loans. Until each Lender Group funds its Syndicated Loans or risk
participation pursuant to this Section 2.07 to refinance such Lender Group’s
share of any Swingline Loan, interest in respect of such share shall be solely
for the Administrative Agent for the account of the Swingline Lender.

(f)        Payments Directly to Swingline Lender.  The applicable Borrower Party
shall make all payments of principal and interest in respect of the Swingline
Loans directly to the Swingline Lender.

 

48



--------------------------------------------------------------------------------

2.08      Letters of Credit.

(a)        Letter of Credit Commitment.

(i)        Subject to the terms and conditions hereof, on any Business Day
during the Letter of Credit Availability Period: (A) the Letter of Credit Issuer
agrees, in reliance upon the agreements of the Committed Lenders set forth in
this Section 2.08: (1) to issue Letters of Credit denominated in Dollars for the
account of a Borrower Party, in aggregate face amounts that shall be not less
than $100,000, as a Borrower Party may request (except to the extent a lesser
amount is requested by such Borrower Party and agreed by Administrative Agent
and the Letter of Credit Issuer), and to amend or extend Letters of Credit
previously issued by it; and (2) to honor drawings under the Letters of Credit;
and (B) Committed Lenders severally agree to participate in Letters of Credit
issued for the account of a Borrower Party and any drawings thereunder;
provided, however that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit: (I) the Principal Obligation will not exceed
the Available Commitment; (II) the Letter of Credit Liability will not exceed
the Letter of Credit Sublimit; (III) the aggregate Principal Obligation of the
Lenders that are members of any Lender Group will not exceed the Lender Group
Limit of such Lender Group; and (IV) the Principal Obligation of any Committed
Lender will not exceed such Lender’s Commitment (minus any amounts funded in
respect of a Loan hereunder (but not used to fund such Loan and accordingly not
included in the Principal Obligation) by any such Committed Lender as a
Liquidity Provider under a Liquidity Agreement). Within the foregoing limits,
and subject to the terms and conditions hereof, a Borrower Party’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly a Borrower
Party may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired (without any pending drawing) or that have
been drawn upon and reimbursed. The Letter of Credit Issuer shall have the right
to approve the form of Letter of Credit requested.

(ii)       The Letter of Credit Issuer shall not issue any Letter of Credit,
if: (A) subject to Section 2.08(b)(iii), the expiry date of such Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Letter of Credit Issuer of such Letter of Credit have
approved such expiry date in its sole discretion; or (B) the expiry date of such
Letter of Credit would occur after the Stated Maturity Date, without the consent
of the Letter of Credit Issuer of such Letter of Credit (in its sole
discretion), in which case any such Letter of Credit shall be Cash
Collateralized on the Letter of Credit Collateralization Date; provided,
however, that the expiry date of such Letter of Credit shall not occur more than
twelve (12) months after the Stated Maturity Date.

(iii)       The Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if:

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any Law applicable to the Letter
of Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any

 

49



--------------------------------------------------------------------------------

restriction, reserve or capital requirement (for which the Letter of Credit
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Letter of Credit Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the
Letter of Credit Issuer in good faith deems material to it (for which the Letter
of Credit Issuer is not otherwise compensated hereunder);

(B)        the issuance of such Letter of Credit would violate any Laws or one
or more policies of the Letter of Credit Issuer applicable to letters of credit
generally;

(C)        such Letter of Credit is to be denominated in a currency other than
Dollars;

(D)        such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

(E)        any Committed Lender is at that time a Defaulting Lender, unless no
Fronting Exposure exists or would exist after issuing such Letter of Credit
(after giving effect to Section 2.15(a)(iv)) with respect to such Defaulting
Lender or the Letter of Credit Issuer has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the Letter of Credit Issuer (in
its sole discretion) with the applicable Borrower Party or such Committed Lender
to eliminate the Letter of Credit Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other Letter of Credit Liability as to which the
Letter of Credit Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

(iv)        The Letter of Credit Issuer shall not be under any obligation to
amend any Letter of Credit if: (A) the Letter of Credit Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof; or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

(v)         The Letter of Credit Issuer shall act on behalf of Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Letter of Credit Issuer shall have all of the benefits and
immunities as: (A) provided to Administrative Agent in Section 12 with respect
to any acts taken or omissions suffered by Letter of Credit Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Section 12 included Letter of Credit Issuer
with respect to such acts or omissions; and (B) additionally provided herein
with respect to Letter of Credit Issuer.

(b)         Procedures for Issuance and Amendment of Letters of Credit.

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of a Borrower Party delivered to the Letter of Credit
Issuer selected by such Borrower Party with respect to such Letter of Credit
(with a copy to Administrative Agent) in the form of a Request for Credit
Extension, together with a Borrowing Base

 

50



--------------------------------------------------------------------------------

Certificate, each appropriately completed and signed by a Responsible Officer of
such Borrower Party. Such Request for Credit Extension may be sent by fax, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the Letter of Credit Issuer, by personal delivery or by any
other means acceptable to the Letter of Credit Issuer. Such Request for Credit
Extension must be received by the Letter of Credit Issuer and Administrative
Agent not later than 11:00 a.m. at least three (3) Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit (or such later date and time as Administrative Agent and the Letter of
Credit Issuer may agree in a particular instance in their sole discretion). In
the case of a request for an initial issuance of a Letter of Credit, such
Request for Credit Extension shall specify in form and detail satisfactory to
the Letter of Credit Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
Letter of Credit Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, the related Request for Credit
Extension shall specify in form and detail satisfactory to the Letter of Credit
Issuer: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the Letter of Credit Issuer
may reasonably require. Additionally, the applicable Borrower Party shall
furnish to the Letter of Credit Issuer and Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the Letter of Credit Issuer or
Administrative Agent may reasonably require. Each Request for Credit Extension
submitted by a Borrower Party shall be deemed to be a representation and
warranty that the conditions specified in Section 7.02(a) and (b) have been
satisfied on and as of the date of the issuance or amendment of any Letter of
Credit.

(ii)        Promptly after receipt of any Request for Credit Extension relating
to a Letter of Credit, the Letter of Credit Issuer will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such Request for Credit Extension from a Borrower Party and,
if not, the Letter of Credit Issuer will provide Administrative Agent with a
copy thereof. The Letter of Credit Issuer shall also promptly notify each
Funding Agent (which in turn shall promptly notify each Committed Lender in its
Lender Group) of the Request for Credit Extension and the terms thereof. Unless
the Letter of Credit Issuer has received written notice from any Committed
Lender, Administrative Agent or any Borrower Party, at least one (1) Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Section 7
shall not then be satisfied, then, subject to the terms and conditions hereof,
the Letter of Credit Issuer shall, on the requested date, issue a Letter of
Credit for the account of such Borrower Party or enter into the applicable
amendment, as the case may be, in each case in accordance with the Letter of
Credit Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Committed Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Letter of
Credit Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Committed Lender’s Applicable Percentage times the amount
of such Letter of Credit. With the approval of Administrative Agent and the
Letter of Credit Issuer, the risk participation of each Committed Lender shall
terminate upon the

 

51



--------------------------------------------------------------------------------

occurrence of the Maturity Date and the full and final payment of the
Obligations (other than the Cash Collateralized Letter of Credit Liability
described below), and the Issuer Documents, rather than this Credit Agreement,
shall govern the rights and obligations of Administrative Agent, Letter of
Credit Issuer and Borrower Parties with respect to such Letter of Credit
Liability, so long as Borrower has Cash Collateralized all Letter of Credit
Liability then outstanding, to the satisfaction of Administrative Agent and
Letter of Credit Issuer, in their respective sole discretion.

(iii)      If a Borrower Party so requests in any applicable Request for Letter
of Credit, the Letter of Credit Issuer may, in its sole and reasonable
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Letter of Credit Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Letter of Credit Issuer, a
Borrower Party shall not be required to make a specific request to the Letter of
Credit Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Letter of Credit Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Collateralization Date; provided, however, that the Letter of Credit Issuer
shall not permit any such extension if: (A) the Letter of Credit Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.8(a) or otherwise); or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date: (1) from Administrative Agent that the
Required Lenders have elected not to permit such extension; or (2) from
Administrative Agent, any Lender or any Borrower Party that one or more of the
applicable conditions specified in Section 7.2 and, if applicable, Section 7.3,
is not then satisfied, and in each such case directing the Letter of Credit
Issuer not to permit such extension

(iv)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Letter of Credit Issuer will also deliver to the
applicable Borrower Party and Administrative Agent and each Funding Agent a true
and complete copy of such Letter of Credit or amendment.

(c)         Drawings and Reimbursements; Funding of Participation.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Letter of Credit Issuer
shall notify the applicable Borrower Party and Administrative Agent thereof. Not
later than 12 noon on the date of any payment by the Letter of Credit Issuer
under a Letter of Credit (each such date, an “Honor Date”), the applicable
Borrower Party shall reimburse the Letter of Credit Issuer through
Administrative Agent in an amount equal to the amount of such drawing. If a
Borrower Party fails to so reimburse the Letter of Credit Issuer by such time,
Administrative Agent shall promptly notify each Funding Agent (which shall in
turn promptly notify such Committed Lender in its Lender Group) of the Honor
Date, the

 

52



--------------------------------------------------------------------------------

amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Committed Lender’s Applicable Percentage thereof. In such event, the
applicable Borrower Party shall be deemed to have requested a Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum amount specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Available Commitment and the applicable
conditions set forth in Section 7 (other than the delivery of a Loan Notice).
Any notice given by the Letter of Credit Issuer or Administrative Agent pursuant
to this Section 2.08(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)       Each Committed Lender (including the Committed Lender acting as the
Letter of Credit Issuer) shall upon any notice pursuant to Section 2.08(c)(i)
make funds available (and Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the Letter of Credit Issuer at
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by Administrative Agent (so long as such Committed Lender has
been provided with notice by 1:00 p.m. at least one (1) Business Day in advance
of its funding obligation hereunder), whereupon, subject to the provisions of
Section 2.08(c)(iii), each Committed Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to Borrower in such amount.
Administrative Agent shall remit the funds so received to the Letter of Credit
Issuer.

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the applicable conditions set forth in
Section 7, cannot be satisfied or for any other reason, the applicable Borrower
Party shall be deemed to have incurred from the Letter of Credit Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Committed
Lender’s payment to Administrative Agent for the account of the Letter of Credit
Issuer pursuant to Section 2.08(c)(i) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Committed Lender in satisfaction of its participation obligation under this
Section 2.08.

(iv)      Until each Committed Lender funds its Base Rate Loan or L/C Advance
pursuant to this Section 2.08(c) to reimburse the Letter of Credit Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Committed Lender’s Repayment Percentage of such amount shall be solely for the
account of the Letter of Credit Issuer.

(v)       Each Committed Lender’s obligation to make Base Rate Loans or L/C
Advances to reimburse the Letter of Credit Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.08(c), shall be absolute
and unconditional and shall not be affected by any circumstance,
including: (A) any set-off, counterclaim, recoupment, defense or other right
which such Committed Lender may have against the Letter of Credit Issuer, any
Borrower Party, or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Committed Lender’s obligation to make Base

 

53



--------------------------------------------------------------------------------

Rate Loans pursuant to this Section 2.08(c) is subject to the applicable
conditions set forth in Section 7 (other than delivery of a Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of any Borrower Party to reimburse the Letter of Credit Issuer for the amount of
any payment made by the Letter of Credit Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)       If any Committed Lender fails to make available to Administrative
Agent for the account of the Letter of Credit Issuer any amount required to be
paid by such Committed Lender pursuant to the foregoing provisions of this
Section 2.08(c) by the time specified in Section 2.08(c)(ii), then, without
limiting the other provisions of this Credit Agreement, the Letter of Credit
Issuer shall be entitled to recover from such Committed Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Letter of Credit Issuer at a rate per annum
equal to the Federal Funds Rate from time to time in effect. A certificate of
the Letter of Credit Issuer submitted to any Committed Lender (through
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(vii)      Notwithstanding anything herein to the contrary (but subject to
Section 2.08(c)(vi)) and for purposes of clarity, a Conduit Lender, in lieu of
its Committed Lender, may fund the applicable Base Rate Loan or L/C Advance
hereunder at the CP Rate.

(d)         Repayment of Participations.

(i)         At any time after the Letter of Credit Issuer has made a payment
under any Letter of Credit and has received from any Committed Lender such
Committed Lender’s L/C Advance in respect of such payment in accordance with
Section 2.08(c), if Administrative Agent receives for the account of the Letter
of Credit Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the applicable Borrower Party or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Committed
Lender its share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Committed Lender’s L/C
Advance was outstanding) in the same funds as those received by Administrative
Agent.

(ii)        If any payment received by Administrative Agent for the account of
the Letter of Credit Issuer pursuant to Section 2.08(d)(i) is required to be
returned under any of the circumstances described in Section 13.04 (including
pursuant to any settlement entered into by the Letter of Credit Issuer in its
discretion), each Committed Lender shall pay to Administrative Agent for the
account of the Letter of Credit Issuer its share thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Committed Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect.

(e)         Obligations Absolute.  The obligation of the Borrower Party that is
the applicant for a Letter of Credit to reimburse the Letter of Credit Issuer
for each drawing under such Letter of Credit and to repay each L/C Borrowing in
respect of such Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:

(i)         any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, or any other Loan Document;

 

54



--------------------------------------------------------------------------------

(ii)         the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Letter of Credit Issuer
or any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)        honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(v)         any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if payment upon presentation after such date is authorized by the UCC or
the ISP, as applicable;

(vi)        any payment by the Letter of Credit Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Letter of Credit Issuer under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(vii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower
Party.

Each Borrower Party shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower Party’s instructions or other irregularity,
such Borrower Party will immediately notify the Letter of Credit Issuer. Each
Borrower Party shall be conclusively deemed to have waived any such claim
against the Letter of Credit Issuer and its correspondents unless such notice is
given as aforesaid.

(f)          Role of Letter of Credit Issuer.   Each Committed Lender and each
Borrower Party agree that, in paying any drawing under a Letter of Credit, the
Letter of Credit Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, any Related Party nor any of
the respective

 

55



--------------------------------------------------------------------------------

correspondents, participants or assignees of the Letter of Credit Issuer shall
be liable to any Committed Lender for: (i) any action taken or omitted in
connection herewith at the request or with the approval of the Committed Lenders
or the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or related Request for Credit Extension. Each Borrower
Party hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude each Borrower
Party’s pursuing such rights and remedies as it may have against the beneficiary
or transferee at law or under any other agreement. None of the Letter of Credit
Issuer, any Related Party, nor any of the respective correspondents,
participants or assignees of the Letter of Credit Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vii) of
Section 2.08(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower Party may have a claim against the Letter
of Credit Issuer, and the Letter of Credit Issuer may be liable to such Borrower
Party, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower Party which such
Borrower Party proves were caused by the Letter of Credit Issuer’s willful
misconduct or gross negligence or the Letter of Credit Issuer’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Letter of Credit Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The Letter of Credit Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (known as SWIFT) message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

(g)         Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Documents, the terms hereof
shall control.

(h)         Applicability of ISP; Limitation of Liability.    Unless otherwise
expressly agreed by the Letter of Credit Issuer and the applicable Borrower
Party when a Letter of Credit is issued the rules of the ISP shall apply to each
standby Letter of Credit. Notwithstanding the foregoing, Letter of Credit Issuer
shall not be responsible to the Borrower Parties for, and Letter of Credit
Issuer’s rights and remedies against any Borrower Party shall not be impaired
by, any action or inaction of the Letter of Credit Issuer that is required under
any law or order, including the Law or any order of a jurisdiction where Letter
of Credit Issuer or the beneficiary is located, or that is recognized as an
acceptable practice for issuers of Letters of Credit under the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

2.09      Payment of Borrower Guaranty.    In consideration of Lenders’
agreement to advance funds to a Qualified Borrower hereunder, to cause Letters
of Credit to be issued for the account of a Qualified Borrower, and to accept
Borrower’s guaranty pursuant to Section 6, Borrower hereby authorizes, empowers,
and directs Administrative Agent, for the benefit of itself, the Letter of
Credit Issuer, the Funding Agents and the Lenders (each a “Guaranteed Party”),
to disburse directly to the

 

56



--------------------------------------------------------------------------------

applicable Guaranteed Party, with notice to Borrower, in Same Day Funds an
amount equal to the amount due and owing under Section 6, together with all
interest, costs, expenses and fees due to the applicable Guaranteed Party
pursuant thereto in the event (i) Administrative Agent shall have not received
payment from such Qualified Borrower of its Obligations when due or (ii) any
Event of Default specified in Section 11.01(a), 11.01(g) or 11.01(h) occurs with
respect to such Qualified Borrower. Administrative Agent will promptly notify
Borrower of any disbursement made to the Guaranteed Parties pursuant to the
terms hereof; provided that the failure to give such notice shall not affect the
validity of the disbursement. Any such disbursement made by Administrative Agent
to the Guaranteed Parties shall be deemed to be a Base Rate Loan, and Borrower
shall be deemed to have given to Administrative Agent, in accordance with the
terms and conditions of Section 2.02(a), a Loan Notice with respect thereto.
Administrative Agent may conclusively rely on the Guaranteed Parties as to the
amount due to the Guaranteed Parties under Section 6.

2.10       Use of Proceeds and Letters of Credit.   The proceeds of the Loans
and the Letters of Credit shall be used solely for the purposes permitted under
the Operating Agreement and the Constituent Documents of the Borrower Parties.
None of the Lenders, Agents, or Administrative Agent shall have any liability,
obligation, or responsibility whatsoever with respect to any Borrower Party’s
use of the proceeds of the Loans or the Letters of Credit, and none of the
Letter of Credit Issuer, Lenders, Agents, or Administrative Agent shall be
obligated to determine whether or not any Borrower Party’s use of the proceeds
of the Loans or the Letters of Credit are for purposes permitted above. Nothing,
including, without limitation, any Borrowing, any continuation or conversion
thereof in accordance with the terms of this Credit Agreement, or any issuance
of any Letter of Credit, or acceptance of any other document or instrument,
shall be construed as a representation or warranty, express or implied, to any
party by any Agent, the Letter of Credit Issuer, any Lender or Administrative
Agent as to whether any investment by Borrower is permitted by the terms of the
Operating Agreement or the Constituent Documents of any Borrower Party.

2.11       Unused Commitment Fee.   In addition to the payments provided for in
Section 3 and subject to Section 2.15(a)(iii), Borrower shall pay to
Administrative Agent, for the account of each Committed Lender, an unused
commitment fee which shall accrue at a rate per annum equal to the product
of: (i) the average daily difference during the immediately preceding calendar
quarter between (A) such Committed Lender’s Commitment and (B) such Committed
Lender’s Lender Group’s outstanding Principal Obligation during such calendar
quarter (such product the “Unused Commitment”), and (ii)(x) if at any time the
aggregate Unused Commitment is equal to or less than fifty percent (50%) of the
Maximum Commitment, then the rate equal to 0.40% per annum and (y) at any time
the aggregate Unused Commitment is greater than fifty percent (50%) of the
Maximum Commitment, then the rate equal to 2.35% per annum. The unused
commitment fee shall be payable in arrears on the first Business Day of each
calendar quarter for the preceding calendar quarter and on the Maturity Date for
the period from the end of the preceding calendar quarter until the Maturity
Date. Notwithstanding anything herein the contrary, Swingline Loans will not be
deemed to be utilization for purposes of calculating the unused commitment fees
above. Borrower and Committed Lenders acknowledge and agree that the unused
commitment fees payable hereunder are bona fide unused commitment fees and are
intended as reasonable compensation to Committed Lenders for committing to make
funds available to Borrower as described herein and for no other purposes and
shall be due and payable whether or not the conditions precedent in Section 7.02
are satisfied.

2.12       Letter of Credit Fees.

(a)        Letter of Credit Fee.   Subject to Sections 2.15, the Borrower Party
that is the applicant for a Letter of Credit shall pay to Administrative Agent
for the account of each Committed Lender in accordance with its Repayment
Percentage, a fee (the “Letter of Credit

 

57



--------------------------------------------------------------------------------

Fee”) for each such Letter of Credit equal to the Applicable Margin for Letters
of Credit per annum times the daily amount available to be drawn under each such
Letter of Credit; provided, however that any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral or
other credit support arrangements satisfactory to the Letter of Credit Issuer
pursuant to Section 2.08 shall be payable, to the maximum extent permitted by
applicable law, to the other Committed Lenders in accordance with their
respective Repayment Percentages (without giving effect to the Letter of Credit
Liability held by each Defaulting Lender), with the balance of such fee, if any,
payable to the Letter of Credit Issuer for its own account. Such fee shall
be: (i) due and payable in quarterly installments in arrears on the first
Business Day of each calendar quarter for the preceding calendar quarter,
commencing on the first such date to occur after the issuance of any Letter of
Credit, on the Maturity Date, and thereafter (if applicable) on demand; and
(ii) computed quarterly in arrears. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.05. If there is any
change in the Applicable Margin for Letters of Credit during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Margin for Letters of Credit separately for
each period during such quarter that such Applicable Margin for Letters of
Credit was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Event of Default exists,
such fee shall accrue at a rate equal to the Applicable Margin for Letters of
Credit plus two percent (2%).

(b)        Fronting Fee and Administrative Charges.   The Borrower Party that is
the applicant for a Letter of Credit shall pay to the Letter of Credit Issuer,
for its own account, in consideration of the issuance and fronting of Letters of
Credit, a fronting fee with respect to each such Letter of Credit issued by the
Letter of Credit Issuer, at a rate equal to 0.25% per annum, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day of each calendar quarter for the preceding calendar quarter,
commencing on the first such date to occur after the issuance of any Letter of
Credit, on the Maturity Date and thereafter (if applicable) on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. In addition, such Borrower Party shall pay directly to the
Letter of Credit Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, provided that such fees shall
not exceed five hundred dollars ($500), and other standard costs and charges of
the Letter of Credit Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

2.13       Computation of Interest and Fees.   All computations of interest with
respect to the Base Rate (including Base Rate Loans determined by reference to
the Eurocurrency Rate) shall be made on the basis of a year of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a three hundred sixty (360)-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a three hundred sixty-five (365)-day year) or, in the
case of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan from and including the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 3.03,
bear interest for one (1) day.

 

58



--------------------------------------------------------------------------------

2.14       Cash Collateral.

(a)        Certain Credit Support Events.    If: (i) the Letter of Credit Issuer
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Borrowing that has not been repaid in
accordance with the provisions of this Credit Agreement; (ii) as of the Letter
of Credit Collateralization Date, any Letter of Credit Liability for any reason
remains outstanding; (iii) the applicable Borrower Party shall be required to
provide Cash Collateral pursuant to Section 11.02; or (iv) there shall exist a
Defaulting Lender; Borrower shall immediately (in the case of clause (iii)
above) or within one (1) Business Day (in all other cases) following any request
by Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above after
giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by the
Defaulting Lender). In addition, (x) Section 3.04 sets forth certain additional
requirements for the delivery of Cash Collateral or other credit support in
certain circumstances, and (y) Section 2.07 contemplates the delivery of Cash
Collateral or other credit support in connection with the issuance of Swingline
Loans.

(b)        Grant of Security Interest.    Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) Administrative Agent, for the benefit of Administrative
Agent, the Letter of Credit Issuer, the Swingline Lender and the Lenders, and
agrees to maintain, a first priority security interest in all cash, including
all deposit accounts and all balances therein, and all other property provided
as Cash Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(d). If at any time Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent, the Swingline Lender or the Letter of Credit Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Natixis
(or with respect to any Letter of Credit, the applicable Letter of Credit Issuer
if requested thereby). Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges (provided that such administrative fees and charges shall not exceed one
thousand dollars ($1,000) annually) in connection with the maintenance and
disbursement of Cash Collateral.

(c)        Letters of Credit Sublimit.    If Administrative Agent notifies the
Borrower Parties at any time that the Letter of Credit Liability at such time
exceeds the Letter of Credit Sublimit then in effect, then the Borrower Party
having applied for such Letter of Credit shall Cash Collateralize the Letter of
Credit Liability in an amount equal to the amount by which Letter of Credit
Liability exceeds the Letter of Credit Sublimit: (A) promptly upon receipt of
such notice (but in no event later than two (2) Business Days thereafter), with
proceeds from a Borrowing hereunder, up to the Available Commitment at such
time; and (B) to the extent that for any reason such Borrowing is not available
in an amount sufficient to fully Cash Collateralize such amount of the Letter of
Credit Liability, within fifteen (15) Business Days of receipt of such notice,
with the proceeds of a Capital Call (and Borrower shall issue such Capital Call
Notices during such time, and shall Cash Collateralize such Letter of Credit
Liability immediately after the Capital Contributions relating to such Capital
Call are received).

 

59



--------------------------------------------------------------------------------

(d)         Application.  Notwithstanding anything to the contrary contained in
this Credit Agreement, Cash Collateral provided hereunder shall be held and
applied to the satisfaction of the specific Letter of Credit Liability,
obligation to fund participations in Swingline Loans, or other obligations for
which such Cash Collateral was provided, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(e)         Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following: (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 13.11(b)(vii))); or (ii) the good
faith determination by Administrative Agent and the Letter of Credit Issuer that
there exists excess Cash Collateral; provided, however: (x) that Cash Collateral
furnished by or on behalf of a Borrower Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.14 may be otherwise applied in accordance with
Section 11.05); and (y) the Person providing Cash Collateral and the Letter of
Credit Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.15       Defaulting Lenders.

(a)         Adjustments.  Notwithstanding any provision of this Credit Agreement
to the contrary, if any Committed Lender becomes a Defaulting Lender, then,
until such time as such Committed Lender is no longer a Defaulting Lender, to
the extent permitted by applicable Law:

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 13.01.

(ii)        Defaulting Lender Applications.   Any payment of principal,
interest, fees or other amounts received by Administrative Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Section 11 or otherwise) or received by Administrative Agent from a
Defaulting Lender pursuant to Section 13.02, shall be applied at such time or
times as may be determined by Administrative Agent in the following
order: (a) to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Letter of Credit Issuer or
Swingline Lender hereunder; to Cash Collateralize the Letter of Credit Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; (b) as Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Syndicated Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Credit Agreement, as determined by Administrative Agent; (c) if so determined by
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to: (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Credit Agreement; and
(y) Cash Collateralize the Letter of Credit Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Credit Agreement, in accordance with Section 2.14; (d) to the
payment of any amounts owing to the Lenders, the Letter of Credit Issuer or
Swingline Lender as a result

 

60



--------------------------------------------------------------------------------

of any judgment of a court of competent jurisdiction obtained by any Lender, the
Letter of Credit Issuer or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; (e) so long as no Default or Event of Default exists, to the payment
of any amounts owing to Borrower as a result of any judgment of a court of
competent jurisdiction obtained by Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; and (f) to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if: (x) such payment is a payment of
the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share; and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.02 were satisfied or waived, such payment
shall be applied solely to pay the Syndicated Loans of, and Letter of Credit
Liability owed to, all Lender Groups of Non-Defaulting Lenders in accordance
with their respective Repayment Percentage (without giving effect to the
Principal Obligation of such Defaulting Lender) prior to being applied to the
payment of any Syndicated Loans of, or Letter of Credit Liability owed to, such
Defaulting Lender until such time as all Syndicated Loans and funded and
unfunded participations in Letter of Credit Liability and Swingline Loans are
held by the Committed Lenders in accordance with each such Committed Lender’s
Repayment Percentage (without giving effect to the Principal Obligation held by
such Defaulting Lender) without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)         Certain Fees.

(A)        A Defaulting Lender shall not be entitled to receive any unused
commitment fee payable under Section 2.11 for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Repayment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C)        With respect to any fee payable under Section 2.11 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or clause (B) above, Borrower shall: (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Liability or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below; (y) pay to the Letter of Credit Issuer and
Administrative Agent for the account of the Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit Issuer’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender; and (z) Borrower shall not be required to
pay the remaining amount of any such fee.

 

61



--------------------------------------------------------------------------------

(iv)        Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in Letter of Credit Liability
and Swingline Loans shall be reallocated among each Non-Defaulting Lender (based
on its Committed Lender Percentage (without giving effect to the Commitment of
such Defaulting Lender)) calculated as the product of its Lender Group’s Lender
Group Percentage (without giving effect to the Commitment of such Defaulting
Lender) multiplied by the principal amount of such participation, but only to
the extent that: (x) the conditions set forth in Section 7.02 are satisfied at
the time of such reallocation (and, unless Borrower shall have otherwise
notified Administrative Agent at such time, Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time); and
(y) such reallocation does not cause (i) the aggregate Revolving Credit Exposure
and Letter of Credit Liability of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment or (ii) the Revolving Credit Exposure and
Letter of Credit Liability of any Lender Group to exceed the aggregate
Commitments of its Non-Defaulting Lenders. Subject to Section 13.28, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Committed Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

(v)         Cash Collateral.    If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Letter of
Credit Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b)         Defaulting Lender Cure.  If Borrower, Administrative Agent,
Swingline Lender and the Letter of Credit Issuer agree in writing that a
Committed Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Committed Lender will,
to the extent applicable, purchase at par that portion (not otherwise funded by
its Lender Group) of outstanding Syndicated Loans of the other Lender Groups or
take such other actions as Administrative Agent may determine to be necessary to
cause the Syndicated Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held among the Lender Groups (and the Committed
Lenders therein) in accordance with their Applicable Percentages (without giving
effect to Section 2.15(a)(iv), whereupon such Committed Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Borrower while
that Committed Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Committed Lender will constitute a
waiver or release of any claim of any party hereunder arising from that
Committed Lender’s having been a Defaulting Lender.

2.16       Reserved.

 

62



--------------------------------------------------------------------------------

2.17       Increase in the Maximum Commitment.

(a)         Administrative Agent shall, at the request of Borrower from time to
time, increase the Maximum Commitment to the amount requested by Borrower
by: (x) admitting additional committed lenders hereunder (each, a “Subsequent
Committed Lender”); or (y) increasing the Commitment of any Committed Lender
(each, an “Increasing Committed Lender”); or both, subject to the following
conditions and Section 2.17(c):

(i)         Borrower shall have delivered to Administrative Agent the Facility
Increase Request (and Administrative Agent shall promptly deliver copies of such
notice to Funding Agents);

(ii)        If requested pursuant to Section 3.01, Borrower shall, as
applicable, execute a new Note payable to each Subsequent Committed Lender and
Increasing Committed Lender;

(iii)       After giving effect to the increase in the Committed Lender’s
Commitment, the Maximum Commitment will not exceed the Maximum Accordion Amount;

(iv)       The increase in the aggregate amount of Committed Lenders’
Commitments shall be in the minimum amount of $10,000,000;

(v)        No Default or Event of Default shall have occurred and be continuing
or would result from such increase in the Committed Lenders’ Commitments;

(vi)       As of the date of such increase, the representations and warranties
contained in Section 8 shall be true and correct in all material respects, with
the same force and effect as if made on and as of such date; except to the
extent that such representations and warranties specifically refer to any
earlier date, in which case they shall be true and correct as of such earlier
date and except that for the purposes of this Section 2.17(a)(vi), the
representations and warranties contained in Section 8.06 shall be deemed to
refer to the most recent financial statements furnished pursuant to clauses (a)
and (b), respectively, of Section 9.01;

(vii)      Administrative Agent consents to such Facility Increase Request; and

(viii)     Borrower shall pay the applicable Facility Increase Fee.

(b)         With respect to each Facility Increase Request delivered pursuant to
Section 2.17(a)(i), Administrative Agent agrees that:

(i)         Administrative Agent will use its best efforts to syndicate the
requested increase of the Maximum Commitment;

(ii)        Each Subsequent Committed Lender shall be approved (not to be
unreasonably withheld or delayed) in writing by the Administrative Agent and the
Borrower; and

(iii)       Administrative Agent shall cause: (A) unless previously agreed in
writing, each Increasing Committed Lender to consent to such increase in
writing; and (B) each Subsequent Committed Lender to execute a joinder to this
Credit Agreement in the form of Exhibit K.

 

63



--------------------------------------------------------------------------------

(c)        Notwithstanding anything else in the foregoing: (i) no admission of
any Subsequent Committed Lender shall increase the Commitment of any existing
Committed Lender without such existing Committed Lender’s consent; (ii) no
Committed Lender shall become an Increasing Committed Lender without such
Committed Lender’s consent; and (iii) except for an increase in connection with
Section 2.17, no increase will be permitted after Borrower has decreased the
Maximum Commitment under Section 3.06.

(d)        If Administrative Agent deems it advisable, Borrower and each Lender
agree to execute an amendment to this Credit Agreement, in form and substance
acceptable to Administrative Agent, to document an increase in the Maximum
Commitment pursuant to this Section 2.17.

3.           PAYMENT OF OBLIGATIONS.

3.01       Notes.

(a)        The Borrowings funded by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender (or its Funding Agent) and by
Administrative Agent in the Register in the ordinary course of business. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of such Borrower Party hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender (or its Funding Agent,
if applicable) and the accounts and records of Administrative Agent in respect
of such matters, the accounts and records of Administrative Agent shall control
in the absence of manifest error.

(b)        Any Funding Agent, on behalf of any Lender member of its Lender
Group, may request that the Syndicated Loans to be made by such Lender Group to
the Borrower shall be evidenced by promissory notes. Swingline Loans and
Qualified Borrower obligations shall not be evidenced by separate promissory
notes. If so requested, the Borrower shall issue such Notes. Each such Note
shall: (a) be payable to the Funding Agent for such Lender Group or such other
administrator or trustee for the Lender member of such Lender Group as such
Funding Agent may designate (or, if requested by such Funding Agent, to such
Funding Agent and its registered assigns); (b) bear interest in accordance with
the provisions hereof; (c) be in the form of Exhibit B, attached hereto (with
blanks appropriately completed in conformity herewith); and (d) be made by the
Borrower. The Borrower agrees, from time to time, upon the request of
Administrative Agent or any applicable Funding Agent, to reissue new Notes, in
accordance with the terms and in the form heretofore provided, to any Committed
Lender or Conduit Lender and to any Assignee of such Lender in accordance with
Section 13.12, in substitution for the Notes previously issued by the Borrower
to the Funding Agent or other party, as appropriate and in accordance herewith
for the affected Lender, and such previously issued Notes shall be returned to
the Borrower marked “cancelled”.

3.02        Payment of Interest.

(a)        Interest.  Interest on each Borrowing and any portion thereof shall
commence to accrue in accordance with the terms of this Credit Agreement and the
other Loan Documents as of the date of the disbursal or wire transfer of such
Borrowing by Administrative Agent, consistent with the provisions of
Sections 2.06 and 2.13, notwithstanding whether any Borrower

 

64



--------------------------------------------------------------------------------

Party received the benefit of such Borrowing as of such date and even if such
Borrowing is held in escrow pursuant to the terms of any escrow arrangement or
agreement. When a Borrowing is disbursed by wire transfer pursuant to
instructions received from a Borrower Party, then such Borrowing shall be
considered made at the time of the transmission of the wire, in accordance with
the Loan Notice, rather than the time of receipt thereof by the receiving bank.
With regard to the repayment of the Loans, interest shall continue to accrue on
any amount repaid until such time as the repayment has been received in federal
or other Same Day Funds by Administrative Agent.

(b)        Interest Payment Dates.   Except with respect to Swingline Loans,
which are addressed by Section 2.07(a), accrued and unpaid interest on the
Obligations, including any interest payable on any Loan prepaid pursuant to
Section 3.05, shall be due and payable: (i) in arrears on each Interest Payment
Date (for the fiscal quarter then ended with respect to Base Rate Loans and
Floating LIBOR Rate Loans, for the Interest Period then ended with respect to
Eurocurrency Rate Loans and for all accrued and unpaid interest to date with
respect to CP Rate Loans) and on the Maturity Date, (ii) on each other date of
any reduction of the Principal Obligation hereunder; and (iii) with respect to
any obligation of a Borrower Party hereunder on which such Borrower Party is in
default, at any time and from time to time following such default upon demand by
Administrative Agent. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(c)        Direct Disbursement.   If, at any time, Administrative Agent or the
Letter of Credit Issuer shall not have received on the date due, any payment of
interest upon the Loans or any fee described herein, Administrative Agent may
direct the disbursement of funds from the applicable Collateral Account to
Lenders in accordance with the terms hereof, to the extent available therein for
payment of any such amount.

3.03       Payments of Obligations.

(a)        Maturity Date.   The principal amount of the Obligations outstanding
on the Maturity Date, together with all accrued but unpaid interest thereon and
any other Obligations then outstanding, shall be due and payable on the Maturity
Date. Each Borrower Party shall repay each Swingline Loan made to such Borrower
Party on the earlier to occur of (i) the date three (3) Business Days after such
Swingline Loan is made and (ii) the Maturity Date; provided, that, if an Event
of Default shall occur, then all Swingline Loans shall immediately become due
and payable.

(b)        Payments Generally.    All payments of principal of, and interest on,
the Obligations under this Credit Agreement by any Borrower Party to or for the
account of Lenders, or any of them, shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff by such Borrower Party.
Except as otherwise expressly provided herein, and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower Parties hereunder shall be made to Administrative
Agent, for the account of the respective Lenders and Lender Groups to which such
payment is owed, at Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 1:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower Parties hereunder with
respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable

 

65



--------------------------------------------------------------------------------

Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, Administrative Agent may
require that any payments due under this Credit Agreement be made in the United
States. If, for any reason, Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. Funds received by Administrative Agent: (i) after 1:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be treated for all purposes as having been received by
Administrative Agent on the first Business Day next following receipt of such
funds and any applicable interest or fees shall continue to accrue. Except as
provided in Section 13.11(c) hereof, and except for Swingline Loans repaid to
the Swingline Lender before the provisions of Section 2.07(d)(i) become
applicable, each Lender shall be entitled to receive its applicable share of
each payment received by Administrative Agent hereunder for the account of
Lenders on the Obligations. Each payment received by Administrative Agent
hereunder for the account of a Lender shall be promptly distributed by
Administrative Agent to the appropriate Funding Agent. If any payment to be made
by any Borrower Party shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be. Each
Funding Agent agrees to use reasonable efforts to apply the amounts received in
respect of such repayments to the outstanding Loans of the Lenders members of
its Lender Group so as to minimize broken funding payments payable pursuant to
Section 4.05.

(c)         Clawback.

(i)         Funding by Lenders; Presumption by Administrative Agent.   Unless
Administrative Agent shall have received notice from a Funding Agent prior to
the proposed date of any Borrowing of Eurocurrency Rate Loans or CP Rate Loan
(or, in the case of any Borrowing of Base Rate Loans, prior to12:00 noon on the
date of such Borrowing) that such Lender Group will not make available to
Administrative Agent such Lender Group’s share of such Borrowing, Administrative
Agent may assume that such Lender Group has made such share available on such
date in accordance with Section 2.04 (or, in the case of a Borrowing of Base
Rate Loans, that such Lender Group has made such share available in accordance
with and at the time required by Section 2.04) and may, in reliance upon such
assumption, make available to the applicable Borrower Party a corresponding
amount. In such event, if a Lender Group has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the Committed
Lenders in such Lender Group and the applicable Borrower Party severally agree
to pay to Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to such Borrower Party to but excluding the date
of payment to Administrative Agent, at: (A) in the case of a payment to be made
by such Committed Lender, the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing; and (B) in the case of a payment to be made by a
Borrower Party, the interest rate applicable to Base Rate Loans; provided,
however, that if funds are not available to such Borrower Party in the
Collateral Account to make payment on demand, to the extent that it is necessary
for Borrower to issue Capital Call Notices to fund such required payment, such
payment shall be made within fifteen (15) Business Days after Administrative
Agent’s demand (and, in any event, Borrower shall issue such Capital Call
Notices and shall make such payment promptly after the related Capital
Contributions are received). If any Borrower Party and such Committed Lender
shall pay such interest to Administrative

 

66



--------------------------------------------------------------------------------

Agent for the same or an overlapping period, Administrative Agent shall promptly
remit to such Borrower Party the amount of such interest paid by such Borrower
Party for such period. If such Committed Lender pays its share of the applicable
Borrowing to Administrative Agent, then the amount so paid shall constitute such
Committed Lender’s Syndicated Loan included in such Borrowing as of the date of
such Borrowing. Any payment by a Borrower Party shall be without prejudice to
any claim such Borrower Party may have against a Committed Lender that shall
have failed to make such payment to Administrative Agent.

(ii)        Payments by Borrower Parties; Presumptions by Administrative
Agent.   Unless Administrative Agent shall have received notice from a Borrower
Party prior to the date on which any payment is due to Administrative Agent for
the account of the Funding Agent, the Swingline Lender or the Letter of Credit
Issuer hereunder that such Borrower Party will not make such payment,
Administrative Agent may assume that such Borrower Party has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Funding Agent, the Swingline Lender or the Letter of Credit
Issuer, as the case may be, the amount due. In such event, if such Borrower
Party has not in fact made such payment, then each of the Committed Lenders or
the Letter of Credit Issuer, as the case may be, severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Funding Agent’s Lender Group or the Letter of Credit Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the Overnight Rate.

A notice of Administrative Agent to any Committed Lender or any Borrower Party
with respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

(d)         General Order of Application.   Each such repayment shall be applied
to repay all outstanding (i) Loans (other than any Swingline Loan) ratably or
(ii) such Swingline Loan, as applicable. All payments made on the Obligations
shall be credited, to the extent of the amount thereof, in the following
order: (a) against all costs, expenses and other fees (including Attorney Costs)
arising under the terms hereof; (b) against the amount of interest accrued and
unpaid on the Obligations as of the date of such payment; (c) against all
principal due and owing on the Obligations as of the date of such payment; and
(d) to all other amounts constituting any portion of the Obligations.

3.04       Mandatory Prepayment.

(a)         Excess Loans Outstanding.   Subject to Section 3.04(c), to the
extent applicable, if, on any day, the Principal Obligation exceeds the
Available Commitment (including, without limitation, as a result of an Exclusion
Event, the delivery of an Initial Notice, the application of any Investor
Concentration Limit or Portfolio Asset Concentration Limit, an update to the
Fair Market Value of an Eligible Portfolio Asset, or the failure of an Eligible
Portfolio Asset to comply with all of the criteria to be an “Eligible Portfolio
Asset” (a “Mandatory Prepayment Event”)), then the applicable Borrower Party
shall pay to Administrative Agent, for the benefit of Lenders, an amount
sufficient that, after giving effect to such prepayment and any Capital Calls
and/or the Disposition of any Portfolio Asset to fund such prepayment, the
Principal Obligation would no longer exceed the Available Commitment (except to
the extent any Swingline Loan is outstanding and the applicable Borrower Party
elects to pay all or any portion of such excess with respect to any Swingline
Loan, in which case such payment shall be for the benefit of Swingline Lender)
(such amount, the “Required Payment”), in Same Day Funds: (A) promptly following

 

67



--------------------------------------------------------------------------------

Borrower’s knowledge of such Mandatory Prepayment Event (but in no event later
than three (3) Business Days after the earlier of (I) Administrative Agent’s
demand, and (II) Borrower’s knowledge of such Mandatory Prepayment Event), to
the extent such funds are available in the Collateral Account or the Portfolio
Collection Accounts; and (B) within fifteen (15) Business Days of the earlier of
(I) Administrative Agent’s demand, and (II) Borrower’s knowledge of such
Mandatory Prepayment Event (the “Prepayment Period”), to the extent that it is
necessary for Borrower to (x) issue Capital Call Notices to fund such Required
Payment (and Borrower shall issue such Capital Call Notices during such time)
and shall pay such Required Payment, promptly after the Capital Contributions
relating to such Capital Call Notice are received or (y) Dispose of a Portfolio
Asset (with prompt (within three (3) Business Days) identification of such
Portfolio Asset and written certification to the Administrative Agent that the
cash received from such Disposition (net of Associated Expenses) will be used to
repay the excess Principal Obligation required to be paid pursuant to this
Section 3.04(a) within the Prepayment Period), the Disposition proceeds of which
(net of Associated Expenses), together with all funds then on deposit in the
Collateral Account and the Portfolio Collection Accounts, equal the Required
Payment to be paid pursuant to this Section 3.04(a).

(b)         Excess Letters of Credit Outstanding.   To the extent that any
excess calculated pursuant to Section 3.04(a) is attributable to undrawn Letters
of Credit, then the applicable Borrower Party may Cash Collateralize the Letter
of Credit Liability in the amount of such excess, when required pursuant to the
terms of Section 3.04(a). To the extent that the Letter of Credit Liability
exceeds the Available Commitment, the applicable Borrower Parties shall Cash
Collateralize such Letter of Credit Liability in an amount equal to the excess
of the Letter of Credit Liability over the Available Commitment. Unless
otherwise required by law, upon: (A) a change in circumstances such that such
amount no longer remains outstanding; or (B) the full and final payment of the
Obligations, Administrative Agent shall return to the applicable Borrower Party
any remaining Cash Collateral as promptly as reasonably practicable and in any
event within two (2) Business Days.

(c)         Decreases in Fair Market Value of Eligible Portfolio Assets.

(i)         Cash Sweep. If, as of any date, both (x) the Principal Obligation
exceeds the Available Commitment and (y) the Eligible Portfolio Asset Decrease
is greater than zero percent (0%), the applicable Borrower Parties shall use all
Collections and proceeds from Dispositions (net of Associated Expenses) from the
Portfolio Assets, promptly upon any Borrower Party’s receipt of same, to repay
the Principal Obligation until such time as the Principal Obligation no longer
exceeds the Available Commitment.

(ii)        Adjusted Required Payment. If, as of any date, both (x) the
Principal Obligation exceeds the Available Commitment and (y) the Eligible
Portfolio Asset Decrease is greater than zero percent (0%) but less than or
equal to seven and one-half percent (7.5%), then for the purpose of Section
3.04(a) the Required Payment with respect to the applicable Mandatory Prepayment
Event shall be calculated pursuant to this Section 3.04(c)(ii). For the
avoidance of doubt, if the Eligible Portfolio Asset Decrease is equal to zero
percent (0%), or greater than seven and one-half percent (7.5%), then the
Required Payment shall be the amount specified in Section 3.04(a), and this
Section 3.04(c)(ii) shall not apply. If this Section 3.04(c)(ii) does apply, the
Required Payment shall be the amount (if any) required such that, after giving
effect to such prepayment, the Principal Obligation is less than the Borrowing
Base (provided that the Borrowing Base shall be calculated as if the Fair Market
Value of each of the Eligible Portfolio Assets was equal to their Initial Fair
Market Value. For the avoidance of doubt, if the Principal Obligation is already
less than or equal to such amount, then the amount of the Required Payment shall
be zero.

 

68



--------------------------------------------------------------------------------

(d)         Dispositions.   If any Borrower Party shall Dispose of any Sweep
Eligible Asset or receive a Collection with respect to any Sweep Eligible Asset
after the Cash Sweep Trigger Date, then such Borrower Party shall prepay Loans
made to such Borrower Party (and the Maximum Commitment shall be automatically
reduced) by the amount equal to the product of (x) the applicable Sweep
Percentage below and (y) the cash received from such Disposition (net of
Associated Expenses) or such Collection and such repayment shall occur within
five (5) Business Days of such Borrower Party’s receipt of such cash from such
Disposition or such Collection. The definition of Eligible Portfolio Assets
shall not include First Lien, Last Out Loans for the purpose of calculating the
applicable Sweep Percentage.

 

Number of remaining Eligible Portfolio

Assets

  Sweep Percentage

10 or greater

  0%

9

  55%

8

  60%

7

  65%

6

  70%

5 or less

  100.0%

Beginning on April 10, 2019, if the ratio, expressed as a percentage, of (1) the
aggregate Fair Market Value of all Eligible Portfolio Assets to (2) the
Principal Obligation is less than one hundred fifty percent (150%), then one
hundred percent (100%) of (A) all Collections from the Portfolio Assets and
(B) the cash received from any Disposition (net of Associated Expenses) of the
Portfolio Assets shall be used to prepay the Principal Obligation (and the
Maximum Commitment shall be automatically reduced on a dollar-for-dollar basis
by the amount of such prepayment) within five (5) Business Days following the
date such Collections or cash from Dispositions are received in the applicable
Portfolio Collection Account.

(e)          Spin-Off.   On the effective date of a Spin-Off, the Borrower shall
prepay the Obligations in full and the Commitments shall simultaneously
terminate, and no Spin-Off shall be effective until the Obligations are paid in
full.

3.05       Voluntary Prepayments.   Any Borrower Party may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that: (a) with respect
to Swingline Loans, the principal of any Swingline Loan may be prepaid by
11:00 a.m. on any Business Day, and any prepayment not received by 11:00 a.m. on
such Business Day shall be deemed to have been made on the next succeeding
Business Day; and (b) with respect to any other Loan, such notice must be
received by Administrative Agent not later than: (A) 11:00 a.m. (i) three (3)
Business Days prior to any date of prepayment of any Loans accruing interest at
the Eurocurrency Rate, Floating LIBOR Rate or the CP Rate; and (ii) five (5)
Business Days prior to the date of prepayment of Loans denominated in
Alternative Currencies; and (B) 11:00 a.m. (i) one (1) Business Days prior to
any date of prepayment of any Loans accruing interest at the Base Rate; and
(ii) any prepayment of Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof; or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date (which shall be a Business Day) and amount of such prepayment, if
applicable, the Type(s) of Syndicated Loans to be prepaid. Administrative Agent
will promptly notify each Funding Agent of its receipt of each such notice, and
of the amount of its Lender Group’s

 

69



--------------------------------------------------------------------------------

Repayment Percentage of such prepayment. If such notice is given by a Borrower
Party, such Borrower Party shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
With respect to any Loan prepaid pursuant to this Section 3.05, all accrued
interest thereon shall be paid in accordance with Section 3.02(b) and any
additional amounts required pursuant to Section 4 with respect thereto shall be
promptly paid following receipt of an accurate and correct invoice for such
amounts. Subject to Section 2.15, each such prepayment shall be applied to the
Principal Obligation held by each Lender in accordance with its applicable
Repayment Percentage.

3.06       Reduction or Early Termination of Commitments.    Borrower may, upon
notice to the Administrative Agent, terminate the aggregate Commitments, or from
time to time permanently reduce the aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Maximum Commitment hereunder shall at no time equal an aggregate amount of less
than $25,000,000, (iv) Borrower shall not terminate or reduce the aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Principal Obligation would exceed the Available Commitments; and
(v) if, after giving effect to any reduction of the aggregate Commitments, the
Letter of Credit Sublimit or the Swingline Sublimit exceeds the amount of the
aggregate Commitments, such Letter of Credit Sublimit or Swingline Sublimit, as
applicable, shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Committed Lenders of any such
notice of termination or reduction of the aggregate Commitments. Any reduction
of the aggregate Commitments shall be applied to the Commitment of each
Committed Lender according to its pro rata share thereof. All fees accrued until
the effective date of any termination of the aggregate Commitments shall be paid
on the effective date of such termination.

3.07       Lending Office.   Each Lender may: (a) designate the principal office
or a branch, subsidiary or Affiliate of such Lender as its Lending Office (and
the office to whose accounts payments are to be credited) for any Loan; and
(b) change its Lending Office from time to time by notice to Administrative
Agent and Borrower. In such event, the Funding Agent for such Lender shall
continue to hold the Note, if any, evidencing its Loans for the benefit and
account of such branch, subsidiary or Affiliate. Each Committed Lender shall be
entitled to fund all or any portion of its Commitment in any manner it deems
appropriate, consistent with the provisions of Section 2.06, but for the
purposes of this Credit Agreement such Committed Lender shall, regardless of
such Committed Lender’s actual means of funding, be deemed to have funded its
Commitment in accordance with the Interest Option selected from time to time by
the Borrower Parties for such Borrowing period.

4.           CHANGE IN CIRCUMSTANCES.

4.01       Taxes.

(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

(i)        Any and all payments by or on account of any obligation of any
Borrower Parties hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes, except as
required by applicable Laws. If any applicable Law requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

70



--------------------------------------------------------------------------------

(ii)        If any applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then: (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below; (B) the
applicable Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code; and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions or withholdings of Indemnified
Taxes applicable to additional sums payable under this Section 4.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii)       If any applicable Withholding Agent shall be required by any
applicable Law other than the Code to withhold or deduct any Taxes from any
payment, then: (A) the applicable Withholding Agent, as required by such Law,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below; (B) the applicable Withholding Agent, to the extent
required by such Law, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws; and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Borrower Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions or withholdings of Indemnified Taxes applicable
to additional sums payable under this Section 4.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)         Payment of Other Taxes by Borrower Parties.   Without limiting the
provisions of subsection (a) above, each Borrower Party shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c)         Tax Indemnifications.

(i)         Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within twenty (20) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 4.01) payable or paid by such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, but excluding any penalties, interest, or
expenses that are attributable to the bad faith, gross negligence, or willful
misconduct of the Recipient. A certificate as to the amount of any such payment
or liability setting forth in reasonable detail the calculation and basis such
payment or liability delivered to the applicable Borrower Party by a Recipient
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

71



--------------------------------------------------------------------------------

(ii)       Each Lender, Swingline Lender and the Letter of Credit Issuer shall,
and does hereby, severally indemnify, and shall make payment in respect thereof
within ten (10) days after demand therefor: (A) the Administrative Agent against
any Indemnified Taxes attributable to such Lender, Swingline Lender or the
Letter of Credit Issuer (but only to the extent that any Borrower Party has not
already indemnified Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower Parties to do so); (B) Administrative
Agent against any Taxes attributable to such Person’s failure to comply with the
provisions of Section 13.11(e) relating to the maintenance of a Participant
Register; and (C) Administrative Agent against any Excluded Taxes attributable
to Person, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by
Administrative Agent or the Borrower Parties shall be conclusive absent manifest
error. Each Lender, Swingline Lender and the Letter of Credit Issuer hereby
authorizes Administrative Agent to set off and apply any and all amounts at any
time owing to such Lender, Swingline Lender or the Letter of Credit Issuer, as
the case may be, under this Credit Agreement or any other Loan Document against
any amount due to the Administrative Agent under this Section 4.01(c)(ii).

(d)         Evidence of Payments.    Upon request by a Borrower Party or
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower Party or by Administrative Agent to a Governmental Authority as
provided in this Section 4.01, such Borrower Party shall deliver to
Administrative Agent or Administrative Agent shall deliver to such Borrower
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Borrower Party or Administrative Agent, as the
case may be.

(e)          Status of Recipients; Tax Documentation.

(i)        Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Recipient, if reasonably requested by a Borrower
Party or Administrative Agent, shall deliver such other documentation prescribed
by applicable Law, by the taxing authorities of any jurisdiction or reasonably
requested by a Borrower Party or Administrative Agent as will enable such
Borrower Party or Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. A Liquidity Provider that is a Foreign Recipient shall not be
entitled to the benefits of this Section 4.01 unless Borrower is notified of the
Liquidity Agreement and consents to such benefits and such Liquidity Provider,
for the benefit of the Borrower Parties, complies with this Section 4.01.
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 4.01(e)(ii)(A), 4.01(e)(ii)(B)
and 4.01(e)(ii)(D)) shall not be required if in the Recipient’s reasonable
judgment such completion, execution or submission would subject such Recipient
to any material unreimbursed cost

 

72



--------------------------------------------------------------------------------

or expense (provided that such Recipient’s internal costs of completing,
executing or submitting such documentation shall not be considered to be
material unreimbursed costs or expenses) or would materially prejudice the legal
or commercial position of such Recipient.

(ii)         Without limiting the generality of the foregoing:

(A)        any Recipient that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Credit Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9, or applicable successor form, certifying that such Recipient is
exempt from U.S. federal backup withholding tax;

(B)         any Foreign Recipient shall, to the extent it is legally entitled to
do so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Recipient becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Recipient claiming the benefits of an income
tax treaty to which the United States is a party: (x) with respect to payments
of interest under any Loan Document, executed originals of an appropriate IRS
Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty; and (y) with respect to any other
applicable payments under any Loan Document, an appropriate IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)        executed originals of IRS Form W-8ECI, or applicable successor form;

(3)        in the case of a Foreign Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code; (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Recipient is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of such Borrower Party within the meaning
of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”); and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (or
applicable successor form); or

(4)        to the extent a Foreign Recipient is not the beneficial owner,
executed originals of IRS Form W-8IMY (or applicable successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or
applicable successor form), a U.S. Tax Compliance

 

73



--------------------------------------------------------------------------------

Certificate substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form
W-9, or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Recipient is a partnership and one or more direct
or indirect partners of such Foreign Recipient are claiming the portfolio
interest exemption, such Foreign Recipient may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-4 on behalf of each such
direct and indirect partner;

(5)        Executed originals of any other form prescribed by applicable Laws as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower Parties or Administrative
Agent to determine the withholding or deduction required to be made.

(C)         any Foreign Recipient shall, to the extent it is legally entitled to
do so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Recipient becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower Party or Administrative Agent to determine
the withholding or deduction required to be made; and

(D)         if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Borrower and Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this Credit
Agreement.

(iii)        Each Recipient agrees that if any form or certification it
previously delivered pursuant to this Section 4.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.

(f)          Treatment of Certain Refunds.    If any Recipient determines, in
its sole discretion, exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by the Borrower Parties or with
respect to which any Borrower Party has paid additional amounts pursuant to this
Section 4.01, it shall pay to such Borrower Party an amount

 

74



--------------------------------------------------------------------------------

equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower Party under this Section 4.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Borrower Party, upon the request of
such Recipient, agree to repay the amount paid over to any such Borrower Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to a Borrower Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require the Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower Parties or any other Person.

(g)      Defined Terms.  For purposes of this Section 4.01, the term “Lender”
includes the Letter of Credit Issuer and any Liquidity Provider and the term
“applicable Law” includes FATCA (including any amendments thereto).

(h)      Survival.    Each party’s obligations under this Section 4.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, Swingline Lender or
the Letter of Credit Issuer the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

4.02       Illegality.    If any Funding Party determines that any Change in Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Funding Party or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the LIBOR
Rate (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon any LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Funding Party to purchase or sell, or to take deposits of, Dollars in the
applicable offshore interbank market, then, on notice thereof by such Funding
Party to Borrower Parties through its Funding Agent and the Administrative
Agent: (a) any obligation of such Funding Party to make or continue Eurocurrency
Rate Loans, or make Floating LIBOR Rate Loans, in the affected currency or
currencies, or to convert Loans to Eurocurrency Rate Loans or Floating LIBOR
Rate Loans shall be suspended; and (b) if such notice asserts the illegality of
such Funding Party making or maintaining Base Rate Loans for which the interest
rate is determined by reference to the Floating LIBOR Rate component of the Base
Rate, the interest rate for Base Rate Loans made by such Funding Party shall, if
necessary to avoid such illegality, be determined by Administrative Agent
without reference to the Floating LIBOR Rate component of the Base Rate, in each
case until such Funding Party notifies its Funding Agent (which promptly
notifies Administrative Agent and Borrower Parties) that the circumstances
giving rise to such determination no longer exist. Upon receipt of such
notice: (i) the applicable Borrower Party shall, upon demand from such Funding
Party (with a copy to Administrative Agent), convert all Eurocurrency Rate Loans
and Floating LIBOR Rate Loans of such Funding Party denominated in Dollars to
Base Rate Loans (the interest rate for which shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Floating LIBOR Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Funding Party may lawfully continue to
maintain such Loans to such day, or, if such Funding Party may not lawfully
continue to maintain such Loans, immediately; and (ii) if such notice asserts
the illegality of such Funding Party determining or charging interest rates
based upon the LIBOR Rate, Administrative Agent shall

 

75



--------------------------------------------------------------------------------

during the period of such suspension compute the Base Rate applicable to such
Funding Party without reference to the Floating LIBOR Rate component thereof
until Administrative Agent is advised in writing by such Funding Party that it
is no longer illegal for such Funding Party to determine or charge interest
rates based upon the Floating LIBOR Rate. Upon any such conversion, each such
Borrower Party shall also pay accrued interest on the amount so converted.

4.03      Inability to Determine Rates.    If in connection with any request for
a Loan or a conversion to or continuation thereof: (a) Administrative Agent
determines that: (i) deposits (whether denominated in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Loan; or (ii) adequate and reasonable means do not exist for determining LIBOR
(A) for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or (B) in
connection with an existing or proposed Base Rate Loan or Floating LIBOR Rate
Loan (in each case, with respect to clause (a) above, the “Impacted Loans”); or
(b) Administrative Agent or the Required Lenders determine that for any reason
the (i) Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or (ii) the Floating LIBOR Rate with respect to
a proposed Floating LIBOR Rate Loan, does not adequately and fairly reflect the
cost to such Funding Parties of funding such Loan; Administrative Agent will
promptly so notify Borrower Parties and each Funding Party. Thereafter: (x) the
obligation of the Funding Parties, as applicable, to make or maintain
Eurocurrency Rate Loans or Floating LIBOR Rate Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Eurocurrency Rate
Loans, Floating LIBOR Rate Loans or Interest Periods); and (y) in the event of a
determination described in the preceding sentence with respect to the Floating
LIBOR Rate component of the Base Rate, the utilization of the Floating LIBOR
Rate component in determining the Base Rate shall be suspended, in each case
until Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, any Borrower Party may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or of Floating LIBOR Rate Loans (to the extent of the
affected Floating LIBOR Rate Loan) in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans, without reference to the Floating LIBOR Rate, in
the amount specified therein.

Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section,
Administrative Agent, in consultation with Borrower and the Required Lenders,
may establish an alternative rate to be used in substitution for the LIBOR in
calculating the interest rate for the Impacted Loans, in which case such
alternative rate shall apply in calculating interest with respect to the
Impacted Loans until (1) Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
Section, (2) Administrative Agent or the Required Lenders notify Administrative
Agent and Borrower that such alternative rate does not adequately and fairly
reflect the cost to such Funding Parties of funding the Impacted Loans, or
(3) any Funding Party determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Funding Party
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to such alternative rate or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Funding Party to do any of the
foregoing and provides Administrative Agent and Borrower written notice thereof,
provided, however, that to the extent an alternative rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

76



--------------------------------------------------------------------------------

4.04       Increased Costs Generally.

(a)         Change in Law.  If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Funding Party;

(ii)        subject any Recipient to any Taxes (other than: (A) Indemnified
Taxes; (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes; and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)       impose on any Funding Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
Loans made by such Lender or made or funded by a Liquidity Provider under a
Liquidity Agreement or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Funding Party of making, converting, continuing, funding, or maintaining any
Loan (or of maintaining its obligation to make or fund any such Loan or to
advance funds under a Liquidity Agreement), or to increase the cost to such
Funding Party of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Funding Party (whether of principal, interest or any other amount) then, upon
request of such Funding Party (but in no event later than ten (10) Business Days
after receipt of a certificate provided under subsection (c) of this Section),
the applicable Borrower Party will pay to such Funding Party such additional
amount or amounts as will compensate such Funding Party for such additional
costs incurred or reduction suffered; provided, however, that if funds are not
available to such Borrower Party in the Collateral Account, to the extent that
it is necessary for Borrower to issue Capital Call Notices to fund such required
compensation, such payment shall be made within twenty (20) Business Days after
receipt of a certificate provided under subsection (c) of this Section.

(b)         Capital Requirements.    If any Funding Party determines that any
Change in Law affecting such Funding Party, any Lending Office of such Funding
Party or such Funding Party’s holding company, if any, regarding capital
requirements or liquidity has or would have the effect of reducing the rate of
return on such Funding Party’s capital or on the capital of such Funding Party’s
holding company, if any, as a consequence of this Credit Agreement, the
Commitments of such Funding Party or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Funding Party, the Letters of
Credit issued by the Letter of Credit Issuer or any obligation to advance funds
under a Liquidity Agreement, to a level below that which such Funding Party or
such Funding Party’s holding company could have achieved but for such Change in
Law (taking into consideration such Funding Party’s policies and the policies of
such Funding Party’s holding company with respect to capital adequacy and such
Funding Party’s desired return on capital), then from time to time the
applicable Borrower Party will pay to such Funding Party such additional amount
or amounts as will compensate such Funding Party or such Funding Party’s holding
company for any such reduction suffered.

 

77



--------------------------------------------------------------------------------

(c)        Certificates for Reimbursement.  A certificate of a Funding Party
setting forth the amount or amounts necessary to compensate such Funding Party
or its holding company, as the case may be, as specified in subsection (a)
or (b) of this Section and delivered to a Borrower Party shall be conclusive
absent manifest error. In determining such amount, such Funding Party may use
any reasonable averaging and attribution methods.

(d)        Delay in Requests.  Failure or delay on the part of any Funding Party
to demand compensation pursuant to the foregoing provisions of this Section 4.04
shall not constitute a waiver of such Funding Party’s right to demand such
compensation, provided that no Borrower Party shall be required to compensate a
Funding Party pursuant to the foregoing provisions of this Section 4.04 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Funding Party notifies Borrower Parties of the Change in
Law giving rise to such increased costs or reductions and of such Funding
Party’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)        Additional Reserve Requirements.  Borrower Parties shall pay to each
Funding Party: (i) as long as such Funding Party shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan or Floating LIBOR Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Funding Party (as determined by such Funding
Party in good faith, which determination shall be conclusive), and (ii) as long
as such Funding Party shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans or Floating LIBOR Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Funding Party (as determined by
such Funding Party in good faith, which determination shall be conclusive),
which in each case shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower Parties shall have received at least
ten (10) days’ prior notice (with a copy to Administrative Agent) of such
additional interest or costs from such Funding Party. If a Funding Party fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) days from receipt
of such notice.

4.05       Compensation for Losses.    Upon demand of any Funding Party (with a
copy to Administrative Agent) from time to time, each applicable Borrower Party
shall promptly compensate such Funding Party, as applicable, for and hold such
Funding Party harmless from any loss, cost or expense (but excluding loss of
anticipated profits) as determined by the applicable Funding Agent actually
incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or Floating LIBOR Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b)        any failure by such Borrower Party (for a reason other than the
failure of such Funding Party to make a Loan) to prepay, borrow, continue or
convert any Loan, in accordance with the terms of this Credit Agreement, other
than a Base Rate Loan or Floating LIBOR Rate

 

78



--------------------------------------------------------------------------------

Loan, on the date or in the amount notified by such Borrower Party ((including,
in the case of any Conduit Lender, pursuant to a Liquidity Agreement) by reason
of the liquidation or reemployment of funds acquired by such Lender (or the
applicable Liquidity Provider(s)) (including funds obtained by issuing
commercial paper or promissory notes or obtaining deposits or loans from third
parties) in order to fund such Borrowing, continuation or conversion);

(c)        any failure by any Borrower Party to make payment of any Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)        any assignment of a Eurocurrency Rate Loan or CP Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by such Borrower Party pursuant to Section 13.13;

including any foreign exchange losses and any loss or expense (excluding any
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. Each applicable Borrower Party shall also pay the
customary administrative fees charged by such Lender or Liquidity Provider, as
applicable, in connection with the foregoing.

For purposes of calculating amounts payable by any Borrower Party to any
applicable Funding Party under this Section 4.05, each applicable Funding Party
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other Borrowing in the
offshore interbank market for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded. In the case of
a CP Rate Loan, the actual out-of-pocket loss to any Conduit Lender attributable
to any such event shall be deemed to include an amount determined by such
Conduit Lender to be equal to the excess, if any, of (i) the interest that would
have accrued on the principal amount of such CP Rate Loan from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan, if the interest rate payable on such amount were
calculated by reference to the CP Rate for such Interest Period, over (ii) the
sum of (x) to the extent all or a portion of such principal amount remains
outstanding hereunder, the amount of interest actually accrued during the
remainder of such Interest Period on such principal amount, and (y) to the
extent such principal amount does not remain outstanding hereunder, the income,
if any, actually received during the remainder of such period by the Conduit
Lender from investing such portion of such principal amount.

With respect to any Lender that is not a bank, the foregoing calculation shall
be made using the rates that would be applicable to the applicable Funding Agent
as a proxy for such Lender. A certificate of a Funding Party setting forth the
amount or amounts necessary to compensate such Funding Party or its holding
company, as the case may be, as specified in this Section 4.05 and delivered to
a Borrower Party shall be conclusive absent manifest error.

4.06       Mitigation Obligations; Replacement of Funding Party.

(a)        Designation of a Different Lending Office.    If any Funding Party
requests compensation under Section 4.04, or requires a Borrower Party to pay
any Indemnified Taxes or additional amounts to any Funding Party or any
Governmental Authority for the account of any Funding Party pursuant to
Section 4.01, or if any Funding Party gives a notice pursuant to Section 4.02,
then, at the request of Borrower, such Funding Party shall use reasonable
efforts to

 

79



--------------------------------------------------------------------------------

designate a different Lending Office for funding or booking its Loans or for
issuing Letters of Credit hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Funding Party, such designation or assignment: (i) would
eliminate or reduce amounts payable pursuant to Section 4.01 or Section 4.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 4.02; and (ii) in each case, would not subject such Funding Party to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Funding Party. Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Funding Party in connection with any such designation or
assignment.

(b)        Replacement of Funding Party.  If (i) any Funding Party requests
compensation under Section 4.04, (ii) any Borrower Party is required to pay
Indemnified Taxes or any additional amounts to any Funding Party or any
Governmental Authority for the account of any Funding Party pursuant to
Section 4.01 and in each case such Funding Party has declined or is unable to
designate a different Lending Office in accordance with Section 4.06(a) or such
designation does not eliminate or reduce amounts payable pursuant to
Section 4.01 to the same extent, (iii) any Committed Lender is unwilling or
unable to fund Eurocurrency Rate Loans, (iv) any Committed Lender does not
consent to an amendment or waiver under Section 13.01 or (v) any Committed
Lender becomes a Defaulting Lender, Borrower may, at its sole cost and effort,
replace such Funding Party’s Lender Group in accordance with Section 13.13;
provided, however, that a Lender Group shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Funding Party or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

4.07       Survival.    Each Borrower Party’s obligations under this Section 4
shall survive termination of the aggregate Commitments and repayment of all
other Obligations hereunder or resignation of the Administrative Agent.

5.           SECURITY.

5.01       Liens and Security Interest.

(a)        To secure performance by the Borrower Parties of the payment and
performance of the Obligations: (i) Borrower shall grant to Administrative
Agent, for the benefit of each of the Secured Parties, a perfected, first
priority (subject to Permitted Liens) security interest and lien in and to the
Collateral Account pursuant to a Collateral Account Assignment and a Deposit
Account Control Agreement for the Collateral Account; and (ii) Borrower shall
grant to Administrative Agent, for the benefit of Secured Parties, a perfected,
first priority (subject to Permitted Liens) security interest and Lien in and to
(A) the Capital Calls, Capital Commitments, and Capital Contributions,
including, without limitation (but subject to Section 11.03), any rights to make
Capital Calls, receive payment of Capital Commitments and enforce the payment
thereof pursuant to the Operating Agreement and to enforce the payment thereof
or any guarantees thereof now existing or hereinafter arising, (B) all Portfolio
Assets, (C) all rights under any agreements with respect to any swap, forward,
future or derivative transaction or similar agreement entered into directly by
the Borrower Parties with respect to Portfolio Assets, (D) each Portfolio
Collection Account, (E) all Collections, Disposition proceeds, and Related
Credit Documents, (F) all cash of the Borrower Parties in the Collateral Account
or Portfolio Collection Accounts, (G) all other assets of the Borrower Parties
as more specifically described in the Security Agreements, and (H) all proceeds
relating to the foregoing (collectively, the “Collateral”). In order to secure
further the payment and performance of the Obligations and to effect and
facilitate Secured Parties’ rights of setoff, Borrower hereby irrevocably
appoints

 

80



--------------------------------------------------------------------------------

Administrative Agent (for the benefit of the Secured Parties) as subscription
agent and the sole party entitled in the name of Borrower upon the occurrence
and during the continuance of an Event of Default (but subject to
Section 11.03), to make any Capital Calls upon the Investors pursuant to (and to
the extent permitted by) the terms of the applicable Subscription Agreements and
the Operating Agreement.

Notwithstanding the foregoing, the term “Collateral” shall not include (a) any
ERISA Investor Excluded Items if such provision of such ERISA Investor Excluded
Item or the exercise of remedies with respect to such ERISA Investor Excluded
Item would be a prohibited transaction for purposes of Section 406 of ERISA,
Section 4975 of the Internal Revenue Code or other applicable law, (b) the
Capital Commitments or any assets, interests, rights or obligations of the SOX
Insiders, if any, unless so elected by the Borrower Parties in their discretion,
(c) any funds properly withdrawn or transferred from the Collateral Account or
Portfolio Collection Account to the extent used for any purpose permitted under
the Operating Agreement and this Credit Agreement, and the proceeds of such
withdrawn funds, and (d) any Portfolio Assets which, (i) are not Eligible
Portfolio Assets, and (ii) the granting of a security interest in which would be
restricted or prohibited by relevant governing law or contractual documentation
evidencing such Portfolio Asset, unless such restriction or prohibition is made
ineffective by the applicable UCC (including Section 9-406(d) of the UCC with
respect to payment intangibles) or relevant governing law, or such restriction
or prohibition has been waived by the appropriate parties (provided that, for
the avoidance of doubt, the term “Collateral” shall include (x) such Portfolio
Assets upon such waiver being obtained, and (y) all proceeds of such Portfolio
Assets to the extent that such proceeds are not themselves subject to such
restrictions or prohibitions).

(b)        Each Borrower shall, with respect to the Portfolio Assets which are
to be included in the Borrowing Base as Eligible Portfolio Assets, obtain and
deliver to the Collateral Agent the following: (i) copies of the Related Credit
Documents, which Related Credit Documents shall be in form and substance
reasonably acceptable to the Administrative Agent; (ii) in the case of any note,
an original of such note and an original Allonge executed with respect to each
such note; (iii) applicable administrative forms directing the appropriate
Person to fund any amounts payable to such Borrower under the Related Credit
Documents with respect to such Portfolio Asset into the applicable Portfolio
Collection Account (“Administrative Direction Detail”); and (iv) if the Related
Credit Documents with respect to any such Portfolio Asset contain any
restrictions or prohibitions on granting a Lien on such Portfolio Asset, written
waiver thereof and/or consent to the granting of such Liens. The requirements of
this subsection 5.01(b) shall be referred to as the “Collateral Requirements.”

(c)        Each Borrower Party shall further use commercially reasonable efforts
to comply with the Collateral Requirements for all Portfolio Assets (unless
otherwise waived by the Administrative Agent in its reasonable discretion, as of
the Closing Date, or, if later, at their time of acquisition or origination by a
Borrower Party, with respect to Portfolio Assets that are not Eligible Portfolio
Assets). Upon notice from Borrower identifying Portfolio Assets with respect to
which a Borrower Party is not reasonably able to fully comply with such
Collateral Requirements, Borrower may (i) propose to Administrative Agent an
alternative method for complying with the Collateral Requirements for such
Portfolio Asset, which method shall be subject to the reasonable approval of the
Lenders, or (ii) may elect to not comply with such specified Collateral
Requirements. If any such alternative method for complying with the Collateral
Requirements is not reasonably approved by the Lenders or is not accomplished by
Borrower Parties, or if Borrower Parties elect to not comply with any specified
Collateral Requirements, such Portfolio Assets will be disregarded in full for
purposes of determining the Fair Market Value of the Eligible Portfolio Assets
and the corresponding calculation of the

 

81



--------------------------------------------------------------------------------

Borrowing Base. For the avoidance of doubt, no Portfolio Asset will be an
Eligible Portfolio Asset until the Borrower Parties have completed all of the
Collateral Requirements (as may be modified by this Section 5.03(c)) with
respect to such Portfolio Asset. Upon the occurrence of an Event of Default, if
there are any Portfolio Assets with respect to which a Borrower Party has not
complied with the Collateral Requirements, such Borrower Party shall, within
five (5) Business Days of the occurrence of such Event of Default, provide the
Administrative Agent with all documentation reasonably necessary for each such
Portfolio Asset to comply with the Collateral Requirements to the extent it can
do so using commercially reasonable efforts.

5.02       Collateral Account; Capital Calls.

(a)        Collateral Account.    Borrower shall direct that all Investors
wire-transfer to State Street Bank and Trust Company (the “Depository”), for
further credit to the Collateral Account, all monies or sums paid or to be paid
by any Investor as Capital Contributions as and when Capital Contributions are
called pursuant to the Capital Call Notices. In addition, Borrower shall
promptly, upon receipt, deposit in the Collateral Account any payments and
monies that Borrower receives directly from the Investors as Capital
Contributions.

(b)        Reserved.

(c)        No Duty.    Notwithstanding anything to the contrary herein
contained, it is expressly understood and agreed that neither Administrative
Agent, the Letter of Credit Issuer, nor any Secured Party undertakes any duties,
responsibilities, or liabilities with respect to Capital Calls, and other than
with respect to the mechanics for Administrative Agent, subject to
Section 11.03, to issue a Capital Call under the terms of the Operating
Agreement, none of them shall be required to refer to the Constituent Documents
of Borrower or take any other action with respect to any other matter which
might arise in connection with such Constituent Documents or the Subscription
Agreements, or any Capital Call. None of them shall have any duty to determine
or inquire into any happening or occurrence or any performance or failure of
performance of Borrower, or any Investor. None of them has any duty to inquire
into the use, purpose, or reasons for the making of any Capital Call or with
respect to the investment or the use of the proceeds thereof.

(d)        Capital Calls.  In order that Secured Parties may monitor the
Collateral and the Capital Commitments, Borrower shall not issue any Capital
Call Notice without delivering to Administrative Agent (which delivery may be by
any one or more means of physical delivery, via facsimile or via email) promptly
after the delivery of Capital Call Notice(s) to Investors, (i) copies of all
such Capital Call Notices and (ii) a Borrowing Base Certificate pursuant to
Section 9.01(f).

(e)        Use of Account.  Borrower may withdraw funds from the Collateral
Account at any time or from time to time, so long as at the time of such
withdrawal or disbursement and after giving effect thereto there does not exist
an Event of Default under Sections 11.01(a), 11.01(g) or 11.01(h) to pay
Permitted RIC Distributions or, so long as at the time of such withdrawal or
disbursement and after giving effect thereto: (i) there does not exist an Event
of Default; (ii) there does not exist a Default under Sections 11.01(a),
11.01(g) or 11.01(h); and (iii) the Principal Obligation does not exceed the
Available Commitment (unless, in each case, Borrower has directed that such
disbursement be paid to Administrative Agent for application to the Obligations
pursuant to this Credit Agreement). Upon the exercise of a notice of control in
accordance with Sections 11.02 and 11.03, pursuant to the terms of the Deposit
Account Control Agreement, Borrower hereby irrevocably authorizes and directs
Secured Parties, acting through

 

82



--------------------------------------------------------------------------------

Administrative Agent, to charge from time to time its Collateral Account for
amounts not paid when due (after the passage of any applicable grace period) to
Secured Parties or any of them hereunder, under any Letter of Credit
Application, under any Letter of Credit or under the Notes. Regardless of any
provision hereof, in the absence of bad faith, gross negligence or willful
misconduct by Administrative Agent or Secured Parties, none of Administrative
Agent or Secured Parties shall ever be liable for failure to collect or for
failure to exercise diligence in the collection, possession, or any transaction
concerning, all or part of the Capital Call Notices, Capital Commitments, or any
Capital Contributions, or sums due or paid thereon. Administrative Agent shall
give Borrower prompt notice of any action taken pursuant to this
Section 5.02(e), but failure to give such notice shall not affect the validity
of such action or give rise to any defense in favor of Borrower with respect to
such action.

(f)        Electronic Access to Collateral Account and Portfolio Collections
Accounts. In order to verify the deposits and withdrawals in each Collateral
Account and each Portfolio Collections Account, and in addition to any other
information reasonably requested by Administrative Agent with respect to a
Collateral Account or a Portfolio Collection Account (including monthly bank
statements), Borrower shall cause the Depository to provide Administrative Agent
with continuous online monitoring access, effective as of the Closing Date.

(g)        Other Accounts.    Notwithstanding anything herein or in any other
Loan Document to the contrary, Borrower may maintain other bank accounts or
securities accounts in addition to the Collateral Account and the Portfolio
Collection Accounts that will not be considered “Collateral” or a “Collateral
Account” or a “Portfolio Collection Account” and such other accounts shall not
be subject to control agreements or other restrictions, provided that, for
avoidance of doubt, all Capital Contributions shall be directed and deposited as
provided above and all Collections and Dispositions (net of Associated Expenses)
of the respective Portfolio Assets shall be directed and deposited as provided
below.

5.03       Reserved.

5.04       Portfolio Collections Accounts.

(a)        Each Borrower Party shall establish and maintain with an Account Bank
one or more Portfolio Collection Accounts into which all proceeds of Collections
and Dispositions (net of Associated Expenses) of its Portfolio Assets shall be
deposited as and when received by such Borrower Party, but in any event within
two (2) Business Days, if not received in such account, and such proceeds shall
be maintained until application of the same in accordance with this Credit
Agreement.

(b)        The applicable Borrower Party shall be permitted to make withdrawals
from its Portfolio Collection Account(s) at any time or from time to time, so
long as at the time of such withdrawal or disbursement and after giving effect
thereto there does not exist an Event of Default under Sections 11.01(a),
11.01(g) or 11.01(h), to pay Permitted RIC Distributions or, so long as at the
time of such withdrawal or disbursement and after giving effect
thereto: (i) there are no cash sweep payments required to be paid pursuant to
Section 3.04 that remain unpaid; (ii) there does not exist an Event of Default;
(iii) there does not exist a Default under Sections 11.01(a), 11.01(g) or
11.01(h); and (iv) the Principal Obligation does not exceed the Available
Commitment (unless, in each case, the applicable Borrower Party has directed
that such disbursement be paid to Administrative Agent for application to the
Obligations pursuant to this Credit Agreement or, with respect to Portfolio
Assets that are not Eligible Portfolio Assets, provided that there does not
exist an Event of Default, withdrawals of amounts earmarked for pre-existing

 

83



--------------------------------------------------------------------------------

commitments of the Borrower Parties or their Subsidiaries in connection with
Portfolio Assets, as evidenced by a written certification to the reasonable
satisfaction of Administrative Agent that such amounts are so earmarked, and
subject to Administrative Agent’s consent in its reasonable discretion).

6.           BORROWER GUARANTY.

6.01       Unconditional Guaranty of Payment.    Borrower hereby irrevocably,
unconditionally and absolutely guarantees in favor of each Secured Party, the
prompt payment when due of all interest, principal, fees, expenses and other
amounts now or hereafter represented by, or arising in connection with all
Obligations of each Qualified Borrower now or hereafter arising (collectively,
the “Guaranteed Debt”). The obligations of Borrower under this Section 6 are an
unconditional guaranty of payment, and not a guaranty of collection, and
Administrative Agent may enforce Borrower’s obligations hereunder pursuant to
Section 2.09 without first suing, or enforcing its rights or remedies against,
any applicable Qualified Borrower or any other obligor, or enforcing or
collecting any present or future collateral security for the Guaranteed Debt.

6.02       Waiver of Rights.    Borrower hereby waives notice of: (a) the
extension of credit by Lenders or Liquidity Providers or Letter of Credit Issuer
to any Qualified Borrower; (b) the occurrence of any breach or default by any
Qualified Borrower in respect of the Guaranteed Debt; (c) the sale or
foreclosure on any collateral for the Guaranteed Debt; (d) the transfer of the
Guaranteed Debt to any third party to the extent permitted under this Credit
Agreement and to the extent that such notice is not required hereunder; and
(e) all other notices, except as otherwise required under this Credit Agreement.

6.03       No Discharge.  For purposes of this Section 6, Borrower hereby
consents and agrees to, and acknowledges that its obligations hereunder shall
not be released or discharged by, the following: (a) the renewal, extension,
modification or alteration of any Guaranteed Debt or any related document or
instrument; (b) any forbearance or compromise granted to any Qualified Borrower
by any Secured Party; (c) the insolvency, bankruptcy, liquidation or dissolution
of any Qualified Borrower; (d) the invalidity, illegality or unenforceability of
all or any part of the Guaranteed Debt; (e) the full or partial release of any
Qualified Borrower or any other obligor; (f) the release, surrender, exchange,
subordination, deterioration, waste, loss or impairment of any collateral for
the Guaranteed Debt; (g) the failure of any Secured Party properly to obtain,
perfect or preserve any security interest or lien in any such collateral;
(h) the failure of any Secured Party to exercise diligence, commercial
reasonableness or reasonable care in the preservation, enforcement or sale of
any such collateral; and (i) any other act or omission of any Secured Party or
any Qualified Borrower which would otherwise constitute or create a legal or
equitable defense in favor of Borrower.

6.04       Subrogation.    Notwithstanding anything to the contrary in this
Section 6, until the Guaranteed Debt (other than any part of the Guaranteed Debt
that represents contingent contractual indemnities) has been paid in full,
Borrower hereby irrevocably waives all rights it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
any Secured Party) to seek contribution, indemnification, or any other form of
reimbursement from any Qualified Borrower, any other guarantor, or any other
person now or hereafter primarily or secondarily liable for any obligations of
any Qualified Borrower to Secured Parties, for any disbursement made by Borrower
under or in connection with the obligations with respect to the Guaranteed Debt
under this Section 6, Section 2.09 or otherwise.

6.05       Benefit.  For purposes of this Section 6, Borrower represents and
warrants that it has received or will receive direct or indirect benefit from
the making of this guaranty and the creation of the Guaranteed Debt, that
Borrower is familiar with the financial condition of each Qualified Borrower and
the value of any collateral security for the Guaranteed Debt, and that no
Secured Party has made any representations or warranties to Borrower in order to
induce Borrower to execute this guaranty.

 

84



--------------------------------------------------------------------------------

6.06       Reinstatement. The obligations of Borrower under this Section 6 shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Guaranteed Debt is rescinded or must otherwise be
returned by a Secured Party, upon the insolvency, bankruptcy, reorganization, or
dissolution of any Qualified Borrower, in each case as though such payment had
not been made.

6.07       Continuing Guarantee.  The guarantees in this Section 6 are
continuing guarantees, and shall apply to all Guaranteed Debt whenever arising.

7.           CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT AND CREDIT
EXTENSIONS.

7.01       Conditions to Amendment and Restatement.  The amendment and
restatement of the Original Credit Agreement pursuant to and in the form of this
Credit Agreement is subject to the following conditions precedent:

(a)         Documentation.     Administrative Agent shall have received, on or
before the Closing Date, the following:

(i)        Credit Agreement.  Executed counterparts of this Credit Agreement;

(ii)       Security Documents.    Executed counterparts of each Security
Agreement, each Account Assignment, and each Deposit Account Control Agreement,
and, in each case, as applicable, any deliverables required pursuant thereto;

(iii)      Collateral Requirements.  Evidence, satisfactory to the
Administrative Agent in its reasonable discretion, of compliance with the
Collateral Requirements with respect to the Portfolio Assets as of the Closing
Date.

(iv)      Notes.    If requested pursuant to Section 3.01, Notes, drawn to the
applicable Funding Agent, duly executed and delivered by Borrower;

(v)       UCC Searches and Filings.    (A) Searches of UCC filings (or their
equivalent) in each jurisdiction where a filing has been or would need to be
made in order to perfect the Secured Parties’ security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens (other than Permitted Liens) have been filed on the
Collateral, or, if necessary, copies of proper financing statements, if any,
filed on or before the date hereof necessary to terminate all security interests
and other rights of any Person in any Collateral previously granted, and
(B) duly authorized UCC financing statements, each in form appropriate for
filing in each jurisdiction as is necessary, in Administrative Agent’s
reasonable discretion, to perfect the Secured Parties’ security interest in the
Collateral;

(vi)      Evidence of Authority.  Such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Borrower Party as Administrative Agent may require to establish
the identities of and verify the authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Credit Agreement and the other Loan Documents to which such Borrower Party
is a party;

 

85



--------------------------------------------------------------------------------

(vii)       Constituent Documents. Such evidence as Administrative Agent may
reasonably require to verify that each Borrower Party is duly organized or
formed, validly existing, in good standing, including certified copies of each
such Person’s Constituent Documents, certificates of good standing;

(viii)      Responsible Officer Certificate.  A certificate from a Responsible
Officer of each Borrower Party, in form and substance satisfactory to
Administrative Agent in its reasonable discretion: (A) stating that all of the
representations and warranties contained in Section 8 and the other Loan
Documents made by such Borrower Party are true and correct in all material
respects as of such date; (B) stating that no event has occurred and is
continuing, or would result from the Credit Extension, which constitutes an
Event of Default or, to its knowledge, a Default; and (C)(x) attaching a copy of
the electronic signature of a Responsible Officer of such Borrower Party,
(y) certifying that Administrative Agent may use such electronic signature in
connection with the enforcement of the Secured Parties’ rights with respect to
the Collateral after the occurrence and during the continuance of an Event of
Default, in accordance herewith and pursuant to the Collateral Documents, and
(z) warranting that if such Person is at any time no longer a Responsible
Officer of such Borrower Party, then such Borrower Party will promptly (and in
no event later than the delivery of the next Borrowing Base Certificate) notify
Administrative Agent thereof and provide the electronic signature of a
substitute Responsible Officer in furtherance of the foregoing;

(ix)        Opinion of Counsel.   A favorable opinion of Fried, Frank, Harris,
Shriver & Jacobson LLP, counsel to the Borrower Parties, covering such matters
relating to the transactions contemplated hereby as reasonably requested by
Administrative Agent, and in a form reasonably acceptable to Administrative
Agent. The Borrower Parties hereby request that such counsel deliver such
opinion;

(x)         ERISA Deliverables.    With respect to each Borrower Party, an
Operating Company Opinion (or a reliance letter addressed to Administrative
Agent and the Lenders) from counsel to such Borrower Party, and each Borrower
Party hereby requests that such counsel deliver such opinion(s); provided,
however, if a Borrower Party does not intend to qualify as an Operating Company
in order to avoid holding Plan Assets, then such Borrower Party may deliver a No
Plan Asset Certificate to Administrative Agent in lieu of providing an Operating
Company Opinion;

(xi)        Investor Documents.  Administrative Agent shall have received from
each Investor a copy of such Investor’s duly executed Subscription Agreement and
Side Letter, if any; and

(b)         Fees; Costs and Expenses.  Payment of all fees and other amounts due
and payable by any Borrower Party to Administrative Agent, Arranger or Lenders
on or prior to the date hereof and, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by any Borrower Party hereunder, including, without limitation, the
reasonable fees and disbursements invoiced through the date hereof of
Administrative Agent’s special counsel, Haynes and Boone, LLP.

 

86



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 12.03, for purposes of determining compliance with the conditions
specified in this Section 7.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

For avoidance of doubt, and solely with respect to the Investors which were
Members of Borrower as of the Closing Date, Section 7.01(a)(xi) was satisfied on
or before the Closing Date by the documents delivered under the Original Credit
Agreement.

7.02       All Loans and Letters of Credit. The obligation of each Lender and
the Letter of Credit Issuer, as applicable, to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Syndicated
Loans to the other Type of Syndicated Loan, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a)        Representations and Warranties.  The representations and warranties
of each Borrower Party contained in Section 8 or in any other Loan Document, or
which are contained in any document furnished at any time or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of any such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 7.02(a), the representations
and warranties contained in Section 8.06 shall be deemed to refer to the most
recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 9.01;

(b)        No Default. No Event of Default or Default exists at such date or
would result from such Credit Extension;

(c)        Loan Notice.  (i) In the case of a Borrowing, Administrative Agent
shall have received a Loan Notice together with a Borrowing Base Certificate;
and (ii) if applicable, Swingline Lender shall have received a Loan Notice for
both a Swingline Loan and a Syndicated Loan to refinance such Swingline Loan
together with a Borrowing Base Certificate;

(d)        Application.  In the case of a Letter of Credit, the Letter of Credit
Issuer shall have received a Request for Credit Extension, together with a
Borrowing Base Certificate executed by the applicable Borrower Party, and shall
have countersigned the same;

(e)        Available Commitment.  After giving effect to the proposed Borrowing
or the issuance of the requested Letter of Credit, the Principal Obligation will
not exceed the Available Commitment;

(f)        Material Adverse Effect.  No changes to any Borrower Party have
occurred at such date, or would result from such Credit Extension, which would
reasonably be expected to result in a Material Adverse Effect;

(g)        Alternative Currencies.   In the case of an L/C Credit Extension to
be denominated in an Alternative Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Letter of Credit Issuer, Administrative Agent or

 

87



--------------------------------------------------------------------------------

the Required Lenders (in the case of any Loans or Letter of Credit to be
denominated in an Alternative Currency), and upon reasonable advance notice to
the Borrower, would make it impracticable for such L/C Credit Extension to be
denominated in the relevant Alternative Currency;

(h)       Key Person Event.  No Key Person Event exists at such date, subject to
any applicable cure periods provided for and pursuant to the Operating
Agreement;

(i)        Eligible Investments. Other than as disclosed to the Administrative
Agent in writing (including, for the avoidance of doubt, as part of a Borrowing
Base Certificate), the Borrower has no actual knowledge that any Eligible
Portfolio Asset is no longer an Eligible Portfolio Asset (provided, that if the
Borrower has disclosed the foregoing to the Administrative Agent in writing,
such Portfolio Asset shall be excluded from the calculation of the Borrowing
Base, but Borrower shall not be prohibited from such Borrowing upon satisfaction
of the other conditions therefor); and

(j)        Unfunded Commitments. After giving effect to the proposed Borrowing,
the aggregate amount of Unfunded Commitments of Investors (excluding, without
duplication, Defaulting Investors and Defaulting Members (as such term is
defined in the Operating Agreement)) shall not be less than forty percent (40%)
of the amount of the Principal Obligation.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Syndicated Loans to the other Type of Syndicated Loan, or a
continuation of Eurocurrency Rate Loans) submitted by a Borrower Party shall be
deemed to be a representation and warranty that the conditions specified in
Sections 7.02(a) and 7.02(b) have been satisfied on and as of the date of the
applicable Credit Extension.

7.03       Qualified Borrower Loans and Letters of Credit. The obligation of
each Lender and the Letter of Credit Issuer, as applicable, to advance a Loan
(or to cause the issuance of a Letter of Credit) to a Qualified Borrower (which
has not previously satisfied the conditions contained in this Section 7.03 or is
not a Qualified Borrower as of the date of this Credit Agreement) is subject to
the conditions that:

(a)        Joinder Agreement.  Administrative Agent shall have received a
Joinder Agreement duly completed and executed by such Qualified Borrower, and
Administrative Agent shall have not received written notice from any Lender with
respect to its inability to lend or otherwise extend credit to such Qualified
Borrower due only to legal or regulatory restrictions (based on a reasonable and
good faith determination by such Lender);

(b)        Authorizations of Qualified Borrower.   Administrative Agent shall
have received from the Qualified Borrower appropriate evidence of the
authorization of the Qualified Borrower approving the execution, delivery and
performance of the Joinder Agreement, duly adopted by such Qualified Borrower,
as required by law or agreement, and accompanied by a certificate of an
authorized Person of such Qualified Borrower stating that such authorizations
are true and correct, have not been altered or repealed and are in full force
and effect;

(c)        Incumbency Certificate.  Administrative Agent shall have received
from the Qualified Borrower a signed certificate of the appropriate Person of
the Qualified Borrower which shall certify the names of the Persons authorized
to sign the Joinder Agreement and the other documents or certificates to be
delivered pursuant to the terms hereof by such Qualified Borrower, together with
the true signatures of each such Person;

 

88



--------------------------------------------------------------------------------

(d)        Borrower Guaranty. Administrative Agent shall have received
confirmation by Borrower, pursuant to the Joinder Agreement, with respect to its
obligations under Section 6 with respect to such Qualified Borrower;

(e)        Opinion of Counsel to Qualified Borrower. Administrative Agent shall
have received a favorable opinion of counsel for the Qualified Borrower, in form
and substance reasonably satisfactory to Administrative Agent and addressed to
Administrative Agent for the benefit of Secured Parties. Each Qualified Borrower
hereby directs its counsel to prepare and deliver such legal opinion to
Administrative Agent for the benefit of Secured Parties;

(f)        “Know Your Customer” Information and Documents.   At least three (3)
Business Days prior to initially advancing any Loan to, or issuing a Letter of
Credit on behalf of, a Qualified Borrower, delivery to Administrative Agent for
distribution to each Lender, (i) true and complete copies of the Constituent
Documents of such Qualified Borrower, (ii) the name and address of each Person
that has an ownership interest in such Qualified Borrower of at least 25% (or
such lesser percentage as may be required from time to time for KYC Compliance),
and the percentage of such Qualified Borrower owned by such Person, (iii) the
name of each director (or equivalent) of such Qualified Borrower, (iv) to the
extent available, the most recent financial statements for such Qualified
Borrower or the most recent annual report of such Qualified Borrower, and
(v) any other information pertaining to such Qualified Borrower as reasonably
requested by any Lender with reasonable advance notice;

(g)        Fees, Costs and Expenses.  Payment of all fees and other invoiced
amounts due and payable by any Borrower Party on or prior to the date of the
Joinder Agreement, to the extent invoiced, reimbursement or payment of all
reasonable expenses required to be reimbursed or paid by Borrower pursuant to
Section 13.06; and

(h)        Additional Information.  Administrative Agent shall have received
such other information and documents as may reasonably be required by
Administrative Agent and its counsel.

8.          REPRESENTATIONS AND WARRANTIES.   To induce Lenders and the Letter
of Credit Issuer, as applicable, to make the Loans and cause the issuance of
Letters of Credit hereunder, each Borrower Party, as applicable, represents and
warrants to Lenders and the Letter of Credit Issuer that:

8.01      Organization and Good Standing of Borrower.     Borrower is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware. Each Borrower Party has the requisite power and authority to
own its properties and assets and to carry on its business as now conducted, and
is qualified to do business in each jurisdiction where the nature of the
business conducted or the property owned or leased requires such qualification
except where the failure to be so qualified to do business would not reasonably
be expected to have a Material Adverse Effect.

8.02      Authorization and Power. Each Borrower Party has the partnership,
limited liability company or corporate power, as applicable, and requisite
authority to execute, deliver, and perform their respective obligations under,
and to consummate the transactions contemplated in, this Credit Agreement, the
Notes, and the other Loan Documents to be executed by it. Each Borrower Party is
duly authorized to, and has taken all partnership, limited liability company and
corporate action, as applicable, necessary to authorize each of them to execute,
deliver, and perform their respective obligations under, and to consummate the
transactions contemplated in, this Credit Agreement, the Notes, and such other
Loan Documents and are and will continue to be duly authorized to perform their
respective obligations under this Credit Agreement, the Notes, and such other
Loan Documents.

 

89



--------------------------------------------------------------------------------

8.03      No Conflicts or Consents.  None of the execution and delivery of this
Credit Agreement, the Notes, or the other Loan Documents, the consummation of
any of the transactions herein or therein contemplated, or the compliance with
the terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict, in any material respect, with any provision of law,
statute, or regulation to which any Borrower Party is subject, or any of the
Constituent Documents of any Borrower Party, or any judgment, license, order, or
permit applicable to any Borrower Party or any indenture, mortgage, deed of
trust, or other agreement or instrument to which any Borrower Party is a party
or by which any Borrower Party is bound, or to which any Borrower Party may be
subject, nor will such execution, delivery, consummation or compliance result in
the creation or imposition of a Lien (other than Permitted Liens) on any of the
properties or assets of any Borrower Party or any of its Subsidiaries or
Affiliates. No consent, approval, authorization, or order of any court or
Governmental Authority or material consent of any third party is required in
connection with the execution and delivery, or performance, by any Borrower
Party of the Loan Documents or to consummate the transactions contemplated
hereby or thereby.

8.04      Enforceable Obligations.    This Credit Agreement, the Notes and the
other Loan Documents to which it is a party are the legal and binding
obligations of each Borrower Party, enforceable in accordance with their
respective terms, subject to Debtor Relief Laws and equitable principles.

8.05      Priority of Liens.   The Collateral Documents create, as security for
the Obligations, valid and enforceable, exclusive, first priority security
interests in and Liens on all of the Collateral in which any Borrower Party has
any right, title or interest, in favor of Administrative Agent for the benefit
of Secured Parties, subject to no other Liens (other than Permitted Liens),
except as enforceability may be limited by Debtor Relief Laws and equitable
principles.

8.06      Financial Condition.     Borrower has delivered to Administrative
Agent (a) the most-recently available copies of the financial statements and
reports described in Section 9.01, certified as true and correct by a
Responsible Officer of Borrower; or (b) with respect to such requirement on the
Closing Date, if such statements and reports are not then available, such
information about the financial position of Borrower, if any, as the
Administrative Agent shall have reasonably requested. Such financial statements
fairly present, in all material respects, the financial condition of Borrower
and its consolidated Subsidiaries, if any, as of the applicable date of such
financial statements, and have been prepared in accordance with GAAP, except as
provided therein.

8.07      Full Disclosure.  There is no material fact actually known to a
Responsible Officer of a Borrower Party that any Borrower Party has not
disclosed to Administrative Agent in writing (other than information of a
general industry or economic nature) which would reasonably be expected to
result in a Material Adverse Effect. No information heretofore furnished by any
Borrower Party in connection with, or pursuant to, this Credit Agreement, the
other Loan Documents or any transaction contemplated hereby or thereby (taken as
a whole) contains any untrue statement of a material fact on the date as of
which such information is stated or deemed stated that would reasonably be
expected to result in a Material Adverse Effect.

8.08      No Default.  Except as disclosed to the Administrative Agent in
writing, no event has occurred and is continuing which constitutes an Event of
Default or a Default.

8.09      No Litigation.   There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings by or before any arbitrator
or Governmental Authority pending, or to the actual knowledge of a Responsible
Officer of any Borrower Party, threatened, against any Borrower Party that would
reasonably be expected to result in a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

8.10      Material Adverse Change. No changes to any Borrower Party have
occurred since the date of the most recent audited financial statements of such
Borrower Party delivered to Lenders which would reasonably be expected to result
in a Material Adverse Effect.

8.11      Taxes.   To the extent that failure to do so would reasonably be
expected to have a Material Adverse Effect, all tax returns required to be filed
by any Borrower Party in any jurisdiction have been filed, subject to any
applicable extensions without penalty, and all Taxes shown thereon have been
paid prior to the time that such Taxes could give rise to a Lien thereon, other
than Taxes that are being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established. There is no proposed Tax
assessment against any Borrower Party (or any basis for such Tax assessment)
which would reasonably be expected to result in a Material Adverse Effect.

8.12      Jurisdiction Formation; Principal Office.  The jurisdiction of
formation of Borrower is Delaware, and the principal office, chief executive
office and principal place of business of Borrower is at 200 Clarendon Street,
51st Floor, Boston, Massachusetts 02116.

8.13      ERISA Compliance. (a) No Borrower Party nor any ERISA Affiliate has
established, maintains, contributes to, or has any liability (contingent or
otherwise) with respect to, any Plan; (b) the underlying assets of each Borrower
Party do not constitute Plan Assets; and (c) assuming that no portion of the
assets used by any Lender in connection with the transactions contemplated under
the Loan Documents constitutes the assets of any “employee benefit plan” (within
the meaning of Section 3(3) of ERISA) that is subject to Title I of ERISA or a
“plan” within the meaning of Section 4975 of the Code, none of the transactions
contemplated under the Loan Documents constitutes a “non-exempt prohibited
transaction” under Section 4975(c)(1)(A), (B), (C) or (D) of the Code or
Section 406(a) of ERISA that could subject Administrative Agent or the Lenders
to any tax, penalty, damages or any other claim or relief under the Code or
ERISA.

8.14      Compliance with Law.   Each Borrower Party is, to the best of its
knowledge, in compliance in all respect with all laws, rules, regulations,
orders, and decrees which are applicable to such Borrower Party or its
respective properties, except where non-compliance would not reasonably be
expected to have a Material Adverse Effect.

8.15      Hazardous Substances.   No Borrower Party: (a) has received any notice
or other communication or otherwise learned of any Environmental Liability which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect arising in connection with: (i) any non-compliance with or
violation of the requirements of any Environmental Law by a Borrower Party, or
any permit issued under any Environmental Law to such Borrower Party; or
(ii) the Release or threatened Release of any Hazardous Material into the
environment; and (b) to the knowledge of a Responsible Officer, has threatened
or actual liability in connection with the Release or threatened Release of any
Hazardous Material into the environment which would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

8.16      Reserved.

8.17      Company Structure.   As of the Closing Date and as the date of the
most recent Compliance Certificate delivered pursuant to this Credit Agreement,
the Members of Borrower and their Capital Commitments are set forth in the
Investor Classification Letter.

8.18      Capital Commitments and Contributions.     There are no Capital Call
Notices outstanding except as otherwise disclosed to Administrative Agent in
accordance with the terms hereof. Except as notified to Administrative Agent in
accordance with the terms of this Credit Agreement, to the

 

91



--------------------------------------------------------------------------------

actual knowledge of a Responsible Officer of the Borrower, no Investor is in
material default under the Operating Agreement or its Subscription Agreement and
Borrower has satisfied or will satisfy all conditions to its rights to make a
Capital Call, including any and all conditions contained in its Constituent
Documents or the Subscription Agreements. Each Side Letter that has been
executed by an Investor and Borrower has been provided to Administrative Agent.

8.19      Fiscal Year. The fiscal year of each Borrower Party is the calendar
year, except as may be changed in accordance with Section 10.03.

8.20      Investment Company Act.   No Borrower Party is required to be
registered as an “investment company” within the meaning of the Investment
Company Act, but the Borrower has elected to be treated as a business
development company under Section 54 of the Investment Company Act and to be
subject to applicable provisions of the Investment Company Act.

8.21      Margin Stock. No Borrower Party is engaged nor will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing, not more than twenty-five
percent (25%) of the value of the assets of any Borrower Party only or of such
Borrower Party and its Subsidiaries on a consolidated basis will be margin
stock.

8.22      No Defenses. Except as notified to Administrative Agent in accordance
with the terms of this Credit Agreement, no Responsible Officer of Borrower
knows of any default or circumstance which with the passage of time and/or
giving of notice would constitute a default under the Operating Agreement or the
Subscription Agreements which would constitute a defense to the obligations of
its Investors to make Capital Contributions to the Borrower in accordance with
the Subscription Agreements or the Operating Agreement, and no Responsible
Officer of Borrower has actual knowledge of any claims of offset or any other
claims of any Investor against Borrower which would or could materially and
adversely affect the obligations of such Investor to make Capital Contributions
and fund Capital Calls in accordance with the Subscription Agreements (and any
related Side Letters between the Investors and Borrower which have been provided
to the Administrative Agent) or the Operating Agreement.

8.23      Foreign Asset Control Laws. To the extent required by law, each
Borrower Party has policies and procedures in place which are reasonably
designed to comply with all applicable United States anti-money laundering laws
and regulations, including, without limitation, applicable provisions of the USA
Patriot Act of 2001 (“KYC Compliance”) and Sanctions. Prior to the Closing Date,
each Investor has satisfied KYC Compliance.

8.24      OFAC.    No Borrower Party, nor any of their respective Subsidiaries,
nor, to the knowledge of any such Borrower Party, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions and with which dealings are prohibited
under such Sanctions, nor is any Borrower Party or any Subsidiary located,
organized or resident in a Designated Jurisdiction. Borrower shall ensure
appropriate controls and safeguards are in place designed to prevent proceeds of
any Loan from being used contrary to the provisions contained in Section 10.11.

8.25      Subscription Facility. Borrower confirms that the Transactions are
permitted under Section 4.3.1 of the Operating Agreement.

8.26      Anti-corruption Laws. Each Borrower Party and their respective
Subsidiaries, and, to the knowledge of such Borrower Party, their respective
directors, officers, employees and agents of each

 

92



--------------------------------------------------------------------------------

Borrower Party and their respective Subsidiaries, are in compliance with
Anti-corruption Laws, in all material respects, and each Borrower Party has
instituted and maintains policies and procedures reasonably designed to ensure
continued compliance therewith.

8.27       Initial Closing Date.  The Initial Closing Date (as such term is
defined in the Operating Agreement) occurred on September 19, 2014.

9.           AFFIRMATIVE COVENANTS.  So long as Lenders have any commitment to
lend hereunder or to cause the issuance of any Letters of Credit hereunder or
any Letter of Credit Liability exists, and until payment in full of the Notes
and the Loans and all interest, fees, and other amounts (other than in respect
of contingent indemnification and expense reimbursement obligations for which no
claim has been made) then owing under this Credit Agreement and the other Loan
Documents, each Borrower Party, as applicable, agrees that, unless
Administrative Agent shall otherwise consent in writing based upon the approval
of the Required Lenders (unless the approval of Administrative Agent alone or a
different number of Lenders is expressly permitted below):

9.01       Financial Statements, Reports and Notices.    The Borrower, for
itself and the other Borrower Parties, shall deliver to Administrative Agent
sufficient copies for each Lender (and the Administrative Agent shall provide to
each Lender promptly upon receipt or otherwise upon request thereof) of the
following:

(a)        Annual Statements.  As soon as reasonably available and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Borrower, audited, unqualified financial statements of Borrower and its
consolidated Subsidiaries, if any, as of the end of such fiscal year and the
related consolidated statements of operations for such fiscal year prepared by
independent public accountants of nationally recognized standing;

(b)        Quarterly Statements.  As soon as available and in any event within
sixty (60) days after the end of each of the first three quarters of each fiscal
year of Borrower, an unaudited consolidated balance sheet of Borrower and its
consolidated Subsidiaries, as of the end of such quarter and the related
unaudited consolidated statements of operations for such quarter and for the
portion of Borrower’s fiscal year ended at the end of such quarter;

(c)        Compliance Certificate.    Simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate (a “Compliance Certificate”) of a Responsible Officer of Borrower
substantially in the form of Exhibit G attached hereto (with blanks
appropriately completed in conformity herewith and executed by such Responsible
Officer to his or her actual knowledge, and which delivery may be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes): (i) stating that each such
Responsible Officer is familiar with the terms and provisions of the Loan
Documents, and has made, or caused to be made under his or her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower Parties during the period covered by such Compliance Certificate;
(ii) certifying that such financial statements fairly present in all material
respects the financial condition and the results of operations of the Borrower
Parties on the dates and for the periods indicated, on the basis of GAAP,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments and absence of footnotes; (iii) stating that the Borrower
Parties are in compliance with the covenants set forth in Section 10.10, and
containing the calculations evidencing such compliance; (iv) stating whether any
Event of Default or Default exists on the date of such certificate and, if any
Event of Default or Default then exists, setting forth the details thereof and
the action which the applicable Borrower Party is taking or propose to take with

 

93



--------------------------------------------------------------------------------

respect thereto; (v) specifying known changes, if any, in the name of any
Investor or in the identity of any Investor, by merger or otherwise;
(vi) listing all Subsequent Investors under Section 10.05(d)(z), if any, and any
Subsequent Investors that have not satisfied the conditions of Section 10.05(d);
(vii) including a report, as prepared for Investors in connection with such
financial statements (including, as the case may be, information regarding
Portfolio Assets); and (viii) listing Borrowing Base Investors which, to the
knowledge of the Borrower have been subject to an Exclusion Event and the nature
of such Exclusion Event; and (ix) stating that each Eligible Portfolio Asset
included in the Borrowing Base remains an Eligible Portfolio Asset (except as
may have been disclosed to Administrative Agent in writing);

(d)         Notices Affecting Available Commitment.    Promptly and in any event
within five (5) Business Days after the delivery of any Initial Notice, a notice
setting forth each Investor that has delivered such Initial Notice and the
details thereof;

(e)         Spin-Off Notice.    At least twenty-five (25) Business Days prior to
the effective date of any Spin-Off, notice of such Spin-Off together with such
other information related thereto as reasonably requested by Administrative
Agent, and to the extent available for disclosure (a “Spin-Off Notice”); and

(f)         Borrowing Base Certificate.    (i) On or prior to the seventh (7th)
calendar day of each month (or if such day is not a Business Day, the next
Business Day), (ii) concurrently with each Loan Notice and Request for Letter of
Credit, (iii) on or before five (5) Business Days after each Capital Call
Notice, and (iv) promptly (and in any event within three (3) Business Days)
after (x) the occurrence of any Exclusion Event (or any event that results in a
Portfolio Asset failing to remain an Eligible Portfolio Asset) and a Responsible
Officer of the Borrower obtaining actual knowledge thereof, or (y) receipt of a
valuation report issued by the Valuation Agent, a Borrowing Base Certificate
from a Responsible Officer of the Borrower;

(g)         Reporting Relating to Investors.  Except as otherwise provided for
herein with respect to delivery of specific documentation, promptly upon the
receipt thereof, copies of all material information and other material
correspondence received by each Borrower Party from the Investors, including,
without limitation, notices of default, notices of withdrawal, notices relating
in any way to an Investor’s funding obligation and any notice containing any
reference to misconduct of any Borrower Party;

(h)         Other Reporting.    Except as otherwise provided for herein with
respect to delivery of specific documentation, promptly upon delivery to the
Investors, copies of all material notices, and other matters of a material
nature generally furnished to Investors, including, without limitation, any
notice of default, notice of election or exercise of any rights or remedies
under the Subscription Agreements, the Operating Agreement or the Constituent
Documents of any Borrower Party, or any notices relating in any way to any
Investor’s Capital Commitment;

(i)          ERISA Deliverables.

(i)        Unless an Operating Company Opinion has previously been delivered to
Administrative Agent in accordance with Section 7.01(a)(x) or this
Section 9.01(i), each Borrower Party, as applicable, shall deliver to
Administrative Agent an Operating Company Opinion in a form reasonably
acceptable to Administrative Agent on or before the date, if any, that such
Borrower Party would hold Plan Assets absent qualification as an Operating
Company;

 

94



--------------------------------------------------------------------------------

(ii)        To the extent a Borrower Party has delivered to Administrative Agent
an Operating Company Opinion pursuant to Section 7.01(a)(x) or this
Section 9.01(i), by the forty-fifth (45th) day of each Annual Valuation Period
of such Borrower Party, such Borrower Party shall deliver to Administrative
Agent an Operating Company Certificate; and

(iii)        If a Borrower Party does not intend to qualify as an Operating
Company in order to avoid holding Plan Assets, then at the times a Compliance
Certificate is delivered to Administrative Agent pursuant to Section 9.01(c),
such Borrower Party shall deliver a No Plan Asset Certificate to Administrative
Agent in lieu of providing an Operating Company Opinion or Operating Company
Certificate;

(j)          Valuation Reports.    No later than five (5) Business Days after
receipt (and in any case, no less frequently than quarterly, within forty-five
(45) calendar days of the end of each fiscal quarter of Borrower), Borrower
shall provide Administrative Agent a copy of the most-recent valuation report
issued by the Valuation Agent with respect to the Fair Market Value of Eligible
Portfolio Assets, which report Administrative Agent shall provide to any Lender
promptly upon request thereof, subject to such Lender’s execution of a release
letter from the Valuation Agent with respect to the Lender’s receipt of such
valuation report; and

(k)          Additional Collateral Deliverables.    Within thirty (30) days
after its receipt thereof and subject to, for the avoidance of doubt,
Section 5.01, deliver to the Administrative Agent with respect to all Portfolio
Assets acquired after the Closing Date, evidence, satisfactory to the
Administrative Agent in its reasonable discretion, of compliance with the
Collateral Requirements with respect to such Portfolio Assets as set forth
herein.

9.02       Payment of Taxes.  Each Borrower Party will pay and discharge all
taxes, assessments, and governmental charges or levies imposed upon it, upon its
income or profits, or upon any property belonging to it before delinquent, if
such failure would have a Material Adverse Effect; provided, however, that no
Borrower Party shall be required to pay any such tax, assessment, charge, or
levy if and so long as the amount, applicability, or validity thereof shall
currently be contested in good faith by appropriate proceedings and appropriate
reserves therefor have been established.

9.03       Maintenance of Existence and Rights.  Each Borrower Party will
preserve and maintain its existence. Each Borrower Party shall further preserve
and maintain all of its rights, privileges, and franchises necessary to the
normal conduct of its business and in accordance with all valid regulations and
orders of any Governmental Authority the failure of which would reasonably be
expected to have a Material Adverse Effect.

9.04       Notice of Default or Key Person Event.    Each Borrower Party will
furnish to Administrative Agent, promptly upon becoming aware of the existence
of any condition or event which constitutes an Event of Default or a Default, a
written notice specifying the nature and period of existence thereof and the
action which the applicable Borrower Party is taking or proposes to take with
respect thereto. Each Borrower Party shall promptly notify Administrative Agent
in writing upon becoming aware: (a) that any Investor has violated or breached
any material term of the Operating Agreement or has become a Defaulting
Investor; or (b) of the existence of any condition or event which, with the
lapse of time or giving of notice or both, would cause an Investor to become a
Defaulting Investor. Borrower shall promptly notify Administrative Agent in
writing upon becoming actually aware of the occurrence of a Key Person Event.

 

95



--------------------------------------------------------------------------------

9.05       Other Notices.  Each Borrower Party will, promptly upon a Responsible
Officer’s actual knowledge thereof, notify Administrative Agent of any of the
following events that would reasonably be expected to result in a Material
Adverse Effect: (a) any change in the financial condition or business of such
Borrower Party; (b) any default under any material agreement, contract, or other
instrument to which such Borrower Party is a party or by which any of its
properties are bound, or any acceleration of the maturity of any material
indebtedness owing by such Borrower Party; (c) any material uninsured claim
against or affecting such Borrower Party or any of its properties; or (d) the
commencement of, and any material determination in, any litigation with any
third party or any proceeding before any Governmental Authority affecting such
Borrower Party.

9.06       Compliance with Loan Documents and Operating Agreement.    Unless
otherwise approved in accordance with the terms of this Credit Agreement (which
approval, by such terms, may require more or fewer Lenders than the Required
Lenders), each Borrower Party will promptly comply in all material respects with
any and all covenants and provisions of this Credit Agreement, the Notes, all of
the other Loan Documents executed by it and its Constituent Documents. Each
Borrower Party will use the proceeds of any Capital Call Notices only for such
purposes as are permitted by its Constituent Documents.

9.07       Books and Records; Access.    Each Borrower Party upon reasonable
notice to such Borrower Party and at reasonable intervals will give one joint
representative of Administrative Agent and Lenders (and upon the occurrence and
during the continuation of an Event of Default, representatives of
Administrative Agent and all Lenders), access during all business hours to, and
permit representatives to examine, copy, or make excerpts from, any and all
books, records, and documents in the possession of such Borrower Party and
relating to its affairs, and to inspect any of the properties of such Borrower
Party. All costs of any such inspection shall be paid by the inspecting party
unless an Event of Default exists at the time of such inspection, subject to
compliance with Section 13.18.

9.08       Compliance with Law.  Each Borrower Party will comply in all respects
with all laws, rules, regulations, and all orders of any Governmental Authority,
including without limitation, Environmental Laws and ERISA and Anti-Corruption
Laws, except where non-compliance would not reasonably be expected to result in
a Material Adverse Effect.

9.09       Insurance.    Each Borrower Party will maintain insurance on its
present and future properties, assets, and business against such casualties,
risks, and contingencies, and in such types and amounts, as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, the failure of which to maintain would have a
Material Adverse Effect.

9.10      Authorizations and Approvals.  Each Borrower Party will promptly
obtain, from time to time at its own expense, all such governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
such Borrower Party to comply in all material respects with their respective
obligations hereunder and under the other Loan Documents, the Subscription
Agreements and their respective Constituent Documents.

9.11       Maintenance of Liens.  Each Borrower Party shall perform all such
acts and execute all such documents as Administrative Agent may reasonably
request in order to enable Secured Parties to report, file, and record every
instrument that Administrative Agent may reasonably deem necessary in order to
perfect and maintain Secured Parties’ liens and security interests in the
Collateral and otherwise to preserve and protect the rights of Secured Parties.

 

96



--------------------------------------------------------------------------------

9.12       Further Assurances.    Each Borrower Party will make, execute or
endorse, and acknowledge and deliver or file or cause the same to be done, all
such vouchers, invoices, notices, certifications, and additional agreements,
undertakings, conveyances, transfers, assignments, financing statements, or
other assurances, and take any and all such other action, as Administrative
Agent may, from time to time, reasonably deem necessary in connection with this
Credit Agreement or any of the other Loan Documents, the obligations of each
Borrower Party hereunder or thereunder, or for better assuring and confirming
unto Secured Parties all or any part of the security for any of such obligations
anticipated herein or as legally required to comply with “know-your-customer”
and other anti-money laundering rules and regulations.

9.13       Investor Financial and Rating Information.  Each Borrower Party shall
request, from each Investor, financial information required under the Operating
Agreement, as agreed from time to time with Administrative Agent, and shall,
upon receipt of such information, promptly deliver same to Administrative Agent,
or shall promptly notify Administrative Agent of its failure to timely obtain
such information. The Borrower Parties will promptly notify Administrative Agent
in writing (but in no event later than five (5) Business Days) after a
Responsible Officer of such Borrower Party becoming aware of any Exclusion Event
or any event that results in a Portfolio Asset failing to remain an Eligible
Portfolio Asset.

9.14       Covenants of Qualified Borrowers.

(a)        The covenants and agreements of Qualified Borrowers hereunder shall
be binding and effective with respect to a Qualified Borrower upon and after the
execution and delivery of a Joinder Agreement by such Qualified Borrower.

(b)        At any time and from time to time, but only for so long as no Event
of Default shall then exist, the Borrower may notify the Administrative Agent
(each, a “Removal Notice”) that one (1) or more Qualified Borrowers are to be
removed as a Borrower Party hereunder. Such Removal Notice shall be given to the
Administrative Agent at least the same number of Business Days required for an
optional prepayment hereunder prior to the proposed removal date contained in
the Removal Notice and shall be accompanied by a Borrowing Base Certificate
(completed and signed by a Responsible Officer). Upon the Borrower’s compliance
with the foregoing and (i) the Administrative Agent’s receipt of a payment equal
to all of such Qualified Borrower’s Obligations hereunder and (ii) the return to
the Letter of Credit Issuer of all outstanding Letters of Credit issued for such
Qualified Borrower, such Qualified Borrower shall be released from its
obligations under this Credit Agreement and the other Loan Documents; provided,
however, that any such release of a Qualified Borrower shall only be effective
as to Obligations thereof arising after the applicable removal date.

9.15       Investment Company Act.  Borrower will at all times maintain its
status as a “business development company” under the Investment Company Act.

9.16       Compliance with Investment Policies.    Borrower will at all times
comply with its investment policies, except to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

10.         NEGATIVE COVENANTS.  So long as Lenders have any commitment to lend
hereunder or to cause the issuance of any Letters of Credit hereunder or any
Letter of Credit Liability exists, and until payment in full of the Notes and
the Loans and all interest, fees, and other amounts then owing (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) under this Credit Agreement and the other Loan
Documents, each Borrower Party, as

 

97



--------------------------------------------------------------------------------

applicable, agrees that, without the written consent of Administrative Agent,
based upon the approval of Required Lenders (unless the approval of
Administrative Agent alone or a different number of Lenders is expressly
permitted below):

10.01    Mergers; Dissolution.  Borrower will not merge or consolidate with or
into any Person, unless Borrower is the surviving entity, no Qualified Borrower
will merge or consolidate with or into any Person, unless Borrower, such
Borrower Party, or another Borrower Party is the surviving entity. No Borrower
Party will take any action to dissolve or terminate such Borrower Party,
including, without limitation, any action to Dispose of all or substantially all
of the property of such Borrower Party.

10.02    Negative Pledge.  Without the approval of all Lenders, no Borrower
Party will create or suffer to exist any Lien upon the Collateral, other than a
first priority security interest in and upon the Collateral to Secured Parties
and the other Permitted Liens.

10.03    Fiscal Year and Accounting Method.    Without prior written notice to
Administrative Agent, no Borrower Party will change its fiscal year or change in
any material respect its method of accounting. No Borrower Party shall change is
fiscal year or change in any material respect its method of account except in
accordance with the terms of its Operating Agreement.

10.04    Constituent Documents.    Without the prior written consent of
Administrative Agent consistent with this Section, no Borrower Party shall
alter, amend, modify, terminate, or change any provision of its Constituent
Documents affecting the Investors’ debts, duties, obligations, and liabilities,
and the rights, titles, security interests, liens, powers and privileges of such
Borrower Party, Administrative Agent or Secured Parties, in each case relating
to Capital Call Notices, Capital Commitments, Capital Contributions, Pending
Capital Calls or Unfunded Commitments; or amend the terms of Section 4 of the
Operating Agreement, in each case in any way that materially and adversely
affects the rights of Administrative Agent or Secured Parties (each a “Material
Amendment”). With respect to any proposed amendment, modification or change to
any Constituent Document, the Borrower shall notify Administrative Agent of such
proposal. Administrative Agent shall determine, in its sole reasonable
discretion (that is, the determination of the other Lenders shall not be
required) on Administrative Agent’s good faith belief, whether such proposed
amendment, modification or change to such Constituent Document is a Material
Amendment, and shall notify the Borrower of its determination within five (5)
Business Days of the date on which it is deemed to have received such
notification pursuant to Section 13.07. If Administrative Agent determines that
the proposed amendment is a Material Amendment, the approval of the Qualified
Required Lenders will be required (unless the approval of all Lenders is
required consistent with the terms of Section 13.01), and Administrative Agent
shall promptly notify the Lenders of such request for such approval,
distributing, as appropriate, the proposed amendment and any other relevant
information provided by any Borrower Party, and the Required Lenders shall be
required to respond to such requests within ten (10) Business Days of such
notice. If Administrative Agent determines that the proposed amendment is not a
Material Amendment, the applicable Borrower Party may make such amendment
without the consent of Lenders. Notwithstanding the foregoing, without the
consent of Administrative Agent or the Lenders, a Borrower Party may amend its
Constituent Documents: (i) to admit new Investors to the extent permitted by
this Credit Agreement; (ii) to reflect transfers of interests permitted by this
Credit Agreement; and (iii) to facilitate the formation, operation and
qualification of such Borrower Party as a RIC (to the extent not in conflict
with the restrictions hereunder or otherwise materially adverse to the Lenders).

10.05    Transfer by, or Admission of, Investors.

(a)        Transfer of Membership Interest.    Without the prior written consent
of Administrative Agent, acting alone, which shall not be unreasonably withheld
or delayed, no Borrower Party shall permit the transfer of the Membership
Interest of any Borrowing Base Investor.

 

98



--------------------------------------------------------------------------------

(b)        Designation of Transferee.    A transferee that meets the Applicable
Requirement, as determined by Administrative Agent in its reasonable discretion,
and that has delivered its duly executed Subscription Agreement and Side Letter,
if any, which Side Letter shall be reasonably acceptable to the Administrative
Agent, to Administrative Agent may be designated as an Included Investor without
further consent. Designation of any other transferee as a Borrowing Base
Investor will require the consent as set forth in the definitions of Included
Investor and Designated Investor, as applicable.

(c)        Admission of Investors.    No Borrower Party shall admit any Person
as an additional Investor unless such Borrower Party, prior to the effective
date of such transfer, confirms that such additional Investor does not appear on
any list of “Specially Designated Nationals” or other list of known or suspected
terrorists generated by OFAC with which dealings are prohibited under Sanctions.

(d)        Documentation Requirements.  Each Borrower Party shall provide notice
to Administrative Agent of the transfer of the Membership Interest of (x) in the
case of a Borrowing Base Investor, prior to the transfer of such Membership
Interest, (y) in the case of a non-Borrowing Base Investor with Capital
Commitments of $3,000,000 or greater, promptly after the transfer of such
Membership Interest and (z) in the case of a non-Borrowing Base Investor with
Capital Commitments of less than $3,000,000, concurrently with the delivery of
financial statements pursuant to Section 9.01(a) and 9.01(b) in the accompanying
Compliance Certificate. Each Borrower Party shall require that, except at such
times as otherwise provided for herein, (i) any Person admitted as a substitute
or new Investor (whether due to a transfer by an existing Investor or otherwise)
(a “Subsequent Investor”) shall provide Administrative Agent with a copy of such
Investor’s duly executed Subscription Agreement and Side Letter, if any; and
(ii) any existing Investor that is a transferee from another Investor shall
provide the applicable transfer documentation with respect to any increase in
its Capital Commitment relating to such transfer.

(e)        Funding Requirements.    Prior to the effectiveness of any transfer
by a Borrowing Base Investor, the applicable Borrower Party shall calculate
whether, taking into account the Capital Commitments of the Borrowing Base
Investors as if such transfer had occurred, the transfer would cause the
Principal Obligation to exceed the Available Commitment, and shall calculate and
make any Capital Calls required to pay any resulting mandatory prepayment under
Section 3.04 prior to permitting such transfer.

10.06    Capital Commitments.  Other than rights under the Operating Agreement
permitting an Investor from opting out of particular Portfolio Assets, Borrower
shall not: (a) without the prior written consent of Administrative Agent (not to
be unreasonably withheld or delayed), cancel, reduce, suspend or defer the
Capital Commitment of any non-Borrowing Base Investor; and (b) without the prior
written approval of Administrative Agent and all Lenders (not to be unreasonably
withheld or delayed): (i) cancel, reduce, suspend or defer the Capital
Commitment of any Borrowing Base Investor; or (ii) excuse any Investor from or
permit any Investor to defer any Capital Contribution, if the proceeds from the
related Capital Call Notice are to be applied to the Obligations hereunder.

10.07    ERISA Compliance.  (a) No Borrower Party nor any ERISA Affiliate shall
establish, maintain, contribute to, or incur any liability (contingent or
otherwise) with respect to, any Plan; (b) without the approval of all Lenders,
no Borrower Party shall take any action that would cause its underlying assets
to constitute Plan Assets; and (c) no Borrower Party, as applicable, shall
change its Annual Valuation Period without giving prior written notice to
Administrative Agent.

 

99



--------------------------------------------------------------------------------

10.08     Reserved.

10.09     Limitations on Dividends and Distributions.

(a)        No Borrower Party shall declare or pay any dividends or distributions
except as permitted under its Constituent Documents.

(b)        No Borrower Party shall declare or pay any dividends or distributions
if: (i) any cash sweep payments required to be paid pursuant to Section 3.04
remain unpaid; (ii) any Mandatory Prepayment Event exists; (iii) any Event of
Default exists; or (iv) a Default under Sections 11.01(a), 11.01(g) or 11.01(h)
exists; provided, however, that so long as no Event of Default under
Sections 11.01(a), 11.01(g) or 11.01(h) exists, each Borrower Party shall have
the right to pay Permitted RIC Distributions.

10.10     Limitation on Debt.

(a)        Borrower shall not incur any recourse Indebtedness other than the
Obligations; provided, for the avoidance of doubt, the Borrower shall be
permitted to incur obligations in respect of (i) derivative instruments not for
speculative purpose, (ii) undrawn commitments and similar or related obligations
with respect to Portfolio Assets, (iii) trade payables arising in the ordinary
course not more than ninety (90) days past due, (iv) obligations to pay the
deferred purchase or acquisition price of property or services incurred in the
ordinary course, (v) obligations under conditional sale or other title retention
agreements incurred in the ordinary course, and (vi) other obligations not for
borrowed money in the ordinary course of business as a direct lending investment
company.

(b)        As of the last calendar day of each fiscal quarter (but subject to a
five (5) day grace period), the Asset Coverage Ratio shall not be less than
200%.

(c)        At all times (but subject to a fifteen (15)-day grace period), the
aggregate amount of Unfunded Commitments of Investors (excluding, without
duplication, Defaulting Investors and Defaulting Members (as such term is
defined in the Operating Agreement)) shall not be less than forty percent (40%)
of the amount of the Principal Obligation (including on a pro forma basis for
any requested advance hereunder).

10.11     Sanctions.   No Borrower Party shall directly or, to the knowledge of
its Responsible Officers, indirectly permit the proceeds of any Loan: (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction to the extent in violation of Sanctions; (b) to
fund any activity or business of any Sanctioned Person or any Person located,
organized, formed, incorporated or residing in any Designated Jurisdiction or
who is the subject of any Sanctions, to the extent in violation of Sanctions; or
(c) in any other manner that will result in any material violation by any Person
(including any Lender or Administrative Agent) of any Sanctions or
Anti-corruption Laws.

10.12     Change in Nature of Business.   No Borrower Party shall engage in any
material line of business substantially different from those lines of business
conducted by such Borrower Party and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

100



--------------------------------------------------------------------------------

10.13     Disposition Funding Requirements.   Prior to the effectiveness of any
Disposition of any Portfolio Asset by a Borrower Party, the applicable Borrower
Party shall calculate whether, on a pro forma basis, the Principal Obligation
will exceed the Available Commitment, and, if so, shall cure such pro forma
Mandatory Prepayment Event in accordance with Section 3.04.

10.14     Administrative Direction Detail.   No Borrower shall modify, amend or
otherwise alter the Administrative Direction Detail under the applicable Related
Credit Documents without the written consent of the Administrative Agent.

10.15     Limitation on Amendments to Related Credit Documents.   If an Event of
Default shall have occurred and is continuing, no Borrower Party shall agree to
any waiver, amendment, modification, redemption, exchange, conversion,
forbearance or other similar action with respect to an Eligible Portfolio Asset
or its Related Credit Documents, if such waiver, amendment, modification,
redemption, exchange, conversion, forbearance or other similar action would or
shall: (a) increase the amount or alter the term of the commitment of Borrower
thereunder, reduce or waive any fees (or any other payments) payable to such
lender, or accelerate the obligations of Borrower to advance its portion of any
borrowing; (b) extend the time for scheduled payment of principal of the
obligations thereunder, or reduce the principal amount of the obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest payable, or otherwise reduce or waive the terms of payment
of the principal of or any interest on the obligations or fees or costs
thereunder; (c) release any Liens granted under the Related Credit Documents
(other than as expressly permitted by the Related Credit Documents as of the
date such Investment was acquired by Borrower); (d) permit the cancellation,
excuse or reduction of the principal amount of the obligations under the Related
Credit Documents; or (e) consent to the assignment or transfer by any obligor of
any of its rights and obligations under (or in respect of) Related Credit
Documents (other than as expressly permitted by the Related Credit Documents as
of the date such Investment was acquired by Borrower).

11.         EVENTS OF DEFAULT.

11.01     Events of Default.   An “Event of Default” shall exist if any one or
more of the following events (herein collectively called “Events of Default”)
shall occur and be continuing:

(a)        any Borrower Party shall fail to pay when due and in the currency
required hereunder: (i) any principal of the Obligations; or (ii) any interest
on the Obligations or any fee, expense, or other payment required hereunder or
under any other Loan Document, and, except for with respect to any payments due
and owing on the Maturity Date such failure under this clause (ii) shall
continue for three (3) Business Days thereafter, including, without limitation,
payment of cash for deposit as Cash Collateral as required hereunder;

(b)        any representation or warranty made or deemed made by any Borrower
Party under this Credit Agreement or any of the other Loan Documents executed by
any of them, or in any certificate or statement furnished or made to Lenders or
any of them by a Borrower Party pursuant hereto or in connection herewith or
with the Loans, shall prove to be untrue or inaccurate in any material respect
as of the date on which such representation or warranty is made or deemed made
(except that any representation or warranty which by its terms is made as of an
earlier date shall be true and correct in all material respects as of such
earlier date) and the adverse effect of the failure of such representation or
warranty shall not have been cured within thirty (30) days after the earlier of
(i) written notice thereof if delivered to the Borrower by Administrative Agent
or (ii) a Responsible Officer of the Borrower obtains actual knowledge thereof;

 

101



--------------------------------------------------------------------------------

(c)        default shall occur in the performance of any of the covenants or
agreements contained herein (other than the covenants contained in
Sections 3.04, 5.02(a), 5.02(d), 5.02(e), 10.01, 10.02, 10.04, 10.05(a),
10.05(c), clause (x) of Section 10.05(d), 10.06, 10.07, 10.08, 10.09, 10.10,
10.11, 10.12, 10.13 or 10.14), or of the covenants or agreements of a Borrower
Party contained in any other Loan Documents executed by such Person, and such
default shall continue uncured to the satisfaction of Administrative Agent for a
period of thirty (30) days after written notice thereof has been given by
Administrative Agent to such Borrower Party provided that such thirty (30)-day
cure period shall not apply respecting covenants of Borrower Parties relating to
statements, certificates and notices to be given by a Borrower Party, but a
fifteen (15)-day grace period (or, in the case of Section 10.05(d) (other than
clause (x) thereof), a five (5)-day grace period) shall apply;

(d)        default shall occur in the performance of the covenants and
agreements of any Borrower Party contained in Sections 3.04, 5.02(a), 5.02(d),
5.02(e), 10.01, 10.02, 10.04, 10.05(a), 10.05(c), clause (x) of
Section 10.05(d), 10.06, 10.07, 10.08, 10.09, 10.10, 10.11, 10.12, 10.13 or
10.14;

(e)        other than (i) in compliance with the provisions of this Credit
Agreement, or (ii) as a result of any action or inaction by Administrative Agent
or other Secured Party, any of the Loan Documents executed by a Borrower Party
shall cease, in whole or in material part, to be legal, valid and binding
agreements enforceable (subject to Debtor Relief Laws and equitable principles)
against such Borrower Party in accordance with the terms thereof or shall in any
way be terminated or become or be declared ineffective or inoperative or shall
in any way whatsoever cease to give or provide the respective liens, security
interest, rights, titles, interest, remedies, powers, or privileges intended to
be created thereby, except any release or termination pursuant to the terms of
such Loan Document;

(f)        default shall occur in the payment of any recourse Indebtedness of
any Borrower Party (other than the Obligations), in an aggregate amount greater
than or equal to $25,000,000, and such default shall continue after receipt of
any applicable notice for more than the applicable period of grace, if any;

(g)        any Borrower Party shall: (i) apply for or consent to the appointment
of a receiver, trustee, custodian, intervenor, or liquidator of itself or of all
or a substantial part of its assets; (ii) file a voluntary petition in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or to
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding; or
(vi) take partnership or corporate action for the purpose of effecting any of
the foregoing;

(h)        the commencement of any proceeding under any Debtor Relief Laws
relating to any Borrower Party or all or any material part of its respective
property is instituted without the consent of such Person and continues
undismissed or unstayed for a period of sixty (60) days; or an order for relief,
judgment or decree shall be entered by any court of competent jurisdiction or
other competent authority approving a petition seeking reorganization or
liquidation of any Borrower Party or appointing a receiver, custodian, trustee,
intervenor, liquidator, administrator or similar entity of such Person, or of
all or substantially all of its assets;

 

102



--------------------------------------------------------------------------------

(i)        any final judgments or orders for the payment of money against any
Borrower Party in an aggregate amount (as to all such judgments or orders)
exceeding $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage)
and: (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect;

(j)        a Change of Control shall occur;

(k)        at any time (such time being referred to as a “determination time”)
three (3) or more non-affiliated Borrowing Base Investors having Capital
Commitments aggregating fifteen percent (15%) or greater of the aggregate
Capital Commitments of all Investors shall default and continue to be in default
at such determination time on their respective obligation to fund any Capital
Call within fifteen (15) Business Days of such Capital Call (without regard to
any other notice or cure period); or

(l)        a Regulatory Event with respect to any Key Person of the Borrower;
where “Regulatory Event” means with respect to any such Key Person to the actual
knowledge of the Borrower and as it relates to the Borrower (i) the issuance to
such Key Person of an injunction or administrative order to cease and desist
from causing violations of federal securities laws; (ii) suspension of such Key
Person from association with any broker or dealer, investment company or
investment adviser for a period of two years or more due to violations of
federal securities laws; (iii) the finding by a court or the U.S. Securities and
Exchange Commission that a Key Person made a material false statement or
omission in violation of federal securities laws; or (iv) the criminal
conviction of such Key Person with respect to a felony relating to violations of
federal securities laws.

11.02     Remedies Upon Event of Default.   If an Event of Default shall have
occurred and be continuing, then Administrative Agent may, and, upon the
direction of the Required Lenders, shall: (a) suspend the Commitments of Lenders
and any obligation of the Letter of Credit Issuer to make L/C Credit Extensions
or Swingline Lender to advance Swingline Loans until such Event of Default is
cured; (b) terminate the Commitment of Lenders and any obligation of the Letter
of Credit Issuer to make L/C Credit Extensions or Swingline Lender to advance
Swingline Loans hereunder; (c) reduce the aggregate Commitments to an amount
equal to the aggregate Loans and all issued and outstanding Letters of Credit of
the Borrower Parties; (d) declare the unpaid principal amount of all outstanding
Obligations, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable (including the liability to fund the Letter of Credit Liability
hereunder), whereupon the same shall forthwith become due and payable without
presentment, demand, protest, notice of default, notice of acceleration, or of
intention to accelerate or other notice of any kind all of which each Borrower
Party hereby expressly waives, anything contained herein or in any other Loan
Document to the contrary notwithstanding; (e) require that each Borrower Party
Cash Collateralize its respective Letter of Credit Liability (in an amount equal
to the Minimum Collateral Amount with respect thereto); (f) exercise any right,
privilege, or power set forth in Section 5.02, including, but not limited to,
the initiation of Capital Call Notices of the Capital Commitments; or
(g) without notice of default or demand, pursue and enforce any of
Administrative Agent’s or any or all of the Secured Parties’ rights and remedies
under the Loan Documents, or otherwise provided under or pursuant to any
applicable law or agreement; provided, however, that if any Event of Default
specified in Section 11.01(g) or Section 11.01(h) shall occur, the obligation of
each Committed Lender to make Syndicated Loans, the Swingline Lender to make
Swingline Loans and any obligation of the Letter of Credit Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall

 

103



--------------------------------------------------------------------------------

automatically become due and payable, and the obligation of Borrower to Cash
Collateralize the Letter of Credit Liability as aforesaid shall automatically
become effective, in each case without any further action by Administrative
Agent or Lenders, or any of them, and without presentment, demand, protest,
notice of default, notice of acceleration, or of intention to accelerate or
other notice of any kind, all of which each Borrower Party hereby expressly
waives.

11.03     Curing an Event of Default by Investor Capital Call or Portfolio Asset
Disposition.

(a)        Upon the occurrence and during the continuance of an Event of
Default, notwithstanding anything to the contrary, none of Administrative Agent,
any Lender or other Secured Party may issue funding notices to any Investor or
exercise any other remedy to which it may be otherwise entitled under this
Credit Agreement, any of the other Loan Documents or at law or in equity with
respect to such Event of Default unless Administrative Agent shall have given
the Borrower Parties three (3) Business Days written notice of its intention to
exercise such remedies (provided that, no such notice is required to the extent
the Event of Default arises from the failure of Borrower Parties to make a
Capital Call or make a payment following a Capital Call), in each case, required
pursuant to the terms of the Loan Documents. If, at any time prior to or during
such three (3) Business Day notice period, the Borrower Parties shall (i) make a
Capital Call on the Unfunded Commitments of the Investors or (ii) identify a
Portfolio Asset to be Disposed (and, provide a written certification to the
reasonable satisfaction of the Administrative Agent that the net cash proceeds
to be received from such Disposition will be used to cure each such Event of
Default (to the extent such Event of Default may be cured via repayment) or
repay the outstanding Obligations within the period ending fifteen (15) Business
Days from the end of the initial three (3) Business Day notice period)
sufficient (together with amounts on deposit in or credited to the Collateral
Account and the Portfolio Collection Accounts) to cure each such Event of
Default (to the extent such Event of Default may be cured via repayment) or
repay the outstanding Obligations (and Cash Collateralize Letter of Credit
Liability) in full, as applicable, then Administrative Agent, the Lenders and
other Secured Parties may not exercise any such remedy until the expiration of
the period ending fifteen (15) Business Days from the end of the initial
three (3) Business Day notice period, provided that nothing in this
Section 11.03(a) shall prohibit Administrative Agent, any Lender or other
Secured Party from (i) asserting exclusive control of the Collateral Account or
any Portfolio Collection Account, (ii) taking any such actions as may be
required to protect their rights in a bankruptcy proceeding, (iii) accelerating
the Obligations or (iv) terminating the Commitments; provided, further, that to
the extent that (A) the Borrower does not make such Capital Call or identify a
Portfolio Asset to be Disposed or (B) the application of the proceeds of any
such Capital Call or the net cash proceeds of such Disposition are not
sufficient (together with amounts on deposit in or credited to the Collateral
Account and the Portfolio Collection Accounts) to cure such Event of Default or
repay the outstanding Obligations (and Cash Collateralize Letter of Credit
Liability) in full, as applicable, then, so long as such Event of Default shall
be continuing, the Administrative Agent may, in accordance with the terms
hereof, issue a Capital Call in an amount sufficient (together with amounts on
deposit in or credited to the Collateral Account and the Portfolio Collection
Accounts) to cure such Event of Default (to the extent such Event of Default may
be cured via repayment) or repay the outstanding Obligations (and Cash
Collateralize Letter of Credit Liability) in full, as applicable, or exercise
any other remedy with respect to the Collateral.

(b)        In the event that Administrative Agent elects to notify the Investors
to make Capital Contributions in respect of their Unfunded Commitments, then
Administrative Agent shall not request any individual Investor to fund an amount
exceeding such Investor’s pro-rata share of the Obligations (based on the
proportion of such Investor’s Unfunded Commitment to the aggregate Unfunded
Commitments of all Investors other than Defaulting Investors) without

 

104



--------------------------------------------------------------------------------

first making best efforts (consistent with the terms of the Constituent
Documents and applicable Law) to issue a Capital Call (which may be issued by
Borrower or Administrative Agent) to each Investor for its pro-rata share of the
Obligations and waiting fifteen (15) calendar days following such Capital Call
prior to initiating further remedies. Further, without the prior written consent
of Borrower, neither the Administrative Agent nor any Lender may contact any
Investor, other than during the continuance of an Event of Default, to the
extent otherwise permitted hereunder, to submit a Capital Call Notice or
otherwise exercise remedies in connection therewith.

(c)        None of Administrative Agent, any Lender or any other Secured Party
shall be entitled to take any action against any Investor that is an ERISA
Investor or a Plan (other than (i) issuing funding notices in the name of any
Borrower Party or (ii) applying funds paid by such ERISA Investor or Plan into
the Collateral Account (which shall remain in the name of Borrower) to the
payment of the Obligations), under the Operating Agreement or Subscription
Agreement, as applicable to the extent it has knowledge that a “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code) would arise therefrom.

11.04     Performance by Administrative Agent.   Should any Borrower Party fail
to perform any covenant, duty, or agreement contained herein or in any of the
other Loan Documents, and such failure continues beyond any applicable cure
period, Administrative Agent may (subject to Section 10.03), but shall not be
obligated to, perform or attempt to perform such covenant, duty, or agreement on
behalf of such Person. In such event, each Borrower Party shall, at the request
of Administrative Agent promptly pay any reasonable amount expended by
Administrative Agent in such performance or attempted performance to
Administrative Agent at Administrative Agent’s Office, together with interest
thereon at the Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, it is expressly understood that neither any of
the Agents nor any of the other Secured Parties assume any liability or
responsibility for the performance of any duties of any Borrower Party, or any
related Person hereunder or under any of the other Loan Documents or other
control over the management and affairs of any Borrower Party, or any related
Person, nor by any such action shall any of the Agents or other Secured Parties
be deemed to create a partnership arrangement with any Borrower Party or any
related Person.

11.05     Application of Funds.   After the exercise of remedies provided for in
Section 11.02 (or after the Swingline Loans and Syndicated Loans have
automatically become immediately due and payable and Letter of Credit
Liabilities have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 11.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.15, be applied by
Administrative Agent in the following order: (a) to payment of that portion of
the Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to Administrative Agent
and amounts payable under Section 4) payable to Administrative Agent in its
capacity as such; (b) to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders, the Swingline Lender and the Letter of
Credit Issuer (including fees, charges and disbursements of counsel to the
respective Lenders, the Swingline Lender and the Letter of Credit Issuer and
amounts payable under Section 4), ratably among them in proportion to the
respective amounts described in this clause (b) payable to them; (c) to payment
of that portion of the Obligations constituting unpaid Letter of Credit Fees and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders, the Swingline Lender and the Letter of Credit Issuer in
proportion to the respective amounts described in this clause (c) payable to
them; (d) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders, the
Swingline Lender and the Letter of Credit Issuer in proportion to the respective
amounts described in this clause (d) held by them; (e) to Administrative Agent
for the account of the Letter of Credit Issuer, to Cash Collateralize that
portion of the Letter of Credit Liability comprised of the

 

105



--------------------------------------------------------------------------------

aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by Borrower pursuant to Sections 2.08 and 2.15; and (f) the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, to Borrower or as otherwise required by Law.

Subject to Sections 2.08 and 2.15, amount used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause (e) above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

12.         AGENTS.

12.01     Appointment and Authority.   Each Lender (including any Person that is
an assignee, participant, secured party or other transferee with respect to the
interest of such Lender in any Principal Obligation or otherwise under this
Credit Agreement), Swingline Lenders and the Letter of Credit Issuer hereby
irrevocably appoints each Agent (other than a Funding Agent for a different
Lender Group) to act on its behalf hereunder and under the other Loan Documents
and authorizes each Agent (other than a Funding Agent for a different Lender
Group) to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except for provisions
of this Section 12 expressly granting rights to the Borrower Parties, the
provisions of this Section 12 are solely for the benefit of Agents, the Lenders,
Swingline Lenders and the Letter of Credit Issuer, and no Borrower Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

12.02     Rights as a Lender.   The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity as a Lender. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower Party or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

12.03     Exculpatory Provisions.

(a)         No Agent shall have any duties or obligations except those expressly
set forth herein and in the other Loan Documents and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
no Agent:

(i)        shall be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;

(ii)        shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as

 

106



--------------------------------------------------------------------------------

directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose any Agent to liability or
that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii)        shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower Parties or any of their
respective Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity.

(b)         No Agent shall be liable for any action taken or not taken by
it: (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or, under the
circumstances as provided in Sections 11.02 and 13.01 as Administrative Agent
shall believe in good faith shall be necessary); or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment, no Agent shall be deemed to
have knowledge of any Default or Event of Default (except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of the Lenders) unless and until notice
describing the same is given in writing to such Agent by Borrower or a Lender,
Swingline Lender or the Letter of Credit Issuer.

(c)         No Agent shall be responsible for or have any duty to ascertain or
inquire into: (i) any statement, warranty or representation made in or in
connection with this Credit Agreement or any other Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith; (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default;
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document; or (v) the satisfaction of any condition set forth in Section 7 or
elsewhere herein, other than, in the case of Administrative Agent, to confirm
receipt of items expressly required to be delivered to it.

(d)         Administrative Agent does not warrant, nor accept responsibility
for, nor shall Administrative Agent have any liability with respect to the
administration submission or any other matter related to the rates in the
definition of LIBOR Rate or with respect to any comparable or successor rate
thereto.

12.04     Reliance by Agent or Lender.   Each Agent, Letter of Credit Issuer,
Swingline Lender and Lender shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, Swingline Lender or the Letter of
Credit Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender,

 

107



--------------------------------------------------------------------------------

Swingline Lender or the Letter of Credit Issuer unless Administrative Agent
shall have received notice to the contrary from such Lender, Swingline Lender or
the Letter of Credit Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. Administrative Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

12.05     Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No Agent shall
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

12.06     Resignation of Administrative Agent.

(a)        Administrative Agent may at any time give notice of its resignation
to the Lenders, Swingline Lender, the Letter of Credit Issuer and the Borrower
Parties. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, Swingline Lender and the Letter of Credit Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor Administrative Agent has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)        If the Person serving as the Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to Borrower
and such Person and remove such Person as Administrative Agent and, with the
consent of Borrower, appoint a successor. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment,
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable): (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders, Swingline Lender or the
Letter of Credit Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed); and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and

 

108



--------------------------------------------------------------------------------

determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender, Swingline Lender and the Letter of
Credit Issuer directly, until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 4.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Section and Section 13.06 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(d)        Any resignation by Natixis as Administrative Agent pursuant to this
Section 12.06 shall also constitute its resignation as Letter of Credit Issuer
and Swingline Lender. If Natixis resigns as Letter of Credit Issuer, it shall
retain all the rights, powers, privileges and duties of the Letter of Credit
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Letter of Credit Issuer and all Letter of
Credit Liability with respect thereto, including the right to require the
Committed Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.08(c). If Natixis resigns as
Swingline Lender, it shall retain all of the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Committed Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.07(c). In the event of any
such resignation as Letter of Credit Issuer or Swingline Lender, Borrower shall
be entitled to appoint from among the Committed Lenders (subject to the consent
of such Committed Lender in its sole discretion) a successor Letter of Credit
Issuer or Swingline Lender, as applicable, hereunder (which successor shall in
all cases be a Committed Lender other than a Defaulting Lender); provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Natixis as Letter of Credit Issuer. Upon the appointment by
Borrower of a successor Letter of Credit Issuer or Swingline Lender, as
applicable, hereunder: (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Letter of
Credit Issuer or Swingline Lender, as applicable; (ii) the retiring Letter of
Credit Issuer or Swingline Lender, as applicable, shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents; and
(iii) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

12.07     Non-Reliance on Agents and Lenders.    Each Lender, Swingline Lender
and the Letter of Credit Issuer acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender, Swingline Lender and the Letter of Credit Issuer also
acknowledges that it will, independently

 

109



--------------------------------------------------------------------------------

and without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Credit Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

12.08     No Other Duties, Etc.    Anything herein to the contrary
notwithstanding, none of the Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, or a Lender, Swingline Lender or the Letter of Credit
Issuer hereunder.

12.09     Administrative Agent May File Proofs of Claim.    In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower Party, Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Liability shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Liability
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Secured Parties, the Letter of Credit Issuer, Swingline Lender and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Letter of Credit
Issuer, Swingline Lender and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the Letter of Credit Issuer,
Swingline Lender and Administrative Agent under Sections 2.10, 2.11 and 2.12 and
otherwise hereunder) allowed in such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Secured Party, Swingline Lender and the Letter of Credit Issuer to make such
payments to Administrative Agent and, in the event that Administrative Agent
shall consent to the making of such payments directly to the Secured Parties,
Swingline Lender and the Letter of Credit Issuer, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender, Swingline
Lender or the Letter of Credit Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Secured
Party or to authorize Administrative Agent to vote in respect of the claim of
any Secured Party in any such proceeding.

12.10     Collateral Matters.

(a)    Without limiting the provisions of Section 12.09, Secured Parties,
Swingline Lender and the Letter of Credit Issuer irrevocably authorize
Administrative Agent, at its option and in its discretion to release any Lien on
any property granted to or held by Administrative Agent under any Loan
Document: (i) upon termination of the Commitments and payment in full

 

110



--------------------------------------------------------------------------------

of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit prior to draws thereon (other
than Letters of Credit as to which other arrangements satisfactory to
Administrative Agent and the Letter of Credit Issuer shall have been made);
(ii) that is sold or otherwise Disposed of or to be sold or otherwise Disposed
of as part of or in connection with any sale or other Disposition permitted
hereunder or under any other Loan Document; or (iii) subject to Section 13.01,
if approved, authorized or ratified in writing by the Required Lenders. Upon
request by Administrative Agent at any time, the Secured Parties will confirm in
writing Administrative Agent’s authority to release its interest in particular
types or items of property pursuant to this Section 12.10.

(b)         Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
Disposition of any Collateral permitted by the Loan Documents (including,
without limitation Dispositions in compliance with Section 10.13 and withdrawals
from Portfolio Collection Accounts in compliance with Section 5.04), the
Administrative Agent shall within two (2) Business Days of such request by the
Borrower (without notice to, or vote or consent of, any Lender) take all such
actions as shall be required to release its security interest in any such
Collateral and provide evidence of such release reasonably satisfactory to the
Borrower.

13.        MISCELLANEOUS.

13.01    Amendments.  Neither this Credit Agreement nor any other Loan Document,
nor any of the terms hereof or thereof, may be amended, waived, discharged or
terminated, other than in accordance with its terms, unless such amendment,
waiver, discharge, or termination is in writing and signed by Required Lenders
(and Administrative Agent) or Administrative Agent (based upon the approval of
Required Lenders), on the one hand, and Borrower on the other hand; provided
that, if this Credit Agreement or any other Loan Document specifically provides
that the terms thereof may be amended, waived, discharged or terminated with the
approval of Administrative Agent, acting alone, or all Lenders, then such
amendment, waiver, discharge or termination must be signed by Administrative
Agent or all Lenders, as applicable, on the one hand, and Borrower on the other
hand; provided, further, that no such amendment, waiver, discharge, or
termination shall, without the consent of:

(a)         each Lender directly affected thereby and the Administrative Agent:

(i)            extend or increase the Commitment of such Lender (or reinstate
any Commitment terminated pursuant to Section 11.02), or alter the provisions
relating to any fees (or any other payments) payable to such Lender (other than
a reduction by Borrower pursuant to Section 3.06);

(ii)          extend the time for payment for the principal of or interest on
the Obligations, or fees, or reduce the principal amount of the Obligations
(except as a result of the application of payments or prepayments), or the rate
of interest borne by the Obligations, any Loan (other than as a result of
waiving the applicability of the Default Rate) (including, without limitation,
pursuant to a revision to the definition of Applicable Margin) or L/C Borrowing,
or reduce any fees or other amounts payable hereunder or under any other Loan
Document or alter the computation of Letter of Credit Fees; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of Default Rate or to waive any obligation of Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(iii)         amend the definition of “Conduit Lender”;

 

111



--------------------------------------------------------------------------------

(iv)            amend the definition of “Conduit Lender Percentage”;

(v)             amend the definition of “Commitment”;

(vi)            amend the definition of “Committed Lender”;

(vii)           amend the definition of “Lender Group”;

(viii)          amend the definition of “Lender Group Limit”;

(ix)            amend the definition of “Lender Group Percentage”;

(b)         all Lenders:

(i)      release all or substantially all liens granted under the Collateral
Documents, except as otherwise contemplated herein or therein, and except in
connection with the transfer of interests in Borrower permitted hereunder;

(ii)      change Section 11.05 in a manner that would alter the ratable sharing
of payments required thereby;

(iii)     amend the definition of “Adequately Capitalized”;

(iv)     amend the definition of “Aggregate Investor Concentration Limit”;

(v)      amend Section 1.07 or the definition of “Alternative Currency” (or any
related defined term);

(vi)     amend the definition of “Applicable Percentage”;

(vii)    amend the definition of “Applicable Requirement”;

(viii)   amend the definition of “Available Commitment”;

(ix)     amend the definition of “Bifurcated First Lien Portfolio Assets”;

(x)      amend the definition of “Borrowing Base”;

(xi)     amend the definition of “Capital Call”;

(xii)    amend the definition of “Capital Call Notice”;

(xiii)   amend the definition of “Capital Commitment”;

(xiv)   amend the definition of “Capital Contribution”;

(xv)    amend the definition of “Collateral Requirements”;

(xvi)   amend the definition of “Collateral”;

(xvii)  amend the definition of “Credit Provider”;

 

112



--------------------------------------------------------------------------------

(xviii)    amend the definition of “Designated Investor”;

(xix)      amend the definition of “Eligible Designated Unfunded Commitment”;

(xx)       amend the definition of “Eligible Included Unfunded Commitment”;

(xxi)      amend the definition of “Eligible Portfolio Asset”;

(xxii)     amend the definition of “Eligible Portfolio Asset Decrease”;

(xxiii)    amend the definition of “ERISA Investor”;

(xxiv)    amend the definition of “Exclusion Event”;

(xxv)     amend the definition of “Fair Market Value”;

(xxvi)    amend the definition of “First Lien, First Out Portfolio Assets”;

(xxvii)   amend the definition of “First Lien, Last Out Portfolio Assets”;

(xxviii)  amend the definition of “Funding Ratio”;

(xxix)    amend the definition of “Governmental Plan Investor”;

(xxx)     amend the definition of “Included Investor”;

(xxxi)    amend the definition of “Independent Valuation Provider”;

(xxxii)   amend the definition of “Individual Investor Concentration Limit”;

(xxxiii)  amend the definition of “Investor”;

(xxxiv)  amend the definition of “Investor Concentration Limit”;

(xxxv)   amend the definition of “Letter of Credit Sublimit”;

(xxxvi)  amend the definition of “Maximum Accordion Amount”;

(xxxvii) except as provided in Section 2.17, amend the definition of “Maximum
Commitment”;

(xxxviii)            amend the definition of “Member”;

(xxxix)  amend the definition of “Membership Interest”;

(xl)        amend the definition of “Net Senior Debt/EBITDA Ratio”;

(xli)       amend the definition of “Non-Rated Included Investor”;

(xlii)      amend the definition of “Pending Capital Call”;

(xliii)     amend the definition of “Performing”;

 

113



--------------------------------------------------------------------------------

(xliv)     amend the definition of “Principal Obligation”;

(xlv)      amend the definition of “Portfolio Assets”;

(xlvi)     amend the definition of “Qualified Required Lenders”;

(xlvii)    amend the definition of “Rated Included Investor”;

(xlviii)   amend the definition of “Rating”;

(xlix)     amend the definition of “Repayment Percentage”;

(l)            reduce the percentage specified in the definition of “Required
Lenders” (or any other provision hereof specifying the number or percentage of
Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder) or the
definition of any other defined terms used in the definition of “Required
Lenders” in a manner which would effectively reduce the number or percentage of
Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;

(li)         amend the definition of “Responsible Party”;

(lii)        amend the definition of “Returned Capital”;

(liii)       amend the definition of “Sponsor”;

(liv)       amend the definition of “Swingline Sublimit”;

(lv)        amend the definition of “Under Common Control”, “Control” or
“Controlled By”;

(lvi)       amend the definition of “Unfunded Commitment”;

(lvii)      amend the definition of “Valuation Agent”;

(lviii)     amend, waive or otherwise modify in any way the terms of
Section 3.04;

(lix)       consent to the assignment or transfer by Borrower of any of its
rights and obligations under (or in respect of) the Loan Documents;

(lx)        amend, waive, or in any way modify or suspend any provision
regarding application of payments of the Obligations to Lenders;

(lxi)       amend, waive or otherwise modify in any way the terms of this
Section 13.01;

(lxii)      alter the pro rata or ratable treatment of the Lenders under this
Credit Agreement or the obligations of the Lender Groups to obtain
participations in Swingline Loans in accordance with the Lender Groups’
Applicable Percentage in accordance with Section 2.07; or

 

114



--------------------------------------------------------------------------------

(lxiii)     release Borrower from its obligations under Section 6 with respect
to any Qualified Borrower; or

(c)           the Super Majority Lenders:

(i)            amend Section 10.09, 10.10; 10.13, or 10.14.

Notwithstanding the above: (A) no provisions of Section 12 may be amended or
modified without the consent of Administrative Agent; (B) no provisions of
Section 2.08 may be amended or modified without the consent of the Letter of
Credit Issuer; (C) no provisions of Section 2.07 may be amended or modified
without the consent of the Swingline Lender; and (D) Sections 9 and 10 specify
the requirements for waivers of the affirmative covenants and negative covenants
listed therein, and any amendment to any provision of Section 9 or 10 shall
require the consent of the Lenders that are specified therein as required for a
waiver thereof.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender; and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein; and (2) the Required Lenders may consent to allow a
Borrower Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding. Administrative Agent may, after consultation with
Borrower, agree to the modification of any term of this Credit Agreement or any
other Loan Document to correct any printing, stenographic or clerical errors or
omissions that are inconsistent with the terms hereof.

Administrative Agent agrees that it will promptly notify the Funding Agents (who
will in turn promptly notify the Lenders in its Lender Group) of any proposed
modification or amendment to any Loan Document, and deliver drafts of such
proposed modification or amendment to the Funding Agents (who will in turn
promptly deliver to the Lenders in its Lender Group), prior to the effectiveness
of such proposed modification or amendment. If Administrative Agent shall
request the consent of any Lender to any amendment, change, waiver, discharge,
termination, consent or exercise of rights covered by this Credit Agreement, and
such Lender shall respond to such request within ten (10) Business Days.

13.02    Right of Setoff.    If an Event of Default shall have occurred and be
continuing, each Lender, Swingline Lender, the Letter of Credit Issuer and each
of their respective Affiliates is hereby authorized at any time and from time to
time (but subject to Section 11.03), to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender,
Swingline Lender, the Letter of Credit Issuer or any such Affiliate to or for
the credit or the account of any Borrower Party against any and all of the
Obligations of such Borrower Party now or hereafter existing under this Credit
Agreement or any other Loan Document owing to such Lender, Swingline Lender or
the Letter of Credit Issuer or their respective Affiliates, irrespective of
whether or not Administrative Agent, such Lender, Swingline Lender, the Letter
of Credit

 

115



--------------------------------------------------------------------------------

Issuer or Affiliate shall have made any demand under this Credit Agreement or
any other Loan Document and although such Obligations of such Borrower Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender, Swingline Lender or the Letter of Credit Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff: (a) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent, the Letter of Credit Issuer, Swingline Lender
and the Committed Lenders; and (b) such Defaulting Lender shall provide promptly
to Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Letter of Credit Issuer, Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Letter of Credit Issuer, Swingline Lender or their respective Affiliates may
have. Each Lender, Swingline Lender and the Letter of Credit Issuer agrees to
notify the applicable Borrower Party and Administrative Agent promptly after any
such setoff and application made by such Person, provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.

13.03     Sharing of Payments by Lender Group.  If any Lender Group shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Syndicated Loans made by
it, or the participations in the Letter of Credit Liability or in Swingline
Loans resulting in such Lender Group receiving payment of a proportion of the
aggregate amount of such Syndicated Loans or participations and accrued interest
thereon greater than its Applicable Percentage thereof, then the Funding Agent
of such Lender Group receiving such greater proportion shall:

(a)         notify Administrative Agent of such fact; and

(b)         cause the Committed Lenders in such Funding Agent’s Lender Group to
purchase (for cash at face value) participations in the Syndicated Loans and
subparticipations in the Letter of Credit Liability and Swingline Loans of the
other Lender Groups, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lender Groups
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Syndicated Loans and other amounts owing them,
provided that:

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)      the provisions of this Section shall not be construed to apply
to: (x) any payment made by or on behalf of any Borrower Party pursuant to and
in accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender); or
(y) the application of Cash Collateral provided for in Section 2.13; or (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Syndicated Loans or subparticipations in the Letter
of Credit Liability or Swingline Loans to any assignee or participant, other
than an assignment to Borrower (as to which the provisions of this Section shall
apply).

 

116



--------------------------------------------------------------------------------

Each Borrower Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Committed Lender or any Lender
Group acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower Party rights of setoff and counterclaim with
respect to such participation as fully as if such Committed Lender were a direct
creditor of such Borrower Party in the amount of such participation.

13.04    Payments Set Aside.    To the extent that any Borrower Party makes a
payment to Administrative Agent or any Lender, or Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise,
then: (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender severally agrees to pay to Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Overnight Rate from time to
time in effect, in the applicable currency of such recovery or payment.

13.05    No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the Letter of Credit Issuer, Swingline Lender or Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 11.02 for the benefit of all Lenders, Swingline
Lender and Letter of Credit Issuer; provided, however, that the foregoing shall
not prohibit: (a) Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents; (b) the
Letter of Credit Issuer or Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Letter of Credit
Issuer or Swingline Lender, as the case may be) hereunder and under the other
Loan Documents; (c) any Lender from exercising setoff rights in accordance with
Section 13.02 (subject to the terms of Section 11.03 and Section 13.03); or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Borrower
Party under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents; then: (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 11.02; and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 13.03, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

117



--------------------------------------------------------------------------------

13.06     Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses.  Borrower shall pay: (i) all reasonable and
documented out of pocket expenses actually incurred by Administrative Agent, in
connection with the syndication of the credit facility provided herein, and the
preparation, negotiation, execution, delivery and administration of this Credit
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including all Attorney
Costs reasonably and actually incurred in connection with the foregoing;
(ii) all reasonable out-of-pocket expenses incurred by the Letter of Credit
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder; all fees and expenses not
to exceed $25,000 in the aggregate charged by the Rating Agencies in connection
with the transactions contemplated hereby, including, without limitation, fees
and expenses incurred in connection with seeking an explicit rating of the
Loans, regardless of whether or not such explicit rating is able to be issued;
and (iii) all out of pocket expenses incurred by Agents and any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section; or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all out-of-pocket expenses actually incurred
during any “workout”, restructuring or negotiations in respect of such Loans or
Letters of Credit, including all Attorney Costs actually incurred in connection
with the foregoing.

(b)        Indemnification by Borrower.  Borrower shall indemnify each Agent and
each Related Party thereof, and each Lender, the Letter of Credit Issuer and
each of their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys in fact (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including Borrower or any other
Borrower Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of: (i) the execution or delivery of this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Credit Agreement and the other Loan Documents; (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Letter of Credit Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit); or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Borrower or any other Borrower
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses: (A) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee; or (B) result from a claim brought by Borrower or any other
Borrower Party against an Indemnitee for breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if Borrower or such Borrower Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; or (C) result from any
settlement by any Indemnitee of any claim or threatened claim that is otherwise
subject to indemnification under this Section unless Borrower has consented in
writing

 

118



--------------------------------------------------------------------------------

to such settlement, which consent shall not be unreasonably withheld,
conditioned or delayed; or (D) to the extent resulting from any dispute among
Indemnitees (or their Related Parties); provided that the Administrative Agent
to the extent fulfilling its role as an agent under this Credit Agreement or the
other Loan Documents in its capacity as such, shall remain indemnified. For
avoidance of doubt, this Section 13.06(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c)        Reimbursement by Committed Lenders.  To the extent that Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a)
or (b) of this Section 13.06 to be paid by it to Administrative Agent (or any
sub-agent thereof), the Letter of Credit Issuer or any Related Party of any of
the foregoing, each Committed Lender severally agrees to pay to Administrative
Agent (or any such sub-agent), the Letter of Credit Issuer or such Related
Party, as the case may be, such Committed Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent), the Letter of Credit Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for Administrative Agent (or any
such sub-agent) or the Letter of Credit Issuer in connection with such capacity.
The obligations of the Committed Lenders under this subsection (c) are several.

(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no party hereto shall assert, and hereby waives,
and acknowledges that no other Person shall have, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Credit Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)        Payments.    All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor; provided, however, that
if funds are not available in the Collateral Account, to the extent that it is
necessary for Borrower to issue Capital Call Notices to fund such required
payment, such payment shall be made within twenty (20) Business Days after
demand.

(f)        Survival.    The agreements in this Section and the indemnity
provisions of Section 13.07 shall survive the resignation of Administrative
Agent, the Letter of Credit Issuer, or Swingline Lender; the replacement of any
Lender; the termination of the Commitments and the repayment, satisfaction or
discharge of the Obligations.

13.07    Notice.

(a)        Generally.     Any notice, demand, request or other communication
which any party hereto may be required or may desire to give hereunder shall be
in writing (except where

 

119



--------------------------------------------------------------------------------

telephonic instructions or notices are expressly authorized herein to be given)
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopier as follows, except where electronic
delivery is authorized and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)         If to any Borrower Party, Administrative Agent or any Funding Agent
or Lender, at its notice address and numbers set forth on Schedule 13.07
attached hereto. If to any Lender (including the Swingline Lender) (other than
directly from Administrative Agent), in case of Administrative Agent (which
shall promptly provide a copy thereof to such Lender), at its notice address and
numbers set forth on Schedule 13.07 attached hereto. Each Lender agrees to
provide to Administrative Agent a written notice stating such Lender’s address,
fax number, telephone number, email address and the name of a contact person,
and Administrative Agent may, unless otherwise provided herein, rely on such
written notice for purposes of delivering any notice, demand, request or other
communication under this Credit Agreement or any other Loan Document to such
Lender unless and until a Lender provides Administrative Agent with a written
notice designating a different address, fax number, telephone number, email
address or contact person.

(ii)        Any party may change its address for purposes of this Credit
Agreement by giving notice of such change to the other parties pursuant to this
Section 13.07. With respect to any notice received by Administrative Agent from
any Borrower Party or any Investor not otherwise addressed herein,
Administrative Agent shall notify Lenders promptly of the receipt of such
notice, and shall provide copies thereof to Lenders. When determining the prior
days’ notice required for any Request for Credit Extension or other notice to be
provided by a Borrower Party or an Investor hereunder, the day the notice is
delivered to Administrative Agent (or such other applicable Person) shall not be
counted, but the day of the related Credit Extension or other relevant action
shall be counted.

(b)         Effectiveness of Delivery.  Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by fax shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices sent via telephone, shall be
deemed to have been given on the day and at the time reciprocal communication
(i.e., direct communication between two or more persons, which shall not include
voice mail messages) with one of the individuals designated to receive notice
occurs during a call to the telephone number or numbers indicated for such
party. Notices delivered through electronic communications to the extent
provided in subsection (c) below, shall be effective as provided in such
subsection (c).

(c)         Electronic Communications.    Notices and other communications to
Lenders and the Letter of Credit Issuer hereunder (including financial
statements and notices under Section 9.01) may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Section 2 if such Lender or the Letter of Credit Issuer, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent,
Letter of Credit Issuer, Swingline Lender or Borrower may, each in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

120



--------------------------------------------------------------------------------

(d)        Effectiveness of E-mail Notice.    Unless Administrative Agent
otherwise prescribes: (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(e)        Reliance by Administrative Agent, Letter of Credit Issuer, Swingline
Lender and Lenders. Administrative Agent, Letter of Credit Issuer, Swingline
Lender and the Lenders shall be entitled to rely and act upon any notices
(including telephonic or electronic Loan Notices and Letter of Credit
Applications) purportedly given by or on behalf of Borrower even if: (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein; or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify the Administrative Agent, the Letter of Credit
Issuer, each Lender, Swingline Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

13.08    Governing Law.

(a)        GOVERNING LAW.    THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b)        SUBMISSION TO JURISDICTION.         EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH PARTY HERETO AGREES

 

121



--------------------------------------------------------------------------------

THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT AGAINST SUCH PARTY OR ITS RESPECTIVE PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)        WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)        SERVICE OF PROCESS.    EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.07. NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY HERETO
HEREBY AGREES THAT SERVICE OF ALL WRITS, PROCESS AND SUMMONSES IN ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN THE STATE OF NEW YORK MAY BE BROUGHT UPON ITS
PROCESS AGENT APPOINTED BELOW.

13.09     Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO: (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

13.10     Invalid Provisions.    If any provision of this Credit Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Credit Agreement, such provision shall be
fully severable and this Credit Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Credit Agreement, and the remaining provisions of this Credit Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents,

 

122



--------------------------------------------------------------------------------

then the terms, conditions and provisions of this Credit Agreement shall
prevail. Without limiting the foregoing provisions of this Section 13.10, if and
to the extent that the enforceability of any provisions in this Credit Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Letter of Credit
Issuer or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

13.11     Successors and Assigns.

(a)         Successors and Assigns Generally.    The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder
except: (i) to an Eligible Assignee in accordance with the provisions of
clauses (b) and (i) of this Section 13.11 and Section 13.12; (ii) by way of
participation in accordance with the provisions of clause (f) of this
Section 13.11; or (iii) by way of pledge or assignment or grant of a security
interest subject to the restrictions of clause (g) of this Section 13.11 (and
any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (f) of this Section 13.11, and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this clause (b),
participations in Letter of Credit Liability) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i)          Minimum Amounts.

(A)        In the case of an assignment of the entire remaining amount of the
assigning Committed Lender’s Commitment and/or the Syndicated Loans at the time
owing to it, contemporaneous assignments to related Approved Funds that equal at
least the amount specified in clause 13.11(b)(i)(B) of this Section in the
aggregate, or, in the case of an assignment to a Committed Lender, an Affiliate
of a Committed Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)        in any case not described in subclause (A) above, the aggregate
amount of the Commitments (which for this purpose includes Loans outstanding
thereunder) or, if the Commitments are not then in effect, the principal
outstanding balance of the Loans subject to each such assignment, determined as
of the date the Assignment and Assumption Agreement with respect to such
assignment is delivered to Administrative Agent or, if “Trade Date” is specified
in the Assignment and Assumption Agreement, as of the Trade Date, shall not be
less than $5,000,000, unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrower, otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and

 

123



--------------------------------------------------------------------------------

concurrent assignments from members of an Assignee Group to a single Assignee
(or to an Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii)        Proportionate Amounts.    Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned.

(iii)       Required Consents.    No consent shall be required for any
assignment except: (A) as provided in the definition of “Eligible Assignee”;
(B) the consent of each Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment (other
than to a Liquidity Provider) that increases the obligation of the Assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding); and (C) the consent of the Swingline Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment (other
than to a Liquidity Provider) that increases the obligation of the Assignee to
participate in exposure under a Swingline Loan (whether or not then
outstanding). For the avoidance of doubt, no consent shall be required for any
assignment from a Conduit Lender to a Conduit Assignee or a Liquidity Provider.

(iv)       Assignment and Assumption Agreement.  Other than an assignment by a
Conduit Lender to a Conduit Assignee or a Liquidity Provider, the parties to
each assignment shall execute and deliver to Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee in the
amount of $3,500 (except in the case of a transfer at the demand of Borrower
under Section 13.13, in which case either Borrower or the transferee Lender
shall pay such fee); provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an administrative questionnaire.

(v)        No Assignment to Certain Persons.  No such assignment shall be
made: (A) to a Borrower Party or any Affiliate or Subsidiary of any Borrower
Party; (B) to any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B); (C) to a natural person; (D) to any Person
that is not a Qualified Purchaser; or (E) to any Person that is not an Eligible
Assignee.

(vi)       Borrower Requested Assignments.    Each assignment made as a result
of a demand by Borrower under Section 13.13 shall be arranged by Borrower after
consultation with Administrative Agent and shall be either an assignment of all
of the rights and obligations of the assigning Lender under this Credit
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another assignment or assignments that together constitute an
assignment of all of the rights and obligations of the assigning Lender.

(vii)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be

 

124



--------------------------------------------------------------------------------

outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable share of Syndicated
Loans previously requested but not funded by such Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent),
to: (A) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to Administrative Agent, the Letter of Credit Issuer,
Swingline Lender or any Lender hereunder (and interest accrued thereon) and
(B) acquire (and fund as appropriate) its applicable share of all Syndicated
Loans and participations in Letters of Credit and Swingline Loans in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Credit Agreement until such
compliance occurs.

(c)        Lender Group Joinder Agreement.    Upon the Borrower’s request, with
the consent of the Administrative Agent, which consent may not be unreasonably
withheld, an additional Lender Group may be added to this Credit Agreement at
any time by the execution and delivery of a Lender Group Joinder Agreement by
the members of such proposed additional Lender Group, the Borrower, the
Administrative Agent and, if applicable, the Lenders, which execution and
delivery shall not be unreasonably refused by such parties. Upon receipt of
(i) an executed Lender Group Joinder Agreement and (ii) a completed
administrative questionnaire with respect to each member of such additional
Lender Group, (A) each Person specified therein as a “Conduit Lender” shall
become a party hereto as a Conduit Lender, entitled to the rights and subject to
the obligations of a Conduit Lender hereunder, (B) each Person specified therein
as a “Committed Lender” shall become a party hereto as a Committed Lender,
entitled to the rights and subject to the obligations of a Committed Lender
hereunder, (C) each Person specified therein as a “Funding Agent” shall become a
party hereto as a Funding Agent, entitled to the rights and subject to the
obligations of a Funding Agent hereunder, (D) the Administrative Agent shall
accept such Lender Group Joinder Agreement and record the information contained
therein in the Register, (E) subject to Section 2.17(a), the Maximum Commitment
shall be increased by an amount equal to the aggregate Commitments of the
Committed Lenders party to such Lender Group Joinder Agreement and
(F) Schedule 1.01A shall be deemed to be amended and supplemented to reflect
such joinder. The Administrative Agent shall give each Funding Agent prompt
notice of the addition of any Lender Group.

(d)        Effect of Assignment.    Subject to acceptance and recording thereof
by Administrative Agent pursuant to clause (e) of this Section 13.11, from and
after the effective date specified in each Assignment and Assumption Agreement,
the Assignee thereunder shall be a party to this Credit Agreement and, to the
extent of the interest assigned by such Assignment and Assumption Agreement,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Credit Agreement (and, in the case of an Assignment and Assumption
Agreement covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits and obligations of Sections 4.01, 4.04,
4.05 and 13.06 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each applicable Borrower Party (at its expense) shall execute and
deliver a Note to the

 

125



--------------------------------------------------------------------------------

Funding Agent of the Assignee, if applicable, and the applicable existing Note
or Notes shall be returned to the Borrower, as applicable. Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (f) of this Section.

(e)        Register.  Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower Parties (such agency being solely for tax
purposes), shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement and Lender Group Joinder Agreement delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Funding Agents, Lenders, and the
Commitments of the Committed Lenders of, and principal amounts (and stated
interest) of the Loans and Letter of Credit Liability owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and each Borrower Party,
Agents, the Swingline Lender and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Funding Agent or
Lender hereunder, as the case may be, for all purposes of this Credit Agreement.
In addition, Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation of any Committed Lender
as a Defaulting Lender. The Register shall be available for inspection by the
Borrower Parties, any Agent, the Swingline Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

Notwithstanding anything to the contrary set forth in this Credit Agreement and
for avoidance of doubt, each Lender Group with more than one Conduit Lender may,
without the consent of the Borrower, assign to another Conduit Lender in its
Lender Group all or a portion of its rights and obligations hereunder (including
the outstanding Obligations and rights to payment of Principal Obligation and
interest), as determined by the Administrative Agent from time to time. Each
such assignment shall be recorded on the books and records of the Administrative
Agent and the relevant Conduit Lenders, without the need to execute and deliver
an Assignment and Acceptance Agreement. For all purposes of this Credit
Agreement and all related documents, with respect to each assignment under this
paragraph the relevant Conduit Lender shall be deemed to have the benefit of,
and be subject to the obligations imposed by, an executed, delivered, accepted
and recorded Assignment and Acceptance Assignment relating to such assignment.

(f)        Participations.    Any Lender may at any time, without the consent
of, or notice to, any Borrower Party, Funding Agent, Letter of Credit Issuer,
Swingline Lender or Administrative Agent, sell participations to any Person that
is a Qualified Purchaser (other than a natural person, a Defaulting Lender, a
Competitor (so long as no Event of Default has occurred and is continuing, and,
during an Event of Default, any Competitor identified by the Borrower to the
Administrative Agent on or prior to the Closing Date (limited to five (5) such
Competitors, which the Borrower may replace after the Closing Date in its
reasonable determination upon a change of investment strategy of Competitors or
potential Competitors, provided, that (i) no existing Lender or Affiliate of an
existing Lender can be so designated as a Competitor and (ii) in no event shall
Borrower be permitted to replace any such Competitor after the occurrence and
during the continuance of an Event of Default, provided, further, that the
Administrative Agent shall promptly notify the Lenders of the current list of
Competitors following (i) request by the Lenders and (ii) any change to the list
of Competitors) or a Borrower Party or any Affiliate or Subsidiary thereof)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Credit Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in Letter of
Credit Liability and Swingline Loans)

 

126



--------------------------------------------------------------------------------

owing to it); provided that any Committed Lender may sell a participation in its
rights and obligations hereunder only with the written consent of the Conduit
Lender(s)in its Lender Group, and provided, further that: (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged; (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations; and (iii) each Borrower Party, each Agent, the Letter of
Credit Issuer, the Swingline Lenders and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 13.06(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the second proviso of Section 13.01 that directly affects such Participant.
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01, 4.04, and 4.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 13.11
(it being understood that the documentation required under Section 4.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section; provided that such Participant: (A) agrees to be
subject to the provisions of Sections 4.01, 4.06, 13.11 and 13.18 as if it were
an assignee under clause (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 4.01 or 4.05 with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 4.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.02 as
though it were a Lender, provided such Participant agrees to be subject to
Section 13.03 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(g)        Certain Pledges.    Any Lender may at any time pledge or assign or
grant a security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment or grant of a security interest to
secure obligations to a Federal Reserve Bank, central bank or a collateral

 

127



--------------------------------------------------------------------------------

trustee or security agent for holders of commercial paper without notice to, or
consent from, any Borrower Party or the Administrative Agent; provided that no
such pledge or assignment or grant of a security interest shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee or grantee for such Lender as a party hereto.

(h)        Resignation as Letter of Credit Issuer or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Natixis assigns all of its Commitment and Loans pursuant to
Section 13.11(b), Natixis may, upon thirty (30) days’ notice to Borrower and
Lenders, resign as Letter of Credit Issuer or Swingline Lender. In the event of
any such resignation as Letter of Credit Issuer or Swingline Lender, Borrower
shall be entitled to appoint from among the Committed Lenders (subject to the
consent of such Committed Lender in its sole discretion) a successor Letter of
Credit Issuer or Swingline Lender hereunder; provided, however, that no failure
by Borrower to appoint any such successor shall affect the resignation of
Natixis as Letter of Credit Issuer or Swingline Lender, as the case may be. If
Natixis resigns as Letter of Credit Issuer, it shall retain all the rights,
powers, privileges and duties of the Letter of Credit Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Letter of Credit Issuer and all Letter of Credit Liability with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.08(c)). If Natixis resigns as Swingline Lender, it shall retain all of
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require Committed Lenders to make Base Rate
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.07(c). Upon the appointment of a successor Letter of Credit Issuer
and/or Swingline Lender: (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Letter of
Credit Issuer or Swingline Lender, as the case may be; and (ii) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Natixis to effectively assume the obligations
of Natixis with respect to such Letters of Credit.

(i)         Certain Conduit Lender Provisions.  Without limiting the foregoing,
a Conduit Lender may, from time to time, with prior or concurrent notice to the
Borrower and the Administrative Agent, in one transaction or a series of
transactions, assign all or a portion of its interest in the Principal
Obligation and its rights and obligations under this Credit Agreement and any
other Loan Documents to which it is a party to a Conduit Assignee. Upon and to
the extent of such assignment by the Conduit Lender to a Conduit Assignee,
(i) such Conduit Assignee shall become a Conduit Lender in the assigning Conduit
Lender’s Lender Group, with the Committed Lender and the Funding Agent in such
Lender Group being the Committed Lender and Funding Agent, respectively, for
such Conduit Assignee, (ii) such Conduit Assignee (as Conduit Lender) shall be
the owner of the assigned portion of the Principal Obligation, (iii) the related
administrator for such Conduit Assignee will act as the Administrator for such
Conduit Assignee, with all corresponding rights and powers, express or implied,
granted to an Administrator hereunder or under the other Loan Documents,
(iv) such Conduit Assignee, any Related Commercial Paper Issuer, if such Conduit
Assignee does not itself issue commercial paper, and their respective Liquidity
Provider(s) and other Related Parties shall have the benefit of all the rights
and protections provided to the Conduit Lender and its Liquidity Provider(s)
herein and in the other Loan Documents (including any limitation on recourse
against such Conduit Assignee or Related Parties, any agreement not to file or
join in the filing of a petition to commence an insolvency proceeding against
such Conduit Assignee, and the right to assign to another Conduit Assignee as
provided in this paragraph), (v) such Conduit Assignee shall assume all (or the

 

128



--------------------------------------------------------------------------------

assigned or assumed portion) of the Conduit Lender’s obligations, if any,
hereunder or any other Loan Document, and the Conduit Lender shall be released
from such obligations, in each case to the extent of such assignment, and the
obligations of the Conduit Lender and such Conduit Assignee shall be several and
not joint, (vi) all distributions in respect of the Principal Obligation
assigned shall be made to the applicable Funding Agent, on behalf of the Conduit
Lender and such Conduit Assignee on a pro rata basis according to their
respective interests, (vii) the definition of the term “CP Rate” with respect to
the portion of the Principal Obligation funded with Commercial Paper issued by
the Conduit Lender from time to time shall be determined in the manner set forth
in the definition of “CP Rate” applicable to the Conduit Lender on the basis of
the interest rate or discount applicable to Commercial Paper issued by such
Conduit Assignee rather than the original Conduit Lender, (viii) the defined
terms and other terms and provisions of this Credit Agreement and the other Loan
Documents shall be interpreted in accordance with the foregoing, and (ix) if
requested by the Funding Agent or Administrator with respect to the Conduit
Assignee, the parties will execute and deliver such further agreements and
documents and take such other actions as such Funding Agent or Administrator may
reasonably request to evidence and give effect to the foregoing. No such
assignment shall be made to a Conduit Assignee unless the Commercial Paper of
such Conduit Assignee shall have short-term credit ratings of “A-1” and “P-1”
without the consent of Borrower. No assignment by a Conduit Lender to a Conduit
Assignee of all or any portion of its interest in the Principal Obligation shall
in any way diminish the obligation of the Committed Lenders in such Conduit
Lender’s Lender Group under Section 2.02 to fund any Loan not funded by the
Conduit Lender or such Conduit Assignee or to acquire from the Conduit Lender or
such Conduit Assignee all or any portion of its interest in the Principal
Obligation pursuant this Section 13.11(b)(i).

(j)        Certain Committed Lender Provisions.    In the event that a Conduit
Lender makes an assignment to a Conduit Assignee in accordance with clause (i)
above, the Committed Lenders in such Conduit Lender’s Lender Group: (i) if
requested by the related Administrator, shall terminate their participation in
the applicable Liquidity Agreement to the extent of such assignment and shall
execute (either directly or through a participation agreement, as determined by
such Administrator) the liquidity agreement related to such Conduit Assignee, to
the extent of such assignment, the terms of which shall be substantially similar
to those of the participation or other agreement entered into by such Committed
Lender with respect to the applicable Liquidity Agreement (or which shall be
otherwise reasonably satisfactory to the related Administrator), (ii) if
requested by such Conduit Lender, shall enter into such agreements as requested
by such Conduit Lender pursuant to which they shall be obligated to provide
funding to such Conduit Assignee on the same terms and conditions as is provided
for in this Credit Agreement in respect of such Conduit Lender (or which
agreements shall be otherwise reasonably satisfactory to the Borrower and such
Conduit Lender), and (iii) shall take such actions as the related Administrator
shall reasonably request in connection therewith.

13.12     Assignment to Committed Lenders.

(a)       Assignment Amounts.  At any time on or prior to the Stated Maturity
Date, if the Administrator on behalf of the applicable Conduit Lender so elects,
by written notice to the Administrative Agent, the Borrower and such Conduit
Lender’s Funding Agent, such Conduit Lender hereby assigns effective on the
Assignment Date referred to below all or such portions as may be elected by such
Conduit Lender of its interest in the Principal Obligation at such time to its
Committed Lenders pursuant to this Section 13.12; provided, however, that unless
such assignment is an assignment of all such Conduit Lender’s interest in the
Principal Obligation in whole on or after its Conduit Investment Termination
Date, no such assignment shall take place pursuant to this Section 13.12 if an
Event of Default shall then exist; and provided, further, that

 

129



--------------------------------------------------------------------------------

no such assignment shall take place pursuant to this Section 13.12 at a time
when such Conduit Lender is subject to any proceedings under any Debtor Relief
Laws. No further documentation or action on the part of such Conduit Lender, the
Borrower, or the applicable Committed Lenders shall be required to exercise the
rights set forth in the immediately preceding sentence, other than the giving of
the notice by the related Administrator on behalf of such Conduit Lender
referred to in such sentence and the delivery by such Conduit Lender’s Funding
Agent of a copy of such notice to each Committed Lender in the Lender Group (the
date of the receipt by the Administrative Agent of any such notice being the
“Assignment Date”). Each Committed Lender hereby agrees, unconditionally and
irrevocably and under all circumstances, without set-off, counterclaim or
defense of any kind, to pay the full amount of its Assignment Amount on such
Assignment Date to such Conduit Lender in immediately available funds in Dollars
based on the assigning Conduit Lender’s interest in the Principal Obligation, to
an account designated by such Conduit Lender’s Funding Agent. Upon payment of
its Assignment Amount, each such Committed Lender shall acquire an interest in
the Principal Obligation equal to its Committed Lender Percentage thereof. Upon
any assignment in whole by a Conduit Lender to its Committed Lenders on or after
its Conduit Investment Termination Date as contemplated hereunder, such Conduit
Lender shall cease to make any additional Loans hereunder. At all times prior to
its Conduit Investment Termination Date, nothing herein shall prevent a Conduit
Lender from making a subsequent Loan hereunder, in its sole discretion,
following any assignment pursuant to this Section 13.12 or from making more than
one assignment pursuant to this Section 13.12.

(b)        Additional Assignment Amounts.  The applicable Borrower Party may pay
to Administrative Agent in Dollars, for the account of each Conduit Lender’s
Funding Agent for the benefit of such Conduit Lender, in connection with any
assignment by such Conduit Lender to its Committed Lenders pursuant to this
Section 13.12, an aggregate amount equal to all interest to accrue through the
end of the current Interest Period to the extent attributable to the portion of
the Loans so assigned to the Committed Lenders (as determined immediately prior
to giving effect to such assignment), plus all Obligations then due, other than
the Loans and other than any interest described above, attributable to such
portion of the Loans so assigned. If the applicable Borrower Party does not make
payment of such amounts at or prior to the time of assignment by a Conduit
Lender to its Committed Lenders, such amount shall be paid by such Committed
Lenders to the Conduit Lender as additional consideration for the interests
assigned to the Committed Lenders and, except to the extent the applicable
Borrower Party makes payment of such amounts to the Committed Lender when due,
the amount of the “Loans” hereunder held by such Committed Lenders shall be
increased by an amount equal to the additional amount so paid by such Committed
Lenders.

(c)        Administration of Agreement after Assignment from Conduit Lender to
Committed Lenders following the Conduit Investment Termination Date.    After
any assignment in whole by a Conduit Lender to its Committed Lenders pursuant to
this Section 13.12 at any time on or after its Conduit Investment Termination
Date (and the payment of all amounts owing to such Conduit Lender in connection
therewith), all rights of the related Administrator set forth herein shall be
given to the applicable Funding Agent on behalf of its Committed Lenders instead
of such Administrator.

(d)        Payments to Administrative Agent.    After any assignment in whole by
a Conduit Lender to its Committed Lenders pursuant to this Section 13.12 at any
time on or after its Conduit Investment Termination Date, all payments to be
made hereunder by a Borrower Party to the Administrative Agent for the benefit
of such Conduit Lender shall be made to the account specified by the applicable
Funding Agent in writing to the Administrative Agent and the applicable Borrower
Party.

(e)        Recovery of Loans. In the event that the aggregate of the Assignment
Amounts paid by the Committed Lenders with respect to any Lender Group pursuant
to this Section 13.12 on any Assignment Date occurring on or after the Conduit
Investment Termination Date for the related Conduit Lender is less than the
Loans of such Conduit Lender on such Assignment Date, then to the extent that
payments or deposits thereafter received and applied by the Administrative Agent
with respect to such Lender Group under Section 3.03 in respect of Loans exceed
the aggregate of the unrecovered Assignment Amounts and Loans funded by such
Committed Lenders, such excess shall be remitted by the Administrative Agent to
such Conduit Lender’s Funding Agent for the benefit of such Conduit Lender.

 

130



--------------------------------------------------------------------------------

13.13     Replacement of Funding Party or Lender Group.  If any Borrower Party
is entitled to replace a Funding Party pursuant to the provisions of
Section 4.06 (in any such case, an “Affected Funding Party”), then Borrower may,
at its sole expense and effort:

(a)        by notice to the applicable Funding Party, and with the consent of
the Administrative Agent and such Funding Party’s Funding Agent (not to be
unreasonably withheld or delayed), elect to replace such Affected Funding Party
as a Funding Party to this Credit Agreement with an Eligible Assignee procured
by Borrower, provided that no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, and provided, further that,
concurrently with such replacement such Eligible Assignee shall agree to
purchase for cash the Loans and other Obligations due to the Affected Funding
Party pursuant to an Assignment and Assumption Agreement and to become a Funding
Party for all purposes under this Credit Agreement and to assume all obligations
of the Affected Funding Party to be terminated as of such date. Any such
Affected Funding Party shall assign its rights and interests hereunder (other
than its existing rights to payment pursuant to Sections 4.01 and 4.04), such
assignment to be effected in compliance with the requirements of Section 13.11.
In the event that such an assignment occurs, the Eligible Assignee: (i) if
requested by the applicable Funding Agent, shall execute (either directly or
through a participation agreement, as determined by the Funding Agent) a
Liquidity Agreement related to the applicable Conduit Lender, to the extent of
such assignment, the terms of which shall be substantially similar to those of
the participation or other agreement by the assigning Committed Lender with
respect to the applicable Liquidity Agreement (or which shall be otherwise
reasonably satisfactory to the applicable Funding Agent); and (ii) shall take
such actions as the Agents shall reasonably request in connection therewith. A
Funding Party shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Funding Party or otherwise,
the circumstances entitling Borrower to require such assignment and delegation
cease to apply; and

(b)        by notice to each member of the applicable Funding Party’s Lender
Group, and with the consent of the Administrative Agent (not to be unreasonably
withheld or delayed), elect to replace the Affected Funding Party’s Lender Group
with a Lender Group procured by Borrower, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement,
and provided, further that, concurrently with such replacement the Lenders in
such replacement Lender Group shall agree to purchase for cash the Loans and
other Obligations due to each Lender in the Affected Funding Party’s Lender
Group pursuant to one or more Assignment and Assumption Agreements and to become
a Funding Party for all purposes under this Credit Agreement and to assume all
obligations of each Lender in the Affected Funding Party’s Lender Group to be
terminated as of such date. Each Lender in the Affected Funding Party’s Lender
Group shall assign its rights and interests hereunder, such assignment to be
effected in compliance with the requirements of Section 13.11.

 

131



--------------------------------------------------------------------------------

13.14    Maximum Rate.  Regardless of any provision contained in any of the Loan
Documents, Funding Party shall never be entitled to receive, collect or apply as
interest on the Obligations any amount in excess of the Maximum Rate, and, in
the event that Funding Party ever receive, collect or apply as interest any such
excess, the amount which would be excessive interest shall be deemed to be a
partial prepayment of principal and treated hereunder as such; and, if the
principal amount of the Obligations is paid in full, any remaining excess shall
forthwith be paid to the applicable Borrower Party. In determining whether or
not the interest paid or payable under any specific contingency exceeds the
Maximum Rate, each Borrower Party and Funding Party shall, to the maximum extent
permitted under applicable law: (a) characterize any nonprincipal payment as an
expense, fee or premium rather than as interest; (b) exclude voluntary
prepayments and the effects thereof; and (c) amortize, prorate, allocate and
spread, in equal parts, the total amount of interest throughout the entire
contemplated term of the Obligations so that the interest rate does not exceed
the Maximum Rate; provided that, if the Obligations are paid and performed in
full prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Maximum Rate,
each applicable Funding Party shall refund to the applicable Borrower Party the
amount of such excess or credit the amount of such excess against the principal
amount of the Obligations and, in such event, Funding Parties shall not be
subject to any penalties provided by any laws for contracting for, charging,
taking, reserving or receiving interest in excess of the Maximum Rate. As used
herein, the term “applicable law” shall mean the law in effect as of the date
hereof; provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then the Loan Documents shall
be governed by such new law as of its effective date.

13.15    Headings.  Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.

13.16    Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent, each Funding Agent, and each Lender, regardless of any
investigation made by Administrative Agent, any Funding Agent, or any Lender or
on their behalf and notwithstanding that Administrative Agent, any Funding
Agent, or any Lender may have had notice or knowledge of any Default or Event of
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

13.17    Limited Liability of Investors.    None of the Investors, shall have
any personal, partnership, corporate or trust liability for the payment or
performance of the Obligations. Nothing contained in this Section 13.17 or in
any of the other provisions of the Loan Documents shall be construed to limit,
restrict, or impede the obligations, the liabilities, and indebtedness of any
Borrower Party, or of any Investor to make its Capital Contributions to Borrower
in accordance with the terms of the Operating Agreement and its Subscription
Agreement. Notwithstanding anything contained in this Section 13.17, the payment
and performance of the Obligations shall be fully recourse to Borrower Parties
and their respective properties and assets.

13.18    Confidentiality. Administrative Agent, each Funding Agent, the Letter
of Credit Issuer, the Swingline Lender, and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its and its Affiliates’ respective partners, directors,
officers, employees, representatives, advisors and agents, including
accountants, legal counsel and other advisors in each case on a reasonable
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and that the Administrative
Agent, Funding Agent, Letter

 

132



--------------------------------------------------------------------------------

of Credit Issuer, Swingline Lender or Lender disclosing such information shall
be liable for any disclosure in violation hereof by any of its own partners,
directors, officers, employees, representatives, advisors and agents, including
accountants, legal counsel and other advisors); (b) to the extent required or
requested by any regulatory authority (including any self-regulatory
organization claiming to have jurisdiction), any governmental or administrative
agency or any bank examiner having jurisdiction over such Person; (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; (d) to any other party to this Credit Agreement or the Loan
Documents; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Credit Agreement or under any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section to which the Borrower Parties are intended third party beneficiaries
entitled to enforce such agreement, to: (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Credit Agreement; or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower
Parties; (g) with the consent of the applicable Borrower Party; (h) to the
extent such Information: (x) becomes publicly available other than as a result
of a breach of this Section; (y) becomes available to Administrative Agent, any
Funding Agent, or any Lender on a non-confidential basis from a source other
than a Borrower Party; or (z) was independently developed by any Agent or any
Lender from information obtained from a source other than a Borrower Party and
in compliance with this Section or, (i) subject to an agreement containing
provisions substantially the same as those of this Section, to the National
Association of Insurance Commissioners or any other similar organization or any
Rating Agency, Commercial Paper dealer first loss provider, service provider,
provider of credit enhancement or liquidity to such Conduit Lender or any Person
providing financing to, or holding equity interest in, such Conduit Lender, or
to any officers, directors, employees, outside accountants or attorneys of any
of the foregoing; provided that with respect to this clause (i), such recipient
has been advised of the confidential nature of such Information and instructed
to keep such Information confidential. Notwithstanding the foregoing, (i) except
as set forth in clause (ii) of this sentence, or as otherwise set forth in
clauses (a), (b), (c), (d), (e) or (h) above, neither the identity of the
Investors (other than by identification number and dollar amounts), nor the
contents of the organizational documents or the subscription agreements or
related subscription booklets, offering memorandum and marketing materials,
shall be revealed without the Borrower Parties consent (subject, with respect to
clause (c) above, that obtaining the consent of such Borrower Party is permitted
by law), and (ii) without limiting clause (i) of this sentence, prior to
revealing the identity of Investors (other than, in either case, by
identification number and dollar amounts) to any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Credit Agreement, the applicable
assignor shall, enter into an agreement containing provisions substantially the
same as those of this Section to which the Borrower Parties are intended third
party beneficiaries entitled to enforce such agreement. Notwithstanding
subsections (a) through (j), except as otherwise permitted in connection with a
permitted assignment to a Competitor after an Event of Default hereunder,
neither Administrative Agent, Funding Agent nor any Lender shall disseminate any
Information to a Competitor without the prior written consent of the Borrower.
For the purposes of this Section, “Information” means all non-public,
confidential or proprietary information received from or on behalf of any
Borrower Party relating to any Borrower Party or any of their Subsidiaries,
Investors or Affiliates or its or their business; provided, that any information
provided by or on behalf of any Borrower Party shall be deemed non-public,
confidential and proprietary unless specifically identified otherwise by such
Borrower Party. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

133



--------------------------------------------------------------------------------

13.19    USA Patriot Act Notice.  Each Lender, the Letter of Credit Issuer and
each Agent (for itself and not on behalf of any Lender) hereby notifies each
Borrower Party that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
each Borrower Party, which information includes the name and address of each
Borrower Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify each Borrower Party in
accordance with the Patriot Act.

13.20    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Borrower Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Credit Agreement provided by Administrative Agent and
the Arrangers, are arm’s-length commercial transactions between Borrower, each
other Borrower Party and their respective Affiliates, on the one hand, and
Administrative Agent and the Arrangers, on the other hand; (ii) Borrower and
each other Borrower Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate; and (iii) Borrower and
each other Borrower Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) Administrative Agent and the Arrangers each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrower or any other Borrower Party or any
of their respective Affiliates, or any other Person; and (ii) neither
Administrative Agent nor the Arrangers has any obligation to Borrower or any
other Borrower Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Administrative Agent, each
Lender and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower or any other Borrower Party and their respective Affiliates, and
neither Administrative Agent nor the Arrangers has any obligation to disclose
any of such interests to Borrower or any other Borrower Party or any of their
respective Affiliates. To the fullest extent permitted by law, Borrower and each
other Borrower Party hereby waives and releases any claims that it may have
against Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

13.21    Qualified Purchaser.    Each Lender represents and warrants that it is
a Qualified Purchaser.

13.22    No Bankruptcy Petition Against any Conduit Lender.   Each of the
parties hereto hereby covenants and agrees that, prior to the date which is one
year and one (1) day after the payment in full of all outstanding Commercial
Paper or other rated indebtedness of a Conduit Lender, it will not institute
against, or encourage, cooperate with or join any other Person in instituting
against, such Conduit Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the law of the United States or any
state of the United States. The provisions of this Section shall survive the
termination of this Credit Agreement.

13.23    No Recourse Against any Conduit Lender.  Notwithstanding anything to
the contrary contained in this Credit Agreement, the obligations of each Conduit
Lender under this Credit Agreement and all other Loan Documents are solely the
corporate obligations of such Conduit Lender and shall be payable solely to the
extent of funds received by such Conduit Lender from the Borrower Parties in
accordance herewith or from any party to any Loan Document in accordance with
the terms thereof in excess of funds necessary to pay such Conduit Lender’s
matured and maturing Commercial Paper or other rated indebtedness and, to the
extent funds are not available to pay such obligations, the claims

 

134



--------------------------------------------------------------------------------

relating thereto shall not constitute a claim against such Conduit Lender but
shall continue to accrue. The payment of any claim (as defined in Section 101 of
Title 11 of the Bankruptcy Code) of any party to this Credit Agreement or any
other Loan Document against a Conduit Lender shall be subordinated to the
payment in full of all of such Conduit Lender’s Commercial Paper and other rated
indebtedness. No recourse under or with respect to any obligation, covenant or
agreement of any Conduit Lender as contained in this Credit Agreement or any
other agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any manager or administrator of such
Person or any incorporator, stockholder, member, officer, employee or director
of such Person or of any such manager or administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise. The provisions of this Section shall survive the
termination of this Credit Agreement.

13.24    Excess Funds.    Notwithstanding any provisions contained in this
Credit Agreement to the contrary, no Conduit Lender shall, nor shall any Conduit
Lender be obligated to, pay any amount pursuant to this Credit Agreement unless
(i) such Conduit Lender has received funds which may be used to make such
payment and which funds are not required to repay its commercial paper notes
when due and (ii) after giving effect to such payment, either (x) such Conduit
Lender could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing its
securitization program or (y) all of such Conduit Lender’s commercial paper
notes are paid in full. Any amount which any Conduit Lender does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in Section 101 of the United States Bankruptcy Code) against or
obligation of such Conduit Lender for any such insufficiency unless and until
such Conduit Lender satisfies the provisions of clauses (i) and (ii) above. The
provisions of this Section shall survive the termination of this Credit
Agreement.

13.25    Electronic Execution of Assignments and Certain Other Documents.    The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption Agreement shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

13.26    Counterparts; Integration; Effectiveness.    This Credit Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to Administrative Agent, or, if applicable, the Letter of Credit Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Nothing contained herein or in
the other Loan Documents is intended to or shall be deemed to evidence the
novation of parties’ obligations under such superseded agreements and
understandings, including the Original Credit Agreement, all of which
obligations (as amended and modified hereby) are hereby ratified and affirmed.
Except as provided in Section 7.01, this Credit Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Credit Agreement by fax or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

 

135



--------------------------------------------------------------------------------

13.27    Judgment Currency.    If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
Party in respect of any such sum due from it to Administrative Agent, Letter of
Credit Issuer or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by Administrative
Agent, Letter of Credit Issuer or such Lender, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, Administrative Agent, Letter of
Credit Issuer or such Lender, as the case may be, may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to Administrative Agent, Letter of Credit Issuer or any Lender
from any Borrower Party in the Agreement Currency, such Borrower Party agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
Administrative Agent, Letter of Credit Issuer or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to Administrative Agent, Letter of Credit
Issuer or any Lender in such currency, Administrative Agent, Letter of Credit
Issuer or such Lender, as the case may be, agrees to return the amount of any
excess to such Borrower Party (or to any other Person who may be entitled
thereto under applicable law).

13.28    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

13.29     Entire Agreement.      THIS CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

136



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE(S) TO FOLLOW.]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

 

BORROWER:

   

TCW DIRECT LENDING LLC

    By:    /s/ James G. Krause                                                 
   

          Name:  James G. Krause

              Title:    Chief Financial Officer, Treasurer and
                       Secretary  

 

Signature Page to

Third Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

    NATIXIS, NEW YORK BRANCH, as Administrative Agent, Swingline Lender and
Letter of Credit Issuer     By:    /s/ Nick Mitra
                                                                   
          Name:  Nick Mitra               Title:    Executive Director    
By:    /s/ Michael R. Sierko                                                   
              Name:  Michael R. Sierko               Title:    Managing Director
 

 

Signature Page to

Third Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

  LENDERS:     VERSAILLES ASSETS LLC, as Conduit Lender and a Committed Lender
for the Versailles Lender Group     By:    /s/ Bernard J. Angelo
                                                                  Name:  Bernard
J. Angelo               Title:    Senior Vice President  

 

Signature Page to

Third Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

  PNC BANK, NATIONAL ASSOCIATION, as a Committed Lender for the PNC Bank,
National Association Lender Group     By:    /s/ Roger Yuen
                                                                 
          Name:  Roger Yuen               Title:    Vice President  

 

Signature Page to

Third Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

  MACQUARIE FUNDING LLC, as a Committed Lender for the Macquarie Lender Group  
  By:    /s/ Ram Rad                                          
                                      Name:  Ram Rad    
          Title:    Member     By:    /s/ John H.
Kim                                                                 
          Name:  John H. Kim               Title:    Managing Director  

 

Signature Page to

Third Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A., as Committed Lender for the Bank of America Lender
Group     By:    /s/ Allen D. Shifflet                                          
                          Name:  Allen D. Shifflet    
          Title:    Managing Director  

 

Signature Page to

Third Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

  CITIBANK, N.A., as a Committed Lender for the Citibank Lender Group    
By:    /s/ Brett Bushinger                                                      
              Name:  Brett Bushinger               Title:    Vice President  

 

Signature Page to

Third Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

  STATE STREET BANK AND TRUST COMPANY, as a Committed Lender for the State
Street Bank Lender Group     By:    /s/ Carolyn L.
Baker                                                         
          Name:  Carolyn L. Baker               Title:    Vice President  

 

Signature Page to

Third Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

  CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH, as a Committed Lender for the
China Merchants Bank Lender Group     By:    /s/ Joseph
Loffredo                                                         
          Name:  Joseph Loffredo               Title:    Assistant General
Manager     By:    /s/ Marissa Ma                                         
                                  Name:  Marissa Ma    
          Title:    Assistant General Manager  

 



--------------------------------------------------------------------------------

SCHEDULE 1.01A

COMMITMENTS AND LENDER GROUPS

TCW DIRECT LENDING LLC

 

 

Name of Lender
Group

  

 

Funding Agent

  

 

Committed Lender

  

 

Conduit

Lender

  

Commitment of 

Committed
Lender

 

 

Versailles

 

   Natixis, New York
Branch

 

   Versailles Assets
LLC

 

   Versailles Assets
LLC

 

  

 

$115,000,000 

 

 

PNC Bank, National   Association

 

  

 

PNC Bank, National
Association

  

 

PNC Bank, National
Association

  

 

None

  

 

$250,000,000 

Macquarie    Macquarie Funding
LLC    Macquarie Funding
LLC

 

  

 

None

  

 

$100,000,000 

China Merchants Bank    China Merchants
Bank Co., Ltd., New
York Branch    China Merchants
Bank Co., Ltd., New
York Branch

 

   None    $30,000,000  State Street Bank    State Street Bank and
Trust Company    State Street Bank
and Trust Company

 

  

 

None

  

 

$55,000,000 

Citibank    Citibank, N.A.    Citibank, N.A.

 

  

 

None

  

 

$100,000,000 

Bank of America    Bank of America,
N.A.    Bank of America,
N.A.   

 

None

 

  

 

$100,000,000 

               Total

 

   $750,000,000 

 

Schedule 1.01A



--------------------------------------------------------------------------------

SCHEDULE 1.01B

PORTFOLIO ASSET CONCENTRATION LIMITS

Concentration limits on Portfolio Assets shall include the following (in each
case calculated without duplication):

(a)        Except as set forth in clause (b) below, to the extent that
investments in First Lien, First Out Loans by the Borrower Parties in a single
portfolio company and its Affiliates exceed eight and three-quarters
percent (8.75%) of the Fair Market Value of aggregate Eligible Portfolio Assets
(for the avoidance of doubt, prior to any reductions for application of these
concentration limits), all of such excess over eight and three-quarters
percent (8.75%) shall be excluded from the calculation of the Fair Market Value
of the applicable Eligible Portfolio Assets.

(b)        To the extent that an investment in First Lien, First Out Loans by
the Borrower Parties in a single portfolio company and its Affiliates exceeds
ten percent (10%) of the Fair Market Value of aggregate Eligible Portfolio
Assets (for the avoidance of doubt, prior to any reductions for application of
these concentration limits), all of such excess over ten percent (10%) shall be
excluded from the calculation of the Fair Market Value of the applicable
Eligible Portfolio Assets.

(c)        To the extent that investments in Bifurcated First Lien Loans by the
Borrower Parties in a single portfolio company and its Affiliates exceed seven
and one-half percent (7.50%) of the Fair Market Value of aggregate Eligible
Portfolio Assets (for the avoidance of doubt, prior to any reductions for
application of these concentration limits), all of such excess over seven and
one-half percent (7.50%) shall be excluded from the calculation of the Fair
Market Value of the applicable Eligible Portfolio Assets.

(d)        To the extent that investments in First Lien, Last Out Loans by the
Borrower Parties in a single portfolio company and its Affiliates exceed five
percent (5%) of the Fair Market Value of aggregate Eligible Portfolio Assets
(for the avoidance of doubt, prior to any reductions for application of these
concentration limits), all of such excess over five percent (5%) shall be
excluded from the calculation of the Fair Market Value of the applicable
Eligible Portfolio Assets.

(e)        To the extent that the aggregate Fair Market Value of the Eligible
Portfolio Assets in a single industry as outlined on Schedule 1.01C to the
Credit Agreement at any time exceed twenty percent (20%) of the Fair Market
Value of aggregate Eligible Portfolio Assets (for the avoidance of doubt, prior
to any reductions for application of these concentration limits), all of such
excess over twenty percent (20%) shall be excluded from the calculation of the
Fair Market Value of the Eligible Portfolio Assets in that industry, such
discount applied ratably to each applicable Eligible Portfolio Asset.

(f)         To the extent that investments in Bifurcated First Lien Loans, in
the aggregate, exceed forty percent (40%) of the Fair Market Value of aggregate
Eligible Portfolio Assets (for the avoidance of doubt, prior to any reductions
for application of these concentration limits), all of such excess over forty
percent (40%) shall be excluded from the calculation of the Fair Market Value of
the applicable Eligible Portfolio Assets, such discount applied ratably to each
applicable Eligible Portfolio Asset.

 

Schedule 1.01B



--------------------------------------------------------------------------------

(g)        To the extent that investments in First Lien, Last Out Loans, in the
aggregate, exceed thirty percent (30%) of the Fair Market Value of aggregate
Eligible Portfolio Assets (for the avoidance of doubt, prior to any reductions
for application of these concentration limits), all of such excess over thirty
percent (30%) shall be excluded from the calculation of the Fair Market Value of
the applicable Eligible Portfolio Assets, such discount applied ratably to each
applicable Eligible Portfolio Asset.

(h)        To the extent that investments in Eligible Portfolio Assets with
earnings before interest, taxes, depreciation, amortization and other
adjustments on an annual or annualized basis, as defined in the respective
Related Credit Documents and as set forth in the reporting materials in respect
of such Portfolio Assets approved by the investment committee of the Borrower,
of less than $20,000,000 as at the date of entry into the applicable Related
Credit Documents exceed fifteen percent (15%) of the Fair Market Value of
aggregate Eligible Portfolio Assets (for the avoidance of doubt, prior to any
reductions for application of these concentration limits), all of such excess
over fifteen percent (15%) shall be excluded from the calculation of the Fair
Market Value of the applicable Eligible Portfolio Assets, with the discount
applied ratably to each applicable Eligible Portfolio Asset.

 

Schedule 1.01B



--------------------------------------------------------------------------------

SCHEDULE 1.01C

INDUSTRY CLASSIFICATIONS

 

1. Energy - Energy Equipment & Services

2. Energy - Oil, Gas & Consumable Fuels

3. Materials - Chemicals

4. Materials - Construction Materials

5. Materials - Containers & Packaging

6. Materials - Metals & Mining

7. Materials - Paper & Forest Products

8. Industrials - Aerospace & Defense

9. Industrials - Building Products

10. Industrials - Construction & Engineering

11. Industrials - Electrical Equipment

12. Industrials - Industrial Conglomerates

13. Industrials - Machinery

14. Industrials - Trading Companies & Distributors

15. Industrials - Commercial Services & Supplies

16. Industrials - Professional Services

17. Industrials - Air Freight & Logistics

18. Industrials - Airlines

19. Industrials - Marine

20. Industrials - Road & Rail

21. Industrials - Transportation Infrastructure

22. Consumer Discretionary - Auto Components

23. Consumer Discretionary - Automobiles

24. Consumer Discretionary - Household Durables

25. Consumer Discretionary - Leisure Products

26. Consumer Discretionary - Textiles, Apparel & Luxury Goods

27. Consumer Discretionary - Hotels, Restaurants & Leisure

28. Consumer Discretionary - Diversified Consumer Services

29. Consumer Discretionary - Media

30. Consumer Discretionary - Distributors

31. Consumer Discretionary - Internet & Direct Marketing Retail

32. Consumer Discretionary - Multiline Retail

33. Consumer Discretionary - Specialty Retail

34.Consumer Staples - Food & Staples Retailing

35. Consumer Staples - Beverages

36. Consumer Staples - Food Products

37. Consumer Staples - Tobacco

38. Consumer Staples - Household Products

39- Consumer Staples - Personal Products

40. Health Care - Health Care Equipment & Supplies

41. Health Care - Health Care Providers & Services

  

42. Health Care - Health Care Technology

43. Health Care - Biotechnology

44. Health Care - Pharmaceuticals

45. Health Care - Life Sciences Tools & Services

46. Financials - Banks

47. Financials - Thrifts & Mortgage Finance

48. Financials - Diversified Financial Services

49. Financials - Consumer Finance

50. Financials - Capital Markets

51. Financials - Mortgage Real Estate Investment Trusts (REITs)

52. Financials - Insurance

53. Information Technology - Internet Software & Services

54. Information Technology - IT Services

55. Information Technology - Software

56. Information Technology - Communications Equipment

57. Information Technology - Technology Hardware, Storage & Peripherals

58. Information Technology - Electronic Equipment, Instruments & Components

59. Information Technology - Semiconductors & Semiconductor Equipment

60. Telecommunication Services - Diversified Telecommunication Services

61. Telecommunication Services - Wireless Telecommunication Services

62. Utilities - Electric Utilities

63. Utilities - Gas Utilities

64. Utilities - Multi-Utilities

65. Utilities - Water Utilities

66. Utilities - Independent Power and Renewable Electricity Producers

67. Real Estate - Equity Real Estate Investment Trusts (REITs)

68. Real Estate - Real Estate Management & Development

 

Schedule 1.01C



--------------------------------------------------------------------------------

SCHEDULE 1.01D

ELIGIBLE PORTFOLIO ASSET REPRESENTATIONS AND WARRANTIES

The representations and warranties set forth in this Schedule 1.01D are made by
the Borrower with respect to all Portfolio Assets which are designated as being
Eligible Portfolio Assets on any Borrowing Base Certificate as being Eligible
Portfolio Assets:

 

  1.

Each such Portfolio Asset is a loan, bond, or security, all right, title and
interest to which is owned, directly by the Borrower.

 

  2.

No such Portfolio Asset is margin stock unless the Borrower has provided to each
Lender a FR Form U-1 purpose statement in form and substance reasonably
satisfactory to the Administrative Agent in the good faith exercise of its sole
discretion.

 

  3.

Such Portfolio Asset constitutes a legal, valid, binding and enforceable
obligation of the material obligors, enforceable against each such obligor in
accordance with its terms, subject to usual and customary bankruptcy, insolvency
and equity limitations.

 

  4.

The pledge of such Portfolio Asset to the Administrative Agent would not
(i) violate any Applicable Law, or (ii) conflict with the Related Credit
Documents.

 

  5.

Except as disclosed in writing by the Borrower to the Administrative Agent, such
Portfolio Asset is not the subject of any credible (in the good faith judgment
of the Borrower and to its actual knowledge) assertions in writing in respect
of, any litigation, right of rescission, set-off, counterclaim or defense,
including the defense of usury by any Portfolio Asset obligor that would have a
Material Adverse Effect.

 

  6.

Each such Portfolio Asset is being reasonably monitored by the Borrower in
accordance with its customary monitoring standards.

 

Schedule 1.01D



--------------------------------------------------------------------------------

SCHEDULE 13.07

ADDRESSES FOR NOTICE

 

If to any Borrower Party:

  

If to Administrative Agent, Swingline Lender or Letter of Credit Issuer:

  

 

c/o The TCW Group, Inc.

865 S. Figueroa Street

Los Angeles, California 90017

Attention: Meredith Jackson

Telephone: (213) 244-0896

Email: meredith.jackson@tcw.com

  

 

Natixis, New York Branch

1251 Avenue of Americas, 4th Floor

New York, New York 10020

Attention: Urs Fischer

Telephone: (212) 891-1954

Fax: (646) 282-2392

Email: urs.fischer@us.natixis.com

 

Natixis, New York Branch

1251 Avenue of Americas, 4th Floor

New York, New York 10020

Attention: Hana Beckles

Telephone: (212) 583-4913

Fax: (646) 282-2392

Email: hana.beckles@us.natixis.com

 

Natixis, New York Branch

1251 Avenue of Americas, 4th Floor

New York, New York 10020

Attention: Yazmin Vasconez

Telephone: (212) 891-6176

Fax: (646) 282-2392

Email: yazmin.vasconez@us.natixis.com

 

With a copy to:

 

Natixis, New York Branch

1251 Avenue of the Americas, 5th Floor

New York, NY 10020

Attention: Legal Department

Telephone: (212) 891-6100

Fax: (212) 891-1922

Email: legal.notices@us.natixis.com

  

 

Schedule 13.07